Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page11of
                                                              of98
                                                                 98PageID
                                                                   PageID1757
                                                                          919




                            EXHIBIT 1




                                                          Exhibit 1 - 001
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page22of
                                                              of98
                                                                 98PageID
                                                                   PageID1758
                                                                          920




   The Economic Contribution
   of the International Cruise
   Industry in the United States
   in 2019
   Published in 2020




                                                          Exhibit 1 - 002
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page33of
                                                              of98
                                                                 98PageID
                                                                   PageID1759
                                                                          921




            The Contribution of the International Cruise
               Industry to the U.S. Economy in 2019




                                    Prepared for:

                  Cruise Lines International Association
                             November 2020




                         Business Research & Economic Advisors
                              201 Strykers Rd, Suite 19-132
                                  Phillipsburg, NJ 08865
                                                                 Exhibit 1 - 003
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page44of
                                                              of98
                                                                 98PageID
                                                                   PageID1760
                                                                          922

     Cruise Lines International Association                                                       2019 U.S. Economic Impact Analysis



                                                      Table of Contents

     EXECUTIVE SUMMARY .............................................................................................. 2
      THE CONTRIBUTION OF THE INTERNATIONAL CRUISE INDUSTRY TO THE UNITED STATES
      ECONOMY ......................................................................................................................... 2
      TRENDS: 2010 – 2019 ....................................................................................................... 7
      THE CONTRIBUTION OF THE INTERNATIONAL CRUISE INDUSTRY TO INDIVIDUAL STATE
      ECONOMIES ...................................................................................................................... 9

     SECTION I: IMPACT OF THE INTERNATIONAL CRUISE INDUSTRY ON
     THE U.S. ECONOMY IN 2019 ..................................................................................... 15
       U.S. CRUISE PASSENGERS .............................................................................................. 15
       SPENDING IN THE U.S. ECONOMY GENERATED BY THE CRUISE INDUSTRY .................... 19
         Direct Economic Impacts in the United States During 2019 .................................... 22
         Indirect and Induced Economic Impacts in the United States During 2019 ............ 31
         Total Economic Impacts in the United States During 2019 ..................................... 35

     SECTION II: THE CONTRIBUTION OF THE CRUISE INDUSTRY TO THE
     U.S. ECONOMY BY STATE IN 2019 .......................................................................... 38
       SUMMARIES OF THE ECONOMIC IMPACTS OF THE TOP TEN STATES ............................... 40
          Florida ...................................................................................................................... 42
          California .................................................................................................................. 44
          Texas ......................................................................................................................... 47
          New York ................................................................................................................... 49
          Alaska ........................................................................................................................ 51
          Washington ............................................................................................................... 53
          Georgia ..................................................................................................................... 55
          Illinois ....................................................................................................................... 56
          New Jersey ................................................................................................................ 57
          Louisiana .................................................................................................................. 59
          Economic Impacts in the Remaining States .............................................................. 61

        APPENDIX I – STATE IMPACT METHODOLOGY ............................................................... 63
        APPENDIX II – INDIVIDUAL STATE TABLES .................................................................... 67




     Business Research and Economic Advisors                         Page 1                                                November 2020
                                                                                                                 Exhibit 1 - 004
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page55of
                                                              of98
                                                                 98PageID
                                                                   PageID1761
                                                                          923

   Cruise Lines International Association                                             2019 U.S. Economic Impact Analysis



   Executive Summary
   The number of passengers sourced1 from the United States and those embarking from U.S.
   ports each rose from 2018 to 2019. Passengers sourced from the U.S. and including Puerto
   Rico, totaled 14.2 million, up 8.4 percent from 13.1 million in 2018. This was another record
   for the U.S. (see Table ES-1).

   Cruise passenger embarkations from U.S. ports increased by 8.8 percent, from 12.7 million
   in 2018 to 13.8 in 2019. Once again, this was a new high for passenger embarkations from
   U.S. ports.

   The Contribution of the International Cruise Industry to the United
   States Economy

   Driven by the strong growth in passenger embarkations and U.S. sourced passengers, the
   growth in direct spending by the cruise industry in the U.S. increased. The growth in direct
   spending by the cruise lines and their passengers and crew in the U.S. rose by 4.9 percent to
   $25.1 billion in 2019. This is 28 percent higher than it was in 2012. The $25.1 billion in direct
   spend once again represented a new peak in cruise industry expenditures in the United States.
   Overall, cruise lines direct expenditures experienced a 2.9 percent increase from 2018. The
   $18.1 billion in expenditures by the cruise lines for goods and services, and capital
   expenditures, accounted for 72 percent of the overall direct spending, down from 74 percent
   2018. Cruise lines' direct expenditures for wages for U.S. employees and taxes paid to U.S.
   federal, state and local tax jurisdictions increased by 14 percent to $1.9 billion, accounting for
   7.6 percent of overall direct expenditures.

   The $5.1 billion in passenger and crew spending for transportation, accommodations, food
   and other retail goods accounted for the remaining 20 percent of direct cruise industry
   spending. Passenger and crew spending increased by 9.4 percent, in part driven by the robust
   growth in passenger embarkations from U.S. ports. Since 2012, total passenger and crew
   spending has increased by 28 percent, which has helped drive the total economic impact up
   about 31 percent from $42.3 billion in 2012 to $55.5 billion during this timeframe.




   1   Passengers who reside in the U.S. and embark on a domestic or non-domestic cruise

   Business Research and Economic Advisors                   Page 2                                      November 2020

                                                                                                     Exhibit 1 - 005
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page66of
                                                              of98
                                                                 98PageID
                                                                   PageID1762
                                                                          924

Cruise Lines International Association                                             2019 U.S. Economic Impact Analysis


Table ES-1 – Expenditures of the International Cruise Industry in the U.S., 2012 – 2019

                                                                                                        Change from Previous Period
                                              2012       2014       2016        2018        2019       2014    2016     2018      2019
 Passengers Sourced from the U.S.             10.67      11.33      11.50       13.09       14.20      6.1%    1.5%    13.8%      8.4%
 U.S. Embarkations                            10.09      11.06      11.66       12.68       13.79      9.6%    5.4%     8.8%      8.8%
Industry Spending in U.S. ($ Billions)        $18.29     $19.59     $20.20      $22.28      $23.23     7.1%    3.1%    10.3%      4.2%
 Cruise Lines                                 $14.63     $15.63     $16.02      $17.61      $18.12     6.9%    2.5%    10.0%      2.9%
  Goods and Services                          $12.66     $13.65     $13.96      $15.34      $15.76     7.8%    2.2%     9.9%      2.7%
  Capital Expenditures (incl. net interest)   $ 1.97     $ 1.98     $ 2.06      $ 2.27      $ 2.36     0.7%    3.8%    10.2%      4.1%
 Passengers and Crew                          $ 3.66     $ 3.96     $ 4.18      $ 4.67      $ 5.11     8.1%    5.8%    11.6%      9.4%
Wages & Taxes Paid by Cruise Lines            $ 1.34     $ 1.43     $ 1.48      $ 1.67      $ 1.91     6.4%    3.9%    12.7%      14.2%
Direct U.S.-based Spending                    $19.63     $21.02     $21.69      $23.95      $25.14     7.1%    3.2%    10.4%      4.9%

Source: Business Research & Economic Advisors and Cruise Lines International Association


As indicated in Table ES-2, after increasing by nearly 13 percent in 2018, direct cruise
industry expenditures in the U.S. rose by nearly 5 percent from 2018 to 2019. The direct
cruise industry expenditures in the U.S. rose to a new peak of $25.1 billion.
Table ES-2 – Economic Contribution of the International Cruise Industry, 2012 – 2019
                                                                                                               Percent Change from
                                                                                                                 Previous Period
                                                 2012       2014       2016         2018        2019       2014      2016      2018   2019
Passengers Sourced from the U.S.               10.67      11.33       11.50       13.09        14.20          6.1%    1.5%   23.4%    8.4%


Direct Economic Impacts
 Direct Cruise Industry Expenditures ($ B)* $19.63         $21.02     $21.69       $23.95      $25.14         7.1%    3.2%   15.9%    4.9%
  Employment                                   146,785    152,272     158,226     172,326      178,104        3.7%    3.9%   12.6%    3.4%
  Wages and Salaries ($ B                      $ 6.39      $ 7.02     $ 7.38       $ 8.32      $ 8.75         9.8%    5.2%   18.5%    5.1%
Total Economic Impacts
  Total Output ($ B)                           $42.27      $46.09     $47.76       $52.67      $55.46         9.1%    3.6%   16.1%    5.3%
  Employment                                   356,311    373,738     389,432     421,711      436,611        4.9%    4.2%   12.1%    3.5%
  Wages and Salaries ($ B)                     $17.42      $19.43     $20.57       $23.15      $24.40      11.5%      5.9%   18.6%    5.4%
* Includes wages and salaries paid to U.S. employees of the cruise lines
Source: Business Research & Economic Advisors and Cruise Lines International Association
NOTE: The Sum of the categories in the Tables and Figures within this report may not add to the totals
due to rounding.


The $25.1 billion in direct cruise industry expenditures generated an estimated 178,100 direct
jobs throughout the U.S. economy paying $8.8 billion in wages and salaries during 2019, both
records for the cruise industry within the U.S. economy. Driven by the 4.9 percent increase
in direct expenditures, the employment impact rose by 3.4 percent while the income impact
rose by 5.1 percent.

As indicated in Table ES-3, the direct employment and wage income impacts were spread
among virtually all industries in the U.S. economy. The core cruise travel sector in the U.S. -
which consists of the cruise lines, airlines, travel agents, port service providers and local


Business Research and Economic Advisors                  Page 3                                            November 2020

                                                                                                              Exhibit 1 - 006
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page77of
                                                              of98
                                                                 98PageID
                                                                   PageID1763
                                                                          925

    Cruise Lines International Association                                   2019 U.S. Economic Impact Analysis



    businesses, such as hotels and restaurants that are directly impacted by passenger and crew
    spending - accounted for 72 percent of the total direct employment and 63 percent of the
    total direct wage income impacts – virtually unchanged from 2018. Led by direct employment
    by the cruise lines and other impacts in the transportation sector, businesses in the core cruise
    travel sector benefitted from almost 128,000 jobs paying $5.5 billion in wages and salaries.

    The cruise lines also purchased a variety of goods and services, such as food and beverages,
    fuel, insurance, financial and businesses services and entertainment among others, in support
    of their cruise operations. These expenditures generated another 50,200 jobs paying $3.3
    billion in wages and salaries during 2019.
    Table ES-3 –Direct Economic Contribution of the International Cruise Industry in 2019

                                                                  Direct                       Wage
                               Sector                           Spending     Employment       Income
                                                                $ Millions                   $ Millions

     Core Cruise Travel Sector                                  $ 12,635       127,865        $ 5,470
       Passenger & Crew Spending                                 $ 2,625        31,296        $     819
       Port Services & Cruise Lines                              $ 4,351        55,196        $ 2,651
       Transportation Services                                   $ 3,177        28,998        $ 1,350
       Air Transportation                                        $ 2,482        12,375        $     650

     Cruise Industry Suppliers                                  $ 12,501        50,239        $ 3,276
     Agriculture, Mining, Utilities & Construction              $      48        201          $          7
     Manufacturing                                              $ 6,876         16,416        $ 1,189
       Food & Beverages                                         $ 1,056         2,261         $     103
       Apparel & Textiles                                       $     165        930          $      44
       Chemicals & Plastics                                     $     343        412          $      42
       Petroleum Refining                                       $ 1,513          205          $      27
       Fabricated Metal Products                                $     539       1,863         $     125
       Industrial Machinery                                     $     723       2,042         $     148
       Ship Maintenance & Repair                                $ 1,526         3,393         $     273
       Computers & Electronic Equipment                         $     387       1,266         $     153
       Other Manufacturing                                      $     623       4,044         $     275
     Wholesale Trade                                            $     786       3,502         $     261
     Other Transportation Services                              $      25         35          $          4
     Information Services                                       $     299        552          $      53
     Finance, Insurance, Real Estate & Leasing                  $ 1,251         3,196         $     293
     Services & Government (ex. Lodging & Travel Services)      $ 3,217         26,337        $ 1,468
       Professional, Scientific & Technical Services            $ 1,995         15,961        $     759
       Administrative & Waste Management Services               $      55        249          $      17
       Arts, Entertainment & Recreation                         $     222       1,834         $     100
       Other Services & Government                              $     944       8,293         $     592
     Total - 2019                                               $ 25,136       178,104        $ 8,746
     Total - 2018                                               $ 23,955       172,326        $8,323
     Percentage Change from 2018                                    4.9%         3.4%             5.1%
    Source: Business Research & Economic Advisors.




    Business Research and Economic Advisors            Page 4                                     November 2020

                                                                                           Exhibit 1 - 007
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page88of
                                                              of98
                                                                 98PageID
                                                                   PageID1764
                                                                          926

    Cruise Lines International Association                                      2019 U.S. Economic Impact Analysis



    The total economic impacts of the international cruise industry within the U.S. are the sum
    of the direct, indirect and induced impacts. The direct impacts discussed above generate
    additional, indirect and induced impacts, as the directly impacted businesses and their
    employees purchase goods and services from other business-to-business and business-to-
    consumer enterprises. As a result of these expenditures, the cruise industry generated $55.5
    billion in total output throughout the U.S. economy. The production of these goods and
    services generated 436,600 total jobs paying $24.4 billion in wages and salaries. The total
    output impact rose by 5.3 percent from 2018 to 2019 while the employment and income
    impacts rose by 3.5 percent and 5.4 percent, respectively (see Table ES-4).

    On an industry basis, the services and government sector accounted for the largest proportion
    of the total economic impacts with $19.4 billion in output generating 247,750 jobs paying
    almost $12.0 billion in wages and salaries. The services and government sector accounted for
    approximately 35 percent of the national output impacts, 56 percent of the total employment
    impacts and 49 percent of the total income impacts.
    Table ES-4 –Total Economic Contribution of the International Cruise Industry in 2019

                                                                  Industry                        Wage
         Sector                                                    Output     Employment         Income
                                                                 $ Millions                     $ Millions

         Agriculture, Mining, Utilities & Construction       $       5,045      7,207           $      618
         Manufacturing                                       $      13,201      40,802          $    3,170
          Food & Beverages                                   $         901      4,525           $      228
          Apparel & Textiles                                 $       1,270      2,923           $      151
          Paper and Printing                                 $         346      1,779           $      116
          Chemicals & Plastics                               $         561      2,941           $      275
          Petroleum Refining                                 $       1,016       687            $          61
          Fabricated Metal Products                          $       1,053      5,988           $      432
          Industrial Machinery                               $       1,026      3,205           $      242
          Transportation Equipment                           $       2,067      3,447           $      434
          Computers & Electronic Equipment                   $       3,685      4,589           $      574
          Other Manufacturing                                $       1,275      10,718          $      657
         Wholesale & Retail Trade                            $       3,425      38,604          $    2,131
         Transportation                                      $       8,535      84,909          $    4,295
         Information Services                                $       1,015      3,901           $      406
         Finance, Insurance, Real Estate & Leasing           $       4,803      18,430          $    1,816
         Services & Government                               $      19,436     242,756          $ 11,962
          Professional, Scientific & Technical Services      $       5,842      39,757          $    3,032
          Administrative & Waste Management Services         $       4,686      65,523          $    2,106
          Accommodations & Food Services                     $       2,644      51,275          $    1,290
          Performing Arts & Amusements                       $       1,000      18,484          $      483
          Other Services & Government                        $       5,264      67,718          $    5,052
         Total - 2019                                        $      55,460     436,611          $   24,399
         Total - 2018                                        $      52,672     421,711          $   23,151
         Percentage Change from 2018                               5.3%          3.5%               5.4%


    Business Research and Economic Advisors               Page 5                                    November 2020

                                                                                              Exhibit 1 - 008
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page99of
                                                              of98
                                                                 98PageID
                                                                   PageID1765
                                                                          927

     Cruise Lines International Association                            2019 U.S. Economic Impact Analysis


     Source: Business Research & Economic Advisors.



     The manufacturing sector, with $13.2 billion in output generated by cruise industry
     expenditures, accounted for 24 percent of the total output impact. The 40,800 manufacturing
     jobs accounted for 9.3 percent of the total employment, and the $3.2 billion in wages
     comprise 13 percent of the total wage income impacts.

     The transportation sector, which includes cruise lines and ports, benefited from $8.5 billion
     in output, 84,900 jobs and $4.3 billion in wages and salaries. As in 2018, this sector once again
     accounted for over 15 percent of the total economic impacts of the cruise industry in the U.S.

     The following are the major conclusions of the analysis of the cruise industry economic
     operations and impacts in the U.S. during 2019:

       An estimated 14.20 million cruise passengers were sourced from the U.S.
       A total of 13.79 million cruise passengers embarked on their cruises from U.S. ports
        during 2019. Florida, whose ports handled nearly 8.3 million embarkations, accounted
        for about 60 percent of all U.S. cruise embarkations.
       The cruise lines and their passengers and crew directly spent $25.1 billion on goods and
        services in the U.S., a 4.9 percent increase from 2018. The cruise lines spent $20.0
        billion while passengers and crew spent $5.1 billion.
       Within the U.S., spending by the cruise lines with their direct suppliers was up from
        $11.7 billion in 2018 to $12.5 billion in 2019.
       The cruise industry generated the direct employment of an estimated 178,100 workers
        with U.S. businesses, who, in return, received $8.7 billion in wages and salaries during
        2019.
       Including the indirect and induced economic impacts, the spending of the cruise lines
        and their crew and passengers was responsible for the generation of $55.5 billion in total
        output in the U.S., a 5.3 percent increase from 2018.
       Including the indirect and induced economic impacts, the spending of the cruise lines
        and their crew and passengers in 2019 was responsible for the generation of 436,600
        total jobs throughout the country. This represents a 3.5 percent increase over 2018.
       Total wages and salaries paid to these workers was $24.4 billion, an increase of 5.4
        percent over 2018.




     Business Research and Economic Advisors          Page 6                              November 2020

                                                                                    Exhibit 1 - 009
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page10
                                                             10of
                                                                of98
                                                                   98PageID
                                                                     PageID1766
                                                                            928

     Cruise Lines International Association                                          2019 U.S. Economic Impact Analysis



     Trends: 2010 – 2019
     In 2019, 14.2 million cruise passengers were sourced from the U.S. As shown in Figure ES-
     1, U.S.-sourced cruise passengers have been steadily increasing with an average annual growth
     of 4.2 percent over the 2012-2019 timeframe. Each measure experienced a new high in U.S.-
     sourced passengers throughout this timeframe.
     Figure ES-1 – U.S. Cruise Passenger Statistics, 2010 – 2019

                     15.00                                                                          14.20
                                                                                                            13.79
                                                                                   13.09
                                                                                           12.68

                                               11.33 11.06       11.50 11.66
                             10.67
                                     10.09
                     10.00
          Millions




                      5.00




                        -
                                2012               2014               2016             2018            2019

                                      Passengers Sourced from the U.S.         U.S. Embarkations

     Source: CLIA



     Embarkations from U.S. ports also increased from 2012 to 2019 with an annual average of
     4.6 percent, including an increase of 8.8 percent increase from 2018 to 2019.

     Thus, an increasing number of passengers are sourced by the international cruise industry
     from the U.S. for cruises around the globe. At the same time, an increasing number of
     passengers from the U.S. and elsewhere are beginning their cruises from ports in the U.S.

     As a result of these cruises, the cruise lines and their passengers and crew not only purchase
     goods and services, such as food and beverages, hotel supplies and equipment to name a few,
     from businesses around the world, but the U.S., in particular. In 2012, U.S. businesses
     received an estimated $19.3 billion in direct cruise expenditures (see Table ES-5). By 2019,
     these direct expenditures had increased by 28 percent to $25.1 billion. Thus, as the number
     of passengers sourced from the U.S. and embarking on cruises from U.S. ports has increased,



     Business Research and Economic Advisors                 Page 7                                     November 2020

                                                                                                   Exhibit 1 - 010
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page11
                                                             11of
                                                                of98
                                                                   98PageID
                                                                     PageID1767
                                                                            929

Cruise Lines International Association                                             2019 U.S. Economic Impact Analysis



so too has the industry’s expenditures with U.S. businesses. Since 2012, these direct
expenditures have increased at an average annual rate of 3.6 percent.
Table ES-5 – The Economic Impact of Cruise Industry Expenditures in the U.S. 2010 – 2019
                                                                                                         Percent Change from
                                                                                                           Previous Period
                                                     2012        2014     2016      2018      2019     2014    2016     2018    2019
Passengers Sourced from the U.S.                    10.67      11.33     11.50     13.09     14.20      6.1%   1.5%     23.4%   8.4%

Direct Economic Impacts
    Direct Cruise Industry Expenditures ($ B)       $19.63      $21.02   $21.69    $23.95    $25.14     7.1%   3.2%     15.9%   4.9%
     Employment                                     146,785    152,272   158,226   172,326   178,104    3.7%   3.9%     12.6%   3.4%
     Wages and Salaries ($ B                        $ 6.39      $ 7.02   $ 7.38    $ 8.32    $ 8.75     9.8%   5.2%     18.5%   5.1%
Total Economic Impacts
     Total Output ($ B)                             $42.27      $46.09   $47.76    $52.67    $55.46     9.1%   3.6%     16.1%   5.3%
     Employment                                     356,311    373,738   389,432   421,711   436,611    4.9%   4.2%     12.1%   3.5%
     Wages and Salaries ($ B)                       $17.42      $19.43   $20.57    $23.15    $24.40    11.5%   5.9%     18.6%   5.4%
Source: Business Research & Economic Advisors



As the direct expenditures of the international cruise industry with U.S. businesses have
grown since 2012, so has the industry's economic impact on the U.S. economy. As discussed,
the total economic impacts are the sum of the direct, indirect and induced impacts that result
from the direct expenditures. Since 2012, the total economic impact of the cruise industry
has increased each year, growing from $42.3 billion in 2012 to $55.5 billion in 2019 (see Table
ES-5). Over this timeframe, the total output that has resulted from cruise-related spending
in the U.S. has increased by 31 percent, or at an average annual rate of 4.0 percent. 2

Also shown in Figure ES-2, the total employment impact of the international cruise industry
has followed a similar pattern, increasing from 356,300 jobs in 2012 to 436,600 jobs by 2019.
The total employment impact due to the cruise industry expenditures in the U.S. has increased
by 23 percent since 2012, or 2.9 percent per year.




2   These figures are not adjusted for inflation.

Business Research and Economic Advisors                       Page 8                                   November 2020

                                                                                                        Exhibit 1 - 011
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page12
                                                             12of
                                                                of98
                                                                   98PageID
                                                                     PageID1768
                                                                            930

    Cruise Lines International Association                                     2019 U.S. Economic Impact Analysis


    Figure ES-2 – Total Economic Impact of the International Cruise Industry, 2010 – 2019

      $60.00                                                                           $55.46       440,000
                                                                           $52.67
                                                             $47.76                    436,611
      $50.00                                   $46.09                                               420,000
                                  $42.27                                  421,711.0
      $40.00        $37.85                                                                          400,000

                                                             389,432
      $30.00                                                                                        380,000

                                              373,738
      $20.00                                                                                        360,000
                                   356,311
      $10.00                                                                                        340,000

                  329,943
          $-                                                                                        320,000
                    2010           2012        2014           2016         2018         2019

                                              Total Output        Total Jobs

    Source: Business Research & Economic Advisors



    The Contribution of the International Cruise Industry to Individual
    State Economies
    The economic impact of the international cruise industry spread into every state’s economy.
    Cruise passengers came from virtually every state, and the cruise lines made purchases in
    support of their operations in just about every state. The principal location factors that
    influenced the economic impacts by state were:

                 cruise lines’ headquarters and other facilities;
                 ports-of-embarkation and ports-of-call;
                 place of residence of cruise passengers; and
                 place of business of cruise industry vendors.

    As shown in Table ES-6 and Figure ES-3, nearly 13.8 million cruise passengers embarked
    on their cruises from U.S. ports in 2019. The top 10 U.S. cruise ports accounted for 87
    percent of 2019 embarkations, unchanged from 2018.

    Florida remains the center of cruising in the U.S., accounting for over 60 percent of all U.S.
    embarkations. Passenger embarkations from Florida increased by 10 percent from 2018 to
    2019 to 8.3 million. Miami continues to lead the Florida ports with 3.4 million embarkations
    in 2019. Port Canaveral continues as the second largest U.S. port with 2.2 million



    Business Research and Economic Advisors             Page 9                                    November 2020

                                                                                                Exhibit 1 - 012
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page13
                                                             13of
                                                                of98
                                                                   98PageID
                                                                     PageID1769
                                                                            931

Cruise Lines International Association                                        2019 U.S. Economic Impact Analysis



embarkations. Since 2012, Florida ports have experienced a combined 36 percent increase
in passenger embarkations.
Table ES-6 – U.S. Embarkations by Top 10 Ports, 2012 – 2019

                                                                                                         Growth

Port                      2012          2014          2016         2018         2019       2014       2016     2018      2019
Miami                  1,887,000     2,549,000      2,551,000    2,771,000    3,403,000    35.1%       0.1%    8.6%      22.8%
Port Canaveral         1,708,000     1,769,000      2,088,000    2,092,000    2,243,000     3.6%      18.0%    0.2%       7.2%
Port Everglades        1,797,000     1,940,000      1,840,000    1,851,000    1,931,000     8.0%      18.0%    0.2%       7.2%
Galveston               604,000          642,000     869,000      985,000     1,092,000     6.3%      35.4%    13.3%     10.9%
Long Beach              457,000          549,000     591,000      660,000      696,000     20.1%       7.7%    11.7%      5.5%
Tampa                   487,000          451,000     405,000      598,000      514,000     -7.4%      -10.2%   47.7%     -14.0%
New York                586,000          576,000     499,000      557,000      550,000     -1.7%      -13.4%   11.6%      -1.3%
New Orleans             488,000          502,000     534,000      552,000      586,000      2.9%       6.4%    3.4%       6.2%
Seattle                 464,000          408,000     484,000      549,000      596,000    -12.1%      18.6%    13.4%      8.6%
Cape Liberty            238,700          224,100     254,700      360,000      348,000     -6.1%      13.7%    41.3%      -3.3%
All Other Ports        1,378,300     1,453,900      1,542,300    1,708,000    1,835,000     5.5%       6.1%    10.7%      7.4%
United States          10,095,000    11,064,000    11,658,000   12,683,000   13,794,000     9.6%       5.4%       8.8%    8.8%


Top 10 Ports           8,716,700     9,610,100     10,115,700   10,975,000   11,959,000    10.2%       5.3%       8.5%    9.0%
 Share of the U.S.       86.3%           86.9%       86.8%        86.5%        86.7%


Florida Ports          6,074,000     6,891,000     7,079,000    7,512,000    8,286,000     13.5%       2.7%       6.1%   10.3%
 Share of the U.S.       60.2%           62.3%       60.7%        59.2%        60.1%
Source: U.S. Cruise Ports and BREA



Embarkations from California’s ports (Los Angeles, Long Beach, San Diego and San
Francisco) have increased by 12 percent since 2018 to 1.3 million.

There were also significant developments among the other key ports. Embarkations from
Galveston increased by about 10 percent to nearly 1.1 million. Seattle’s embarkations
continue to increase, increasing to about 596,000, a new high. Seattle’s increase is also
interrelated with the increase in passenger visits and crew arrivals to Alaska. New York’s two
cruise terminals and New Jersey’s Cape Liberty experienced slight decreases in their
embarkations to 550,500 and 348,200, respectively.




Business Research and Economic Advisors               Page 10                                      November 2020

                                                                                                    Exhibit 1 - 013
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page14
                                                             14of
                                                                of98
                                                                   98PageID
                                                                     PageID1770
                                                                            932

    Cruise Lines International Association                                                      2019 U.S. Economic Impact Analysis


    Figure ES-3– U.S. Embarkations by Top 10 Port, 2018 and 2019 (Thousands)

      4,000

                   3,403
      3,500

      3,000    2,771

      2,500                    2,243
                           2,092
      2,000                            1,8511,931                                                                                  1,835
                                                                                                                               1,708

      1,500
                                                          1,092
                                                    985
      1,000
                                                                  660 696 598
                                                                              514 557 550 552 586 549 596
        500                                                                                                          360 348


           -
                Miami        Port       Port    Galveston         Long       Tampa   New York     New      Seattle    Cape     All Other
                           Canaveral Everglades                   Beach                          Orleans             Liberty     Ports

                                                                      2018    2019


    Source: U.S. Cruise Ports


    The major economic impacts of the international cruise industry by state during 2019 as
    shown in Table ES-7 were as follows:

      The economic impacts were concentrated in 10 states. These states accounted for 77
       percent of the cruise industry’s direct purchases in the U.S., 78 percent of the total
       employment impact and 79 percent of the income impact.

      As seen in state Table 11, the total cruise passenger visits and crew arrivals to Florida
       were nearly 13.6 million in 2019. Florida ports accounted for 47 percent of all passenger
       visits and crew arrivals in the U.S during 2019. Passengers, crew and cruise lines
       combined to directly spend $9.0 billion in Florida, up 6.5 percent over 2018. Florida
       accounted for 36 percent of the industry’s direct expenditures. This direct spending
       generated nearly 159,000 total jobs paying $8.1 billion in income. In addition, the state
       of Florida, which is the home of corporate or administrative offices for most of the
       cruise lines, accounted for an estimated 59 percent of the cruise lines’ U.S.-based
       employment, and 68 percent of the cruise lines’ U.S.-based wages during 2019.

      California, similar to Florida, hosts both cruise line headquarters and ports-of-
       embarkation. California ports continue to add passengers and crew. During 2019,
       cruise passenger visits and crew arrivals totaled just over 2.3 million (Table 12). Overall,
       passenger visits and crew arrivals were up more than 7 percent in 2019 over 2018. With

    Business Research and Economic Advisors                         Page 11                                          November 2020

                                                                                                                Exhibit 1 - 014
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page15
                                                             15of
                                                                of98
                                                                   98PageID
                                                                     PageID1771
                                                                            933

     Cruise Lines International Association                                        2019 U.S. Economic Impact Analysis



           just over 10 percent of the industry’s direct expenditures, California businesses received
           $2.6 billion in direct industry spending, which, in turn, generated 50,200 jobs paying
           $3.3 million in wages.
      Table ES-7 – Direct Expenditures and Total Employment and Wage Impacts of the
      International Cruise Industry for All States, 2019
                                             Direct      Share             Share                 Share
                                                                  Total                Total              Avg
            State         2019    2018    Purchases        of                Of                    Of
                                                                  Emp                 Income              Wage
                                          ($ Millions)    U.S.              U.S.                  U.S.
      Florida              1       1       $ 9,043       36.0%   158,992   36.4%      $ 8,063    33.0%    $ 50.7
      California           2       2       $ 2,596       10.3%    50,193   11.5%      $ 3,318    13.6%    $ 66.1
      Texas                3       3       $ 1,610       6.4%     26,872    6.2%      $ 1,815    7.4%     $ 67.6
      New York             4       4       $ 1,309       5.2%     17,366    4.0%      $ 1,157    4.7%     $ 66.6
      Alaska               5       5       $ 1,276       5.1%     23,008    5.3%      $ 1,226    5.0%     $ 53.3
      Washington           6       6       $ 1,079       4.3%     22,750    5.2%      $ 1,345    5.5%     $ 59.1
      Georgia              7       7       $      772    3.1%     14,233    3.3%      $ 799      3.3%     $ 56.2
      Illinois             8       8       $      619    2.5%     9,935     2.3%      $ 646      2.6%     $ 65.0
      New Jersey           9       9       $      526    2.1%     9,609     2.2%      $ 581      2.4%     $ 60.5
      Louisiana            10      10      $      491    2.0%     9,012     2.1%      $ 397      1.6%     $ 44.1
      Hawaii               11      12      $      464    1.8%     7,059     1.6%      $ 261      1.1%     $ 37.0
      Pennsylvania         12      11      $      463    1.8%     7,286     1.7%      $ 449      1.8%     $ 61.6
      Colorado             13      13      $      415    1.6%     2,823     0.6%      $ 180      0.7%     $ 63.9
      Massachusetts        14      14      $      388    1.5%     5,830     1.3%      $ 427      1.7%     $ 73.2
      Indiana              15      15      $      346    1.4%     8,473     1.9%      $ 449      1.8%     $ 53.0
      North Carolina       16      16      $      308    1.2%     4,650     1.1%      $ 231      0.9%     $ 49.8
      Michigan             17      17      $      285    1.1%     3,906     0.9%      $ 228      0.9%     $ 58.4
      Virginia             18      21      $      262    1.0%     3,812     0.9%      $ 231      0.9%     $ 60.7
      Ohio                 19      20      $      255    1.0%     4,840     1.1%      $ 248      1.0%     $ 51.3
      Arizona              20      19      $      247    1.0%     4,188     1.0%      $ 196      0.8%     $ 46.7
      Maryland             21      18      $      242    1.0%     3,890     0.9%      $ 223      0.9%     $ 57.4
      Connecticut          22      22      $      237    0.9%     1,968     0.5%      $ 175      0.7%     $ 89.1
      Oregon               23      23      $      196    0.8%     5,608     1.3%      $ 287      1.2%     $ 51.1
      Alabama              24      24      $      195    0.8%     2,830     0.6%      $ 138      0.6%     $ 48.6
      South Carolina       25      26      $      178    0.7%     3,474     0.8%      $ 142      0.6%     $ 40.9
      Missouri             26      25      $      169    0.7%     3,812     0.9%      $ 202      0.8%     $ 52.9
      Minnesota            27      27      $      133    0.5%     2,522     0.6%      $ 154      0.6%     $ 61.0
      Tennessee            28      28      $      112    0.4%     2,038     0.5%      $    96    0.4%     $ 46.9
      Nevada               29      29      $      108    0.4%     1,616     0.4%      $    76    0.3%     $ 46.7
      Wisconsin            30      30      $       73    0.3%     1,260     0.3%      $    59    0.2%     $ 46.7
      Kentucky             31      32      $       70    0.3%     1,589     0.4%      $    72    0.3%     $ 45.1
      Maine                32      31      $       68    0.3%     1,021     0.2%      $    36    0.1%     $ 35.3
      Mississippi          33      37      $       64    0.3%      824      0.2%      $    32    0.1%     $ 38.8
      Kansas               34      33      $       63    0.3%     1,981     0.5%      $    98    0.4%     $ 49.4
      Utah                 35      34      $       60    0.2%     1,426     0.3%      $    61    0.2%     $ 42.5
      Oklahoma             36      35      $       53    0.2%     1,083     0.2%      $    48    0.2%     $ 43.9
      Iowa                 37      38      $       49    0.2%      453      0.1%      $    19    0.1%     $ 42.1
      Dist. of Col.        38      36      $       48    0.2%      297      0.1%      $    44    0.2%     $148.4
      Arkansas             39      39      $       38    0.1%      732      0.2%      $    28    0.1%     $ 38.7
      Delaware             40      41      $       36    0.1%      324      0.1%      $    20    0.1%     $ 60.9
      New Hampshire        41      40      $       35    0.1%      395      0.1%      $    23    0.1%     $ 58.2
      Nebraska             42      42      $       30    0.1%      574      0.1%      $    28    0.1%     $ 49.0
      Rhode Island         43      43      $       30    0.1%      446      0.1%      $    19    0.1%     $ 43.6
      New Mexico           44      44      $       20    0.1%      315      0.1%      $    16    0.1%     $ 52.0
      Idaho                45      45      $       19    0.1%      357      0.1%      $    15    0.1%     $ 43.1
      West Virginia        46      46      $       15    0.1%      320      0.1%      $    14    0.1%     $ 43.1
      Vermont              47      47      $       14    0.1%      100      0.0%      $     6    0.0%     $ 59.6
      North Dakota         48      48      $       10    0.0%      207      0.0%      $     7    0.0%     $ 35.9
      South Dakota         49      50      $        8    0.0%      118      0.0%      $     4    0.0%     $ 36.8
      Montana              50      49      $        8    0.0%      133      0.0%      $     6    0.0%     $ 45.7
      Wyoming              51      51      $        4    0.0%       61      0.0%      $     3    0.0%     $ 52.5
      U. S. Total                          $ 25,136              436,611              $24,399             $ 55.9

              Source: Business Research and Economic Advisors




     Business Research and Economic Advisors               Page 12                                    November 2020

                                                                                                 Exhibit 1 - 015
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page16
                                                             16of
                                                                of98
                                                                   98PageID
                                                                     PageID1772
                                                                            934

     Cruise Lines International Association                            2019 U.S. Economic Impact Analysis



       It is estimated that nearly 1.6 million passengers and crew visited Texas during 2019, up
        11 percent from 1.3 million in 2018 (see Table 13). This represents 5.3 percent of all
        passenger visits and crew arrivals at U.S ports. With $1.6 billion in direct spending and
        26,900 jobs paying $1.8 billion in income, Texas accounted for 6.4 percent of the
        industry’s direct expenditures, 6.2 percent of the industry's total employment impact
        and 7.4 percent of the income impact.
       In 2019, an estimated 843,000 passengers and crew visited New York down slightly
        from 2018 (Table 14). This represented 2.9 percent of total passenger visits and crew
        arrivals in the U.S. New York accounted for 5.2 percent of the industry’s direct
        expenditures with $1.3 billion in 2019. This spending generated an estimated 17,400
        jobs paying $1.2 billion in income.
       Alaska benefits from the cruise industry primarily as a destination market. During 2019,
        the cruise industry produced 6.1 million passenger visits and crew arrivals to Alaska
        destinations (see Table 15), an 8.3 percent increase from 2018. The state primarily
        benefits from cruise passenger spending for shore excursions, pre- and post-cruise stays,
        food and beverages and general retail. Because of this spending, Alaska accounted for
        5.1 percent of the industry’s direct spending with $1.3 billion in expenditures generating
        23,000 full- and part-time jobs paying about $1.2 billion in wage income.
       The state of Washington is the location of cruise industry administrative facilities and a
        port-of-embarkation in Seattle. During 2019 an estimated 876,000 passengers and crew
        visited Seattle (see Table 16). With $1.1 billion in direct spending and nearly 22,800 jobs
        paying $1.3 billion in income, Washington accounted for approximately 4.3 percent of
        the industry’s national economic impact.
       Georgia is a major source market for cruise passengers and supports the industry with
        a wide range of goods and services. During 2019, 626,000 residents of Georgia cruised
        (see Table 17). This represented 4.4 percent of U.S. sourced passengers. As a result of
        the activity of the cruise industry, Georgia businesses received $772 million, or 3.1
        percent of the direct expenditures generated by the cruise industry in the U.S. These
        direct expenditures generated total economic impacts of 14,200 jobs and $799 million
        in wages and salaries throughout the Georgia economy during 2019.
       Similar to Georgia, Illinois has no direct cruise operations, but rather is a net exporter
        of cruise passengers. It also supports the industry with a wide range of goods and
        services. Resident cruise passengers in Illinois totaled 351,000 during 2019, up 8 percent
        from 2018 (see Table 18). This accounted for 2.5 percent of U.S. sourced passengers.
        As a result of the activity of the cruise industry, Illinois businesses received $619 million,
        or 2.5 percent of the direct expenditures generated by the cruise industry in the U.S.

     Business Research and Economic Advisors      Page 13                                 November 2020

                                                                                     Exhibit 1 - 016
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page17
                                                             17of
                                                                of98
                                                                   98PageID
                                                                     PageID1773
                                                                            935

     Cruise Lines International Association                         2019 U.S. Economic Impact Analysis



           These direct expenditures generated total economic impacts of 9,900 jobs and $646
           million in income throughout the Illinois economy during 2019.

       In 2019, an estimated 533,000 passengers and crew visited New Jersey (see Table 19).
        This represents 1.8 percent of total passenger visits and crew arrivals in the U.S. and a
        3.9 percent increase from 2018. New Jersey accounted for 2.1 percent of the industry’s
        direct expenditures with $526 million. This spending generated an estimated 9,600 jobs
        paying $581 million in income.

       An estimated 862,000 passengers and crew visited the Port of New Orleans during 2019,
        up about 8.6 percent from 2018 (see Table 20). Louisiana accounted for $491 million
        in direct expenditures, or about 2.0 percent of the industry’s direct expenditures. This,
        in turn helped generate nearly 9,000 jobs paying $397 million in wages.

       The impacts in the remaining states were primarily generated by cruise passenger
        spending for air travel and cruise line purchases from vendors located in each state.




     Business Research and Economic Advisors   Page 14                                 November 2020

                                                                                 Exhibit 1 - 017
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page18
                                                             18of
                                                                of98
                                                                   98PageID
                                                                     PageID1774
                                                                            936

  Cruise Lines International Association                                           2019 U.S. Economic Impact Analysis



  Section I: Impact of the International Cruise Industry on the U.S.
  Economy in 2019
  The contribution of the international cruise industry is the result of spending by the cruise
  lines and their passengers and crew. In this section, passengers sourced from the U.S.,
  passenger embarkations from U.S. ports, crew arrivals at U.S. ports and the spending activity
  of the industry are detailed.

  U.S. Cruise Passengers

  As shown in Table 1, passenger embarkations at U.S. ports increased from 10.1 million in
  2012 to 13.8 million in 2019, a 37 percent increase. As was seen in previous years, there was
  significant variation in growth among the cruise ports within the United States. Driven by the
  growth seen in Miami and Port Canaveral, passenger embarkations in Florida increased 10
  percent from 7.5 million in 2018 to nearly 8.3 million in 2019. Since 2012, passenger
  embarkations in Florida have increased 36 percent; yet Florida’s share of total U.S.
  embarkations has remained virtually unchanged at about 60 percent.

  Table 1 – U.S. Embarkations of the International Cruise Industry, 2010 – 2019

                                                                                                          Growth
   Port                   2012             2014        2016          2018         2019       2014      2016     2018     2019
   Florida              6,074,000     6,891,000       7,079,000     7,512,000    8,286,000   13.5%     2.7%      6.1%    10.3%
   Miami                1,887,000     2,549,000       2,551,000     2,771,000    3,403,000   35.1%     0.1%      8.6%    22.8%
   Port Canaveral       1,708,000     1,769,000       2,088,000     2,092,000    2,243,000   3.6%     18.0%      0.2%    7.2%
   Port Everglades      1,797,000     1,940,000       1,840,000     1,851,000    1,931,000   8.0%     -5.2%      0.6%    4.3%
   Tampa                  487,000          451,000     405,000       598,000      514,000    -7.4%    -10.2%    47.7%    -14.0%
   Jacksonville           195,000          182,000     195,000       200,000      195,000    -6.7%     7.1%      2.6%    -2.5%
   California             837,000          984,000    1,058,000     1,117,000    1,253,000   17.6%     7.5%      5.6%    12.2%
   Long Beach             457,000          549,000     591,000       660,000      696,000    20.1%     7.7%     11.7%    5.5%
   Los Angeles            213,000          291,000     300,000       247,000      311,000    36.6%     3.1%     -17.7%   25.9%
   San Diego              105,000           49,000      55,000       107,000      145,000    -53.3%   12.2%     94.5%    35.5%
   San Francisco           62,000           95,000     112,000       103,000      101,000    53.2%    17.9%     -8.0%    -1.9%
   New York               586,000          576,000     499,000       557,000      550,000    -1.7%    -13.4%    11.6%    -1.3%
   Other U.S. Ports     2,598,000     2,613,000       3,022,000     3,497,000    3,705,000   0.6%     15.7%     15.7%    5.9%
   Galveston              604,000          642,000     869,000       985,000     1,092,000   6.3%     35.4%     13.3%    10.9%
   New Orleans            488,000          502,000     534,000       552,000      586,000    2.9%      6.4%      3.4%    6.2%
   Seattle                464,000          408,000     484,000       549,000      596,000    -12.1%   18.6%     13.4%    8.6%
   Baltimore              241,000          199,000     211,000       219,000      216,000    -17.4%    6.0%      3.8%    -1.4%
   Other US Ports         801,000          862,000     924,000      1,192,000    1,215,000   7.6%      7.2%     29.0%    1.9%
   United States       10,095,000    11,064,000      11,658,000   12,683,000    13,794,000   9.6%      5.4%      8.8%    8.8%
  Source: Port Authorities and Business Research and Economic Advisors




  Business Research and Economic Advisors                 Page 15                                     November 2020

                                                                                                      Exhibit 1 - 018
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page19
                                                             19of
                                                                of98
                                                                   98PageID
                                                                     PageID1775
                                                                            937

     Cruise Lines International Association                            2019 U.S. Economic Impact Analysis



     Miami leads the Florida ports with 3.4 million embarkations, which is up by 23 percent from
     2018. In part this growth is due to the opening Royal Caribbean’s new terminal, which
     enabled the industry’s largest ships to berth in Port Miami.

     With over 2.2 million embarkations, Port Canaveral continued its hold as the second largest
     US port. Port Everglades continues as the third largest U.S. port with over 1.9 million
     embarkations, up 4.3 percent from 2018. Tampa saw its embarkations decrease from 598,000
     to 514,000, and is now the 9th largest port of embarkation in the U.S., while Jacksonville saw
     its embarkations decrease slightly to 195,000 passengers.

     Passenger embarkations in California’s four cruise ports (Los Angeles, Long Beach, San
     Diego, and San Francisco) increased by 12 percent to almost 1.3 million passengers during
     2019.

     Passenger embarkations in Long Beach continued to rise in 2019; up 5.5 percent to 696,000
     passengers. The Port of Los Angeles, the second largest of California’s cruise ports saw its
     embarkations increase to about 311,000 passengers in 2019. San Diego experienced a large
     percentage increase in embarkations to 145,000. Finally, embarkations at San Francisco
     decreased by about 2 percent from 2018 to 101,000 passengers. This is the second
     consecutive year of decrease in embarkations in San Francisco.

     The total embarkations across Florida and California increased by 11 percent over 2018 and
     accounts for 82 percent of the total net increase in embarkations among all U.S. cruise ports.
     Combined the nine cruise ports of Florida and California account for 69 percent of the U.S.
     embarkations in 2019; virtually unchanged from the 2018 study.

     While cruise activity in the remaining states is not as large as in Florida and California, there
     were significant developments among these ports as well. Galveston continues to climb, to
     nearly 1.1 million embarks, up 11 percent from 2018. New Orleans also saw its embarkations
     rise from 552,000 in 2018 to 586,000 in 2019, an increase of 8.6 percent.

     Embarkations in Seattle increased by nearly 9 percent in 2019 to 596,000.

     In New York, embarkations at its cruise terminals in Manhattan and Brooklyn decreased by
     1.3 percent to 550,000 passengers during 2019. Figure 1 shows the distribution of US
     embarkations for the Top 10 ports and all others.




     Business Research and Economic Advisors      Page 16                                 November 2020

                                                                                     Exhibit 1 - 019
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page20
                                                             20of
                                                                of98
                                                                   98PageID
                                                                     PageID1776
                                                                            938

    Cruise Lines International Association                                  2019 U.S. Economic Impact Analysis


    Figure 1 - Distribution of U.S. Embarkations – 2019

              Miami                                                                        25%
      Port Canaveral                                                  16%
     Port Everglades                                            14%
           Galveston                           8%
         Long Beach                       5%
              Seattle                 4%
        New Orleans                   4%
           New York                  4%
              Tampa                  4%
        Cape Liberty            3%
      All Other Ports                                       13%

                        0%           5%         10%             15%         20%          25%           30%
     Source: Port Authorities and Business Research and Economic Advisors


    As shown in Table 2, 14.2 million cruise passengers were sourced from the United States
    including Puerto Rico. This represented a 8.4 percent increase from 2018.

    A total of 4.6 million passengers were sourced from the states of the South Atlantic region.
    This represents about 32 percent of the total. The Pacific region, with 1.9 million passengers,
    is second, with about 14 percent of the U.S. total. With a total of more than 6.5 million cruise
    passengers, these two regions accounted for 46 percent of all cruise passengers sourced from
    the United States, unchanged from 2018.

    The next two largest regions, the West South Central and Middle Atlantic regions, generated
    more than 1.8 million and 1.6 sourced passengers, respectively. Combined, the two
    accounted for a total of 3.4 million cruise passengers, representing 24 percent of all
    passengers sourced from the United States. Figure 2 on the next page shows the percentage
    distribution of US sourced passengers for the 10 regions.




    Business Research and Economic Advisors           Page 17                                  November 2020

                                                                                           Exhibit 1 - 020
 Case
 Case8:21-cv-00839-SDM-AAS
      8:21-cv-00839-SDM-AAS Document
                            Document45-1
                                     25-1 Filed
                                          Filed05/13/21
                                                05/05/21 Page
                                                         Page21
                                                              21of
                                                                 of98
                                                                    98PageID
                                                                      PageID1777
                                                                             939

         Cruise Lines International Association                                                  2019 U.S. Economic Impact Analysis



         Table 2 –Cruise Passengers Sourced from the United States, 2013 – 20193

                                                                                                              Share of
    Census                                                Passengers
                                                                                                              the U.S.
   Divisions
                       2013             2014          2016             2018           2019        2013     2014     2016        2018     2019
South Atlantic        4,167,300     4,503,540        4,236,127      4,213,572        4,562,527   38.9%    39.8%     36.8%      32.2%    32.1%
Pacific               1,389,300     1,623,705        1,730,795      1,849,352        1,943,521   13.0%    14.3%     15.0%      14.1%    13.7%
West South
                      1,383,000     1,471,633        1,419,082      1,624,426        1,831,051   12.9%    13.0%     12.3%      12.4%    12.9%
Central
Middle Atlantic        841,800          785,388      1,065,486      1,530,796        1,614,053   7.9%      6.9%     9.3%       11.7%    11.4%
East North
                       548,200          528,609       821,669       1,246,778        1,376,505   5.1%      4.7%     7.1%       9.5%     9.7%
Central
Mountain               925,000          992,535       626,524          783,521        883,228    8.6%      8.8%     5.4%       6.0%     6.2%
East South
                       250,600          252,147       447,592          672,650        736,218    2.3%      2.2%     3.9%       5.1%     5.2%
Central
West North
                       264,300          252,987       331,471          496,590        547,964    2.5%      2.2%     2.9%       3.8%     3.9%
Central
New England            855,500          836,984       604,759          507,951        532,349    8.0%      7.4%     5.3%       3.9%     3.7%
Puerto Rico &
                         84,000          80,179       219,848          169,108        171,230    0.8%      0.7%     1.9%       1.3%     1.2%
Other
United States        10,709,000    11,327,707       11,503,353     13,094,744       14,198,646   100.0%   100.0%    100.0%     100.0%   100.0%
         Source: Cruise Lines International Association


         Figure 2 – Distribution of Cruise Passengers Sourced from the United States – 2019


                      South Atlantic                                                                                  32%
                              Pacific                                         14%
                 West South Central                                       13%
                    Middle Atlantic                                    11%
                  East North Central                               10%
                          Mountain                        6%
                  East South Central                     5%
                 West North Central                 4%
                       New England                  4%
             Puerto Rico & Other US            1%

                                        0%          5%           10%          15%        20%        25%       30%        35%
         Source: Cruise Lines International Association




         3The definitions of the nine census divisions are as follows:
         New England: Connecticut, Maine, Massachusetts, New Hampshire, Vermont and Rhode Island
         Middle Atlantic: New Jersey, New York and Pennsylvania
         South Atlantic: Delaware, DC, Florida, Georgia, Maryland, North Carolina, South Carolina, Virginia and West Virginia
         East North Central: Illinois, Indiana, Michigan, Ohio and Wisconsin
         East South Central: Alabama, Kentucky, Mississippi and Tennessee
         West North Central: Iowa, Kansas, Minnesota, Missouri, Nebraska, North Dakota and South Dakota
         West South Central: Arkansas, Louisiana, Oklahoma and Texas
         Mountain: Arizona, Colorado, Idaho, Montana, Nevada, New Mexico, Utah and Wyoming
         Pacific: Alaska, California, Hawaii, Oregon and Washington.

         Business Research and Economic Advisors                       Page 18                                      November 2020

                                                                                                                  Exhibit 1 - 021
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page22
                                                             22of
                                                                of98
                                                                   98PageID
                                                                     PageID1778
                                                                            940

  Cruise Lines International Association                            2019 U.S. Economic Impact Analysis



  As these data show, U.S. passengers come from all regions of the country with passenger
  growth reflecting both the changing deployment strategy of the cruise industry and the
  underlying population growth in each region. The number of cruise passengers sourced from
  the United States is more than the number of cruise passenger embarkations from U.S. ports,
  14.2 million versus 13.8 million, thus, U.S. resident cruise passengers also provide an
  economic stimulus to embarkation ports outside the United States. Finally, with 13.8 million
  cruise embarkations from U.S. ports in 2019, the international cruise industry is a source of
  significant economic activity in the U.S. economy.

  Spending in the U.S. Economy Generated by the Cruise Industry

  Business Research and Economic Advisors (BREA) conducted a survey of the Member
  Cruise Lines of the Cruise Lines International Association (CLIA) that provides the basis for
  our estimates of the industry’s 2019 expenditures for the operating and administrative
  expense categories outlined in Table 3. These data were collected for global payments and
  payments made to U.S. businesses in addition to other regions of the world. Data was
  received directly for 18 cruise brands. These brands were: AIDA Cruises, Azamara, Carnival
  Cruise Line, Carnival UK, Celebrity Cruises, Costa, Crystal Cruises, Disney Cruise Line, Fred
  Olsen, Hapag Lloyd, Holland America Line, Norwegian Cruise Lines, Oceania, Princess
  Cruises, Regent, Royal Caribbean International, Seabourn, and Silversea Cruises. In addition,
  BREA analyzed annual reports, 10K’s and other financial reports to estimate spending for all
  missing lines.

  Table 3 – Operating and Administrative Expense Categories

   Operating Expenses                                                Administrative Expenses
   Travel Agent Commissions                                          Marketing, Advertising & Promotion
   Cost of Travel Insurance for Passengers                           Other Cost of Sale
   Customs/Immigration/Intn'l Arrivals Fees Charges to Passengers    Accounting & Legal Services
   Airfares Collected from Passengers                                Computer/Internet Consulting Services
   Costs of Pre-or Post-Cruise Packages Collected from Passengers    Financial Services
   Food & Beverages                                                  Other Professional Services
   Fuel                                                              Telephone
   Port Charges & Fees                                               Travel & Entertainment
   Restaurant/Hotel/Casino Supplies                                  Rent
   Vessel Maintenance, Repair & Drydock Fees                         Utilities
   Vessel Insurance                                                  Land-Side Employees Wages & Salaries
   Maintenance Equipment & Supplies                                  Crew Wages & Salaries
   Cost of Shore Excursions
  Source: Business Research and Economic Advisors



  In addition to the aggregate revenue and expense data, more detailed data on vendor
  purchases were obtained from a smaller group of cruise lines. Vendor-specific data were
  obtained from the following cruise lines: Carnival Cruise Lines, Celebrity Cruises, Holland


  Business Research and Economic Advisors        Page 19                               November 2020

                                                                                      Exhibit 1 - 022
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page23
                                                             23of
                                                                of98
                                                                   98PageID
                                                                     PageID1779
                                                                            941

     Cruise Lines International Association                           2019 U.S. Economic Impact Analysis



     America Line, Princess Cruises and Royal Caribbean International. These five cruise lines
     accounted for approximately 75 percent of the industry’s non-wage U.S. operating and
     administrative expenses at the time of collection. These data were then aggregated by industry
     group and state and used to estimate total cruise industry expenditures by industry. These
     detailed expenditures accounted for about 65 percent of the total estimated expenditures
     made by the international cruise lines with U.S. businesses. The vendor purchases were
     aggregated into 95 industry sectors consistent with the 2019 U.S. input/output accounts.

     The economic benefits that accrue to the U.S. economy arise from five principal sources of
     spending by the cruise industry and its passengers and crew:

                    spending by cruise passengers and crew for goods and services associated
                     with cruise ship arrivals at U.S. ports, including travel to the port of
                     embarkation, pre- and post-cruise vacation spending, shore excursions, food
                     and beverages and other retail;
                    expenditures by the cruise lines for goods and services necessary for cruise
                     operations, including food and beverages, fuel, vessel maintenance and repair,
                     ship’s supplies and so forth;
                    spending by the cruise lines for port services at U.S. ports-of-embarkation
                     and transit ports-of-call;
                    the shore-side staffing by the cruise lines for their headquarters, marketing
                     and tour operations; and
                    capital expenditures for facilities constructed in the U.S., including port
                     terminals, office facilities, and other capital equipment.
     As shown in Table 4, the cruise lines spent an estimated $18.1 billion with U.S. businesses
     during 2019, including nearly $15.8 billion for goods and services and $2.4 billion for capital
     expenditures. Overall, this represents a 2.9 percent increase from similar expenditures in
     2018. Total spending by the cruise lines has increased each year since 2012. As a result, the
     2019 spending by cruise lines reached a new peak and is 24 percent above the 2012 spend of
     $14.6 billion.




     Business Research and Economic Advisors      Page 20                                November 2020

                                                                                   Exhibit 1 - 023
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page24
                                                             24of
                                                                of98
                                                                   98PageID
                                                                     PageID1780
                                                                            942

  Cruise Lines International Association                                      2019 U.S. Economic Impact Analysis



  Table 4 – U.S. Expenditures ($ Billions) of the International Cruise Industry, 2012 – 2019

                                                                                                     Growth
                                              2012     2014      2016     2018     2019    2014   2016    2018     2019
   U.S. Purchases of Cruise Lines            $14.63   $15.63    $16.02   $17.61   $18.12   3.6%   2.5%   10.0%     2.9%
     Goods and Services                      $12.66   $13.65    $13.96   $15.34   $15.76   4.0%   2.2%   9.9%      2.7%
     Capital Expenditures (incl. net int.)   $ 1.97   $ 1.98    $ 2.06   $ 2.27   $ 2.36   1.1%   3.8%   10.2%     4.1%

   Passengers and Crew                       $ 3.66   $ 3.96    $ 4.18   $ 4.67   $ 5.11   8.9%   5.8%   11.6%     9.4%

   Wages & Taxes Paid by Cruise Lines        $ 1.34   $ 1.43    $ 1.48   $ 1.67   $ 1.91   3.1%   3.9%   12.8%     12.8%
   Total U.S.-based Spending                 $19.63   $21.02    $21.69   $23.95   $25.14   4.6%   3.2%   10.5%     4.9%

  Source: Business Research and Economic Advisors



  Cruise passengers and crew added $5.1 billion in spending with U.S. businesses. Just over
  one-third (37%) of these expenditures represented airfares that were directly purchased by
  passengers. Of the remaining passenger and crew expenditures, just over were spent on
  sightseeing and lodging. The remainder mostly consisted of food and beverage and retail
  purchases. Passenger expenditures, excluding airfares, were made at the U.S. ports-of-
  embarkation and transit ports-of-call. The estimated $5.1 billion in passenger and crew
  spending for 2019 increased by 9.4 percent from 2018, and represents a new high for
  passenger and crew spending in the United States.

  Thus, excluding wages and taxes, the international cruise industry and its passengers and crew
  spent a total of $23.2 billion for goods and services provided by U.S. businesses, a 4.3 percent
  increase from similar expenditures in 2018. It is also 27 percent above the 2012 level of $18.3
  billion.

  In addition to the direct purchase of goods and services from U.S. businesses, the cruise
  industry made combined payments of $1.9 billion in wages and benefits to its employees and
  taxes to federal, state and local governments in the United States. Wage and benefit payments
  accounted for about 90 percent of the total. The tax payments consisted primarily of
  employer contributions to Social Security and sales and property taxes paid to state and local
  governments. This represented a 13 percent increase from 2018.

  Including wages and taxes, the international cruise industry and its passengers and crew made
  total payments of $25.1 billion to U.S. businesses, U.S.-resident cruise line employees and
  U.S. taxing jurisdictions. This was a 4.9 percent increase from total spending by the
  international cruise industry in 2018.




  Business Research and Economic Advisors             Page 21                                     November 2020

                                                                                                  Exhibit 1 - 024
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page25
                                                             25of
                                                                of98
                                                                   98PageID
                                                                     PageID1781
                                                                            943

     Cruise Lines International Association                                                 2019 U.S. Economic Impact Analysis



     Direct Economic Impacts in the United States During 2019

     The direct economic impacts of the cruise industry in the United States are derived from a
     broad range of activities including:

                   port services and cruise industry employment;
                   transportation of cruise passengers from their place of residence to the ports of
                    embarkation;
                   travel agent commissions;
                   spending for shore excursions and pre- and post-cruise stays in U.S. port cities;
                   passenger and crew spending for retail goods in U.S. port cities; and
                   purchases of supplies by the cruise lines from U.S. businesses.
     As a result of this spending, an estimated 178,100 full and part-time jobs 4 were generated,
     paying wages of $8.7 billion during 2019.5 Thus, the 4.9 percent annual growth in direct
     industry expenditures resulted in a 3.4 percent increase in direct employment and a 5.1
     percent increase in direct wage income relative to 2018. The slower growth in employment is
     primarily the result of the overall increase in labor productivity in all sectors, which reduced
     the number of employees per dollar of final demand. This increase in labor productivity also
     resulted in a higher increase in direct wage income relative to the direct employment gains
     (see Table 5).




     4   Throughout this report all employment impacts are the sum of annualized full- and part-time jobs.
     5   These figures include the U.S. employees of the cruise lines and the industry’s trade associations and their wage income.

     Business Research and Economic Advisors                     Page 22                                           November 2020

                                                                                                            Exhibit 1 - 025
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page26
                                                             26of
                                                                of98
                                                                   98PageID
                                                                     PageID1782
                                                                            944

     Cruise Lines International Association                                       2019 U.S. Economic Impact Analysis



     Table 5 – Direct Economic Impacts of the Cruise Industry in the United States – 2019


                                                                       Direct                          Wage
                                   Sector                            Spending         Employment      Income
                                                                     $ Millions                      $ Millions

          Core Cruise Travel Sector                                  $ 12,635           127,865       $ 5,470
           Passenger & Crew Spending                                  $ 2,625           31,296        $     819
           Port Services & Cruise Lines                               $ 4,351           55,196        $ 2,651
           Transportation Services                                    $ 3,177           28,998        $ 1,350
           Air Transportation                                         $ 2,482           12,375        $     650

          Cruise Industry Suppliers                                  $ 12,501           50,239        $ 3,276
          Agriculture, Mining, Utilities & Construction              $      48            201         $          7
          Manufacturing                                              $ 6,876            16,416        $ 1,189
           Food & Beverages                                          $ 1,056             2,261        $     103
           Apparel & Textiles                                        $     165            930         $      44
           Chemicals & Plastics                                      $     343            412         $      42
           Petroleum Refining                                        $ 1,513              205         $      27
           Fabricated Metal Products                                 $     539           1,863        $     125
           Industrial Machinery                                      $     723           2,042        $     148
           Ship Maintenance & Repair                                 $ 1,526             3,393        $     273
           Computers & Electronic Equipment                          $     387           1,266        $     153
           Other Manufacturing                                       $     623           4,044        $     275
          Wholesale Trade                                            $     786           3,502        $     261
          Other Transportation Services                              $      25            35          $          4
          Information Services                                       $     299            552         $      53
          Finance, Insurance, Real Estate & Leasing                  $ 1,251             3,196        $     293
          Services & Government (ex. Lodging & Travel Services)      $ 3,217            26,337        $ 1,468
           Professional, Scientific & Technical Services             $ 1,995            15,961        $     759
           Administrative & Waste Management Services                $      55            249         $      17
           Arts, Entertainment & Recreation                          $     222           1,834        $     100
           Other Services & Government                               $     944           8,293        $     592
          Total - 2019                                               $ 25,136           178,104       $ 8,746
          Total - 2018                                               $ 23,955           172,326        $8,323
          Percentage Change from 2018                                    4.9%            3.4%             5.1%

        Source: Business Research and Economic Advisors



     Figure 3 shows the direct cruise industry expenditures and direct employment impacts from
     2012 through 2019. Direct cruise industry expenditures have increased each period, from
     $19.6 billion in 2012 to $25.1 billion in 2019, a 28 percent increase.

     Similarly, the annual direct employment contribution has increased by more than 21 percent
     since 2010, rising from 146,800 to 178,100.




     Business Research and Economic Advisors               Page 23                                   November 2020

                                                                                                  Exhibit 1 - 026
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page27
                                                             27of
                                                                of98
                                                                   98PageID
                                                                     PageID1783
                                                                            945

     Cruise Lines International Association                                                           2019 U.S. Economic Impact Analysis



     Figure 3– Direct Cruise Industry Expenditures and Employment, 2012 – 2019

            190,000                                                                                               $30.0
                                                                                                    $25.1
            180,000                                                               $24.0                            $25.0
                                                                $21.7                                       178,100
                                            $21.0
                          $19.6                                                           172,300
            170,000                                                                                               $20.0


            160,000                                                                                               $15.0
                                                                        158,200
                                                    152,300
            150,000                                                                                               $10.0
                                  146,800

            140,000                                                                                               $5.0


            130,000                                                                                               $-
                          2012              2014                2016              2018              2019

                                                     Direct $             Direct Jobs

     Source: Business Research and Economic Advisors



     The Core Cruise Travel Sector in the United States

     The core cruise travel sector in the United States consists of the cruise lines, airlines, travel
     agents, port service providers and local businesses, such as hotels and restaurants that are
     directly impacted by passenger and crew spending. Businesses in these sectors of the U.S.
     economy received an estimated $12.6 billion in direct spending by the cruise lines and their
     passengers and crew in 2019 (see Table 5). This, in turn, supported the employment of an
     estimated 127,900 workers, an increase of 3.0 percent from 2018, and $5.5 billion in wage
     income, for an increase of 3.2 percent.

     Spending in the core cruise travel sector totaled $12.6 billion while the cruise industry
     purchased an additional $12.5 billion in goods and services from its direct suppliers. Thus,
     the core cruise travel sector accounted for 50 percent of the direct spending by the cruise
     industry, 72 percent of the direct employment, and 63 percent of the direct wage income, all
     virtually unchanged from the 2018 study.

     Port Services and Cruise Lines in the United States

     Once again in 2019, cruise lines and port service providers were the leading components of
     the core cruise sector, accounting for 34 percent of cruise industry spending in the core cruise
     travel sector (see Figure 4). This segment of the core cruise sector includes two primary
     components: i) expenditures with U.S. cruise ports and their service providers, such as
     stevedores and pilots and ii) the direct U.S.-based employment and wages of the cruise
     industry, including the employment and income of the industry’s trade associations.


     Business Research and Economic Advisors                            Page 24                                               November 2020

                                                                                                                           Exhibit 1 - 027
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page28
                                                             28of
                                                                of98
                                                                   98PageID
                                                                     PageID1784
                                                                            946

     Cruise Lines International Association                           2019 U.S. Economic Impact Analysis



     Port service providers at each of the embarkation ports and transit ports-of-call in the United
     States provide a broad range of services including tugboat and piloting services, port agents,
     stevedores, passenger reception services, warehousing and other material handling services.
     Secondly, many of the major international cruise lines maintain administrative and marketing
     offices throughout the United States. While Florida hosts the majority of cruise headquarters,
     cruise line offices are also located in California and Washington. Additionally, the lines also
     maintain marketing and telephone centers in several other states, including Oregon, Kansas,
     and Arizona, and also have tour operations and support staff in Alaska and Hawaii. These
     employees and their wages are included in this sector. Third, industry trade associations
     maintain staff in Alaska, Florida and Washington, D.C. As with the cruise lines, the employees
     of these associations and their wages are also included in the core cruise travel sector.

     Figure 4 – Distribution of Core Cruise Travel Sector Direct Spending – 2019 ($12.6 Billion)




            Port Services & Cruise Lines (34%)                                         $4.35




        Transportation Svcs (Pax & C.L.) (27%)                               $3.18




            Passenger & Crew Spending (20%)                          $2.62




                  Air Transp (Pax & C.L.) (19%)                    $2.48



     Source: Business Research and Economic Advisors



     During 2019, the cruise industry spent $4.4 billion on port services, up 4.4 percent from $4.2
     billion in 2018. As a result of these expenditures, port service providers, the cruise lines and
     their trade associations provided 55,200 full- and part-time jobs, and paid an annual income
     of almost $2.7 billion.

     On an industry basis, 76 percent of these jobs are found in the transportation sector, including
     water transportation, trucking, warehousing and other transport services, while the remainder
     were in administrative and support services. The cruise lines directly account for about half
     of the employment and wage impacts in this sector. The remaining half of the impacts occur


     Business Research and Economic Advisors       Page 25                               November 2020

                                                                                     Exhibit 1 - 028
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page29
                                                             29of
                                                                of98
                                                                   98PageID
                                                                     PageID1785
                                                                            947

     Cruise Lines International Association                                             2019 U.S. Economic Impact Analysis



     principally with port authorities with additional impacts affecting ship agents; stevedoring
     and warehousing firms and other water transportation services, such as pilots and tugboats;
     and administrative and support services to these services.

     Transportation Services in the United States

     With $3.2 billion in direct expenditures, the transportation services sector was the second
     largest component of the core cruise travel sector and accounted for 25 percent of cruise
     industry spending within the core cruise travel sector. Transportation services primarily
     include travel agents and tour operators.

     The $3.2 billion in spending by the cruise lines and their passengers and crew for
     transportation services was a 4.2 percent decrease from 2018. Overall, BREA estimated that
     the cruise industry spending for these transportation services was responsible for the
     generation of 29,000 jobs in this sector paying nearly $1.4 billion in wages.

     Air Transportation Services in the United States

     Air transportation accounts for another 20 percent of cruise industry spending in the core
     cruise travel sector. About 40% of the passengers arrived at their port city by air travel.
     Those cruise passengers who flew to their port city spent an estimated $2.5 billion on air
     transportation, an increase of 6.4 percent from 2018. These expenditures produced 12,400
     jobs in the United States an increase of 3.8 percent from 2018, while the wage income impact
     increased by 5.9 percent to $650 million.

     Passenger and Crew Spending in the United States

     The final component of the core cruise travel sector is the spending of cruise passengers and
     crew for a variety of retail, dining, local transit and lodging services. 6 First, as previously
     discussed, nearly 13.8 million passengers embarked on cruises at U.S. ports. Second, the
     industry generated nearly 6.5 million transit visits at U.S. ports-of call. Approximately 80
     percent of all port of call visits were in Alaska and Florida. Finally, crew onboard cruise ships
     visit both ports-of-embarkation and transit ports-of-call. Passenger and crew combined
     spending for non-transportation services of the core cruise travel sector totaled an estimated
     $2.6 billion in the United States during 2019, an increase of 9.6 percent from 2018. These
     expenditures accounted for 21 percent of cruise industry spending within the core cruise
     travel sector. This spending was responsible for the generation of 31,300 jobs in the U.S., an


     6Passenger and crew expenditures for sightseeing and shore excursions are included in the Transportation Services category
     of the core cruise travel sector.

     Business Research and Economic Advisors                  Page 26                                         November 2020

                                                                                                        Exhibit 1 - 029
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page30
                                                             30of
                                                                of98
                                                                   98PageID
                                                                     PageID1786
                                                                            948

     Cruise Lines International Association                                          2019 U.S. Economic Impact Analysis



     increase of 11 percent from 2018. The associated annual wages are $819 million, increased
     by 9.8 percent from 2018.

     On an industry basis, the employment and wage impacts were concentrated in three key
     industries: the accommodation, food and beverage service, and retail. The accommodation
     sector accounted for 65 percent of passenger and crew non-transportation expenditures,
     while the food and beverage service sector accounted for about 24 percent and the retail trade
     industry accounted for the remaining 11 percent of the economic impacts generated by
     passenger and crew expenditures.

     Adding in the cost of shore tours and local transportation, part of which was included in
     Transportation Services, passengers and crew spent $3.2 billion in port cities throughout the
     United States. This was a 13 percent increase from 2018. As shown in Table 6 and Figure
     5, embarkation passengers accounted for 64 percent of the total spending with $2.1 billion in
     2019. Based upon the passenger survey data referenced previously, about 43 percent of
     embarking passengers stayed one or more nights in a port city and spent a total of $1.8 billion
     during their visits. On average, these overnight cruise visitors spent $304 per visit. The
     average length of stay of these passengers was approximately 1.1 nights.

     Table 6 – Onshore Passenger and Crew Expenditures in the United States7 – 2019


                                                Onshore         Total        Avg Spend
                                                 Visits       Spending       Pax/Crew

              Embarkation Passenger           13,794,000       $ 2,083       $   151.08
                  Overnight Stays               5,889,000      $ 1,793       $   304.38
                  Day of Cruise Arrivals        7,905,000      $      291    $    36.87
              Port-of-Call Passengers           6,454,000      $      806    $   124.81
              Crew Onshore Visits               3,373,000      $      344    $   102.05
              Total U.S.-based Spending       23,621,000       $ 3,233       $   139.87

              Source: Business Research and Economic Advisors



     Embarking passengers who arrived at the port city on the day of their cruise spent an average
     of $37. Most of these expenditures were for local transit, parking and limited food and retail
     purchases. In total, we estimated that these day of arrival cruise passengers spent $291 million
     during 2019.

     In addition, there was approximately $1.9 billion in passenger paid airfare in 2019, bringing
     the total passenger and crew spending to $5.1 billion.


     7 Passenger & Crew spending only included onshore purchases, such as accommodations, food & beverage, sightseeing
     tours and other retail.

     Business Research and Economic Advisors                Page 27                                      November 2020

                                                                                                    Exhibit 1 - 030
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page31
                                                             31of
                                                                of98
                                                                   98PageID
                                                                     PageID1787
                                                                            949

     Cruise Lines International Association                                            2019 U.S. Economic Impact Analysis



     Figure 5 – Distribution of Onshore Spending by Passenger and Crew in the U.S.– 2019
                                                   Total = $3.2 Billion



                          Overnight Stays                                                                 55%



                   Port-of-Call Passengers                               25%



                                     Crew                 11%



                    Day of Cruise Arrivals              9%



     Source: Business Research and Economic Advisors



     BREA also estimated that the cruise industry generated 6.5 million port-of-call onshore
     visits.8 Approximately 62 percent of these visits were made to ports in Alaska, unchanged
     from 2018. Cruise ships also make calls at other ports throughout the United States including
     Key West, Port Canaveral, Hawaii, and many of the East and West Coast ports. Survey data
     of transit port-of-call passengers across the U.S. indicated that nationally port-of-call
     passenger spent an average of nearly $125 per visit. Consequently, we have estimated that
     these 6.5 million passengers spent nearly $806 million in the United States during 2019, or 25
     percent of the total passenger and crew spending. The average passenger expenditure per
     port-of-call visit decreased slightly from 2018.

     Finally, crew onboard the cruise ships will disembark at both ports-of-embarkation and
     transit ports-of-call. We estimated that nearly 8.9 million crew arrivals were made at U.S. port
     cities in 2019. With an estimated 3.4 million crew onshore visits, and an average crew
     expenditure of $102 per onshore visit, crew spent an estimated $344 million in the United
     States during 2019. This equates to 11 percent of the total expenditures of passengers and
     crew.

     Another way to view passenger and crew spending is in terms of the onshore spending
     generated by a typical or average cruise ship call. As shown in Table 7, we have estimated
     that a 3,500-passenger ship generated an average of approximately $580,000 in passenger and
     crew onshore spending per call in the home port city during 2019. A similar ship making

     8Not all passengers get off at each port, thus, the number of passenger onshore visits is lower than the number of
     passenger arrivals. For the 2019 study BREA generally estimated that 89 percent of arriving passengers disembarked and
     visited the port city.


     Business Research and Economic Advisors                 Page 28                                        November 2020

                                                                                                      Exhibit 1 - 031
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page32
                                                             32of
                                                                of98
                                                                   98PageID
                                                                     PageID1788
                                                                            950

     Cruise Lines International Association                                  2019 U.S. Economic Impact Analysis



     transit port-of-call visits would generate an average of approximately $446,000 in passenger
     and crew onshore spending per U.S. port call.

     Table 7 – Estimated Onshore Spending Generated by a 3,500-Passenger Cruise Ship – 2019


                                                             Onshore                   Avg Spend
                                                                        Spending
                                                              Visits                   Pax/ Crew

                  Homeport Cruise Visits                      4,060     $ 579,433       $ 142.72
                      Passengers with Overnight Stays         1,470     $ 447,433       $ 304.38
                      Passengers Arriving on Day of Cruise    2,030     $   74,851      $   36.87
                      Crew Onshore Visits                         560   $   57,148      $ 102.05
                  Port-of-Call Cruise Visit                   3,675     $ 445,931       $ 121.34
                      Passenger Onshore Visits                3,115     $   388,783     $ 124.81
                      Crew Onshore Visits                         560   $    57,148     $ 102.05

                 Source: Business Research and Economic Advisors


     Other Direct Impacts in the United States – Cruise Line Expenditures

     During 2019, U.S. businesses outside the core cruise travel sector received $12.5 billion in
     direct spending by the cruise lines. These expenditures generated an estimated 50,200 jobs in
     the nation paying wage income of nearly $3.3 billion. Expenditures with suppliers increased
     by 6.5 percent from 2018. The employment impact among cruise industry suppliers increased
     by about 4.3 percent while the income impact rose by 8.4 percent. Table 5 (shown earlier)
     shows the direct impacts of these expenditures by the cruise lines on major business sectors
     of the U.S. economy. As shown in Figure 6 below, the top 2 sectors account for about 81
     percent of the economic impacts within the Cruise Industry Suppliers:
      Manufacturing sector ($6.9 billion in direct expenditures, over 16,400 jobs, and nearly
       $1.2 billion in wage income) comprised of a very broad range of business services,
       including ship maintenance and repair, food and beverages, industrial machinery, and
       apparel & textiles, to name a few. Collectively, the direct cruise industry expenditures
       within these subsectors increased by 18 percent from 2018, while the subsequent
       employment impact rose by 25 percent.
      Services and Government sector ($3.2 billion in direct expenditures, over 26,300 jobs,
       and nearly $1.5 billion in wage income). primarily includes professional services, legal,
       accounting, administration and waste management, etc. The cruise industry decreased its
       expenditures within this sector by 12 percent in 2019. The direct employment impact
       dropped by 6.0 percent while the wage impact decreased by 4.6 percent.
      Finance, Insurance, Real Estate and Leasing subsector ($1.3 billion in direct expenditures,
       3,200 jobs, $293 million in wage income): includes banking and brokerage services; vessel,
       passenger travel and employee health insurance; real estate services and the leasing of

     Business Research and Economic Advisors            Page 29                                 November 2020

                                                                                            Exhibit 1 - 032
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page33
                                                             33of
                                                                of98
                                                                   98PageID
                                                                     PageID1789
                                                                            951

     Cruise Lines International Association                                  2019 U.S. Economic Impact Analysis



         property and equipment. Spending with financial service providers rose by 4.8 percent
         from 2018. The employment impact increased by 6.0 percent from while the income
         impact increased by 2.3 percent from 2018.
      Wholesale Trade sector ($786 million in direct expenditures, 3,500 jobs, and $261 million
       in wage income): primarily includes the wholesale distribution and warehousing costs
       associated with the purchase and delivery of manufactured products consumed and/or
       used onboard the cruise ships. Expenditures among wholesalers increased by 12 percent
       from 2018. The employment impact rose by 9.4 percent, while the wage impact increased
       by 12 percent from 2018.
      Information Services sector ($299 million in direct expenditures, 550 jobs, and $53
       million in wage income): subsectors include data communications, data processing,
       .publishing services and web-based services, to name a few. Expenditures among this
       sector increased by 2.6 percent from 2018. The employment impact decreased by 3.7
       percent, while the wage impact increased by 2.1 percent from 2018.
     Figure 6 – Distribution of Direct Expenditures to Cruise Industry Suppliers – 2019
                  Total = $12.5 Billion


                                  Manufacturing                                                    55%

                         Services & Government                         26%

                Finance, Ins, Real Estate, Leasing               10%

                                Wholesale Trade             6%

                            Information Services       2%

                     Agricultire, Mining, Utilities   0%

                           Other Transportation       0%


                   Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                Page 30                             November 2020

                                                                                          Exhibit 1 - 033
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page34
                                                             34of
                                                                of98
                                                                   98PageID
                                                                     PageID1790
                                                                            952

     Cruise Lines International Association                                 2019 U.S. Economic Impact Analysis



     Indirect and Induced Economic Impacts in the United States During 2019

     The indirect economic benefits derived from the cruise industry result in part from the
     additional spending by the suppliers to the cruise industry. For example, food processors
     must purchase raw foodstuffs for processing; utility services, such as electricity and water, to
     run equipment and process raw materials; transportation services to deliver finished products
     to the cruise lines or wholesalers; and insurance for property and employees. The U.S.
     input/output table and multipliers were used to estimate the indirect impacts. 9 The
     input/output table reflects the inter-industry links among industries in the U.S. economy. Use
     of the U.S. input/output table permits the estimation of the additional economic impacts that
     the direct spending by the cruise industry, its passengers and its suppliers has on all other
     industries in the U.S. economy.

     In addition to the indirect impacts generated by the purchase of business goods and services
     by cruise industry suppliers, the employees of the cruise lines and their suppliers generate
     additional economic benefits through their purchases of consumer goods and services
     including such goods as autos, food, clothing, furniture, health care and so forth.

     The economic impact analysis implied that the direct spending of the international cruise
     industry generated another 258,500 jobs in the United States through the indirect and induced
     spending by businesses and employees, an increase of 3.7 percent from 2018. In addition,
     these jobs generated $15.7 billion in wage income for these workers, an increase of 5.6 percent
     from 2018. As shown in Table 8, the indirect/induced economic impacts touch virtually
     every industry in the nation.




     9
         Bureau of Economic Analysis, Annual Input/Output Accounts for the U.S. Economy, 2018.

     Business Research and Economic Advisors          Page 31                                    November 2020

                                                                                         Exhibit 1 - 034
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page35
                                                             35of
                                                                of98
                                                                   98PageID
                                                                     PageID1791
                                                                            953

     Cruise Lines International Association                                         2019 U.S. Economic Impact Analysis


     Table 8 – Indirect and Induced Economic Impacts of the Cruise Industry in the U.S. – 2019

                                                                                                        Indirect/
                                                                 Cruise Industry      Indirect/
                                                                                                    Induced Wage
                                   Sector                        Direct Spending     Induced
                                                                                                         Income
                                                                    $ Millions      Employment
                                                                                                       $ Millions
              Agriculture, Mining, Utilities & Construction            $      48        7,006         $        611
              Manufacturing                                            $    6,876      24,386        $      1,981
                Food & Beverages                                       $    1,056       2,264        $        126
                Apparel & Textiles                                     $     165        1,993        $        107
                Paper & Printing                                       $     116        1,237        $           86
                Chemicals & Plastics                                   $     343        2,529        $        233
                Petroleum Refining                                     $    1,513       482          $           34
                Fabricated Metal Products                              $     539        4,126        $        307
                Industrial Machinery                                   $     723        1,163        $           94
                Transportation Equipment                               $     ,528       3,060        $        281
                Computers & Electronic Equipment                       $     387        3,323        $        421
                Other Manufacturing                                    $     506        4,209        $        292
              Wholesale & Retail Trade                                 $    1,160      35,102        $      1,870
              Transportation                                           $    6,053      17,876        $        937
              Information Services                                     $     299        3,349        $        353
              Finance, Insurance, Real Estate & Leasing                $    1,251      15,233        $      1,523
              Services & Government                                    $    9,450     155,554        $      8,378
                Professional, Scientific & Technical Svcs.             $    1,995      23,795        $      2,273
                Administrative & Waste Management Svcs.                $    3,382      32,550        $      1,202
                Accommodations & Food Svcs.                            $    2,501      29,309        $        635
                Performing Arts & Amusements                           $     237        6,144        $        220
                Other Services & Government                            $    1,334      63,756        $      4,048
              Total - 2019                                             $ 25,136       258,507        $     15,653
              Total - 2018                                             $ 23,955       249,385        $     14,828
              Percentage Change from 2018                                  4.9%         3.7%              5.6%

             Source: Business Research and Economic Advisors



     The Services & Government sector was the most significantly impacted sector within the
     nation. This sector accounted for 60 percent of the indirect/induced employment impact and
     54 percent of the wage impact nationally. The indirect/induced impacts of cruise industry
     spending generated nearly 155,600 jobs in the Services and Government sector paying $8.4
     billion in wage income. The indirect/induced employment impacts in this sector rose by 3.1
     percent while the income increased by 3.9 percent from 2018.

     Within the Professional, Scientific and Technical Services subsector, the indirect impacts
     added 23,800 jobs and $2.3 billion in wage income. These impacts resulted from business
     demand for a variety of services, including legal and accounting services, consulting services,
     especially computer consulting, advertising and other business services.




     Business Research and Economic Advisors                 Page 32                                     November 2020

                                                                                                  Exhibit 1 - 035
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page36
                                                             36of
                                                                of98
                                                                   98PageID
                                                                     PageID1792
                                                                            954

     Cruise Lines International Association                                       2019 U.S. Economic Impact Analysis


     Figure 7 – Distribution of Indirect/Induced Employment Impacts – 2019
                  Total = 258,500 Jobs


                    Other Services & Government                                                      25%
                         Wholesale & Retail Trade                                14%
                Administrative & Support Services                           13%
                Accommodations & Food Services                             11%
                 Professional & Technical Services                    9%
                                   Manufacturing                      9%
                                   Transportation                7%
                    Financial and Leasing Services          6%
      Agriculture, Mining, Utilities & Construction    3%
                  Performing Arts & Amusements         2%
                             Information Services     1%


     Source: Business Research and Economic Advisors



     Another 32,550 jobs and $1.2 billion in income were generated in the Administrative and
     Waste Management Services subsector. The respective percentage increases from 2018 for
     the employment and wage income impacts were 0.9 percent and 4.1 percent, respectively.
     This sector is comprised of establishments that provide routine support activities for the day-
     to-day operations of other businesses. These include such activities as temporary help
     services, document preparation services, telephone call and answering services, security
     services, travel agents and tour operators and sanitary services to name a few.

     The Accommodations and Food Services subsector, which includes hotels and restaurants,
     benefited from the creation of an estimated 29,300 jobs and $635 million in wage income.
     These impacts are primarily due to the travel and dining requirements of day-to-day business
     operations, as well as consumer vacation travel. The indirect employment impact rose by 16
     percent from 2018 and the income impact increased by 15 percent.

     An estimated 35,100 indirect jobs, 14 percent of the total indirect employment impacts, with
     an annual income of $1.9 billion were generated in the Wholesale & Retail Trade sector
     because of cruise industry spending in 2019. Relative to 2018, the indirect employment
     impacts in this sector rose by 3.3 percent while the wage income impacts increased by 6.1
     percent. The wholesale trade subsector accounted for approximately 31 percent of the
     indirect employment impacts and 55 percent of the wage income impacts in the Wholesale



     Business Research and Economic Advisors           Page 33                                       November 2020

                                                                                                Exhibit 1 - 036
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page37
                                                             37of
                                                                of98
                                                                   98PageID
                                                                     PageID1793
                                                                            955

     Cruise Lines International Association                            2019 U.S. Economic Impact Analysis



     & Retail Trade sector. The higher income share reflects the higher average wage in the
     wholesale trade industry.

     The Transportation sector remained an important sector within the nation with 17,900
     indirect jobs, 6.9 percent of the total indirect employment impacts, paying $937 million in
     wages. This reflects the strong inter-industry linkages within the transportation sector, as well
     as, the reliance on a variety of transportation services to supply businesses with their inputs
     and to deliver consumer goods to retail outlets. The indirect employment impacts in this
     sector rose by 2.4 percent from 2018 while the income impacts increased by 1.8 percent.

     Finally, the indirect/induced impacts of cruise industry spending generated 24,400 jobs within
     the Manufacturing sector during 2019, 9.4 percent of the total indirect employment. These
     jobs paid nearly $2.0 billion in annual income, an increase of 23 percent from 2018. The
     majority of the employment impacts were spread among nine industries with the employment
     impacts ranging from 482 jobs in the petroleum refining industry to 4,100 jobs in the
     fabricated metals industry. Combined, the nine industries shown in Table 8 (above)
     accounted for 83 percent of the indirect employment impacts in the Manufacturing sector.




     Business Research and Economic Advisors      Page 34                                 November 2020

                                                                                    Exhibit 1 - 037
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page38
                                                             38of
                                                                of98
                                                                   98PageID
                                                                     PageID1794
                                                                            956

     Cruise Lines International Association                                       2019 U.S. Economic Impact Analysis



     Total Economic Impacts in the United States During 2019

     The international cruise industry is responsible for considerable economic activity across the
     United States. As noted previously, the industry directly spent $25.1 billion in the United
     States in 2019. As shown in Table 9, this spending generated $55.5 billion in total industry
     output among U.S. businesses during 2019, an increase of 5.3 percent from 2018. The $55.5
     billion in total output resulted in the employment of 436,600 workers, an increase of 3.5
     percent from 2018, and $24.4 billion in wages and salaries, a growth of 5.4 percent from 2018.
     These total impacts are the sum of the direct, indirect and induced impacts of the direct
     spending of the international cruise industry.

     Table 9 – Total Economic Impacts of the Cruise Industry in the United States – 2019


                                                                    Industry                        Wage
          Sector                                                     Output     Employment         Income
                                                                   $ Millions                     $ Millions

          Agriculture, Mining, Utilities & Construction        $       5,045      7,207           $      618
          Manufacturing                                        $      13,201      40,802          $    3,170
           Food & Beverages                                    $         901      4,525           $      228
           Apparel & Textiles                                  $       1,270      2,923           $      151
           Paper and Printing                                  $         346      1,779           $      116
           Chemicals & Plastics                                $         561      2,941           $      275
           Petroleum Refining                                  $       1,016       687            $          61
           Fabricated Metal Products                           $       1,053      5,988           $      432
           Industrial Machinery                                $       1,026      3,205           $      242
           Transportation Equipment                            $       2,067      3,447           $      434
           Computers & Electronic Equipment                    $       3,685      4,589           $      574
           Other Manufacturing                                 $       1,275      10,718          $      657
          Wholesale & Retail Trade                             $       3,425      38,604          $    2,131
          Transportation                                       $       8,535      84,909          $    4,295
          Information Services                                 $       1,015      3,901           $      406
          Finance, Insurance, Real Estate & Leasing            $       4,803      18,430          $    1,816
          Services & Government                                $      19,436     242,756          $ 11,962
           Professional, Scientific & Technical Services       $       5,842      39,757          $    3,032
           Administrative & Waste Management Services          $       4,686      65,523          $    2,106
           Accommodations & Food Services                      $       2,644      51,275          $    1,290
           Performing Arts & Amusements                        $       1,000      18,484          $      483
           Other Services & Government                         $       5,264      67,718          $    5,052
          Total - 2019                                         $      55,460     436,611          $   24,399
          Total - 2018                                         $      52,672     421,711          $   23,151
          Percentage Change from 2018                                5.3%          3.5%               5.4%

        Source: Business Research and Economic Advisors



     Since 2012, the total economic impact of the international cruise industry has increased
     significantly. Total annual output supported by the cruise industry has increased by 31 percent


     Business Research and Economic Advisors               Page 35                                    November 2020

                                                                                               Exhibit 1 - 038
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page39
                                                             39of
                                                                of98
                                                                   98PageID
                                                                     PageID1795
                                                                            957

     Cruise Lines International Association                          2019 U.S. Economic Impact Analysis



     over this time frame. As a result of the increased output, the cruise industry’s total annual
     employment and wage impacts have increased over the same time frame by 23 percent and
     40 percent respectively.

     Virtually all sectors of the economy were affected by the international passenger cruise
     industry. The industries that were most significantly affected included:

                              Air Transportation
                              Travel Agents
                              Advertising
                              Food Processing
                              Ship Maintenance and Repair
                              Petroleum Refining
                              Business Services
                              Wholesale Trade

     However, many other industries were affected in some form, including lodging, insurance,
     telecommunications, retail trade and many others.

     As shown in Table 9 (above) and Figure 8 (below), the Transportation sector accounted for
     the most total jobs generated by the international cruise industry. Over 84,900 jobs were
     generated in this sector, accounting for 19 percent of the total employment impact. These
     jobs, in turn, generated $4.3 billion in wages.

     The Administrative & Waste Management Services and the Other Services & Government
     subsectors respectively accounted for 15 percent and 16 percent of all (direct, indirect and
     induced) jobs generated in the United States by the spending of the cruise industry and its
     passengers and crew. Combined, these two subsectors generated over 133,200 jobs and nearly
     $7.2 billion in wages during 2019.

     Approximately $13.2 billion in output was generated in the Manufacturing sector. With
     40,800 jobs created, the Manufacturing sector accounted for 9.3 percent of the total jobs, and
     13 percent of the income (nearly $3.2 billion) generated by cruise industry spending. Durable
     goods accounted for 69 percent of manufacturing while nondurable goods accounted for 31
     percent.




     Business Research and Economic Advisors        Page 36                             November 2020

                                                                                  Exhibit 1 - 039
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page40
                                                             40of
                                                                of98
                                                                   98PageID
                                                                     PageID1796
                                                                            958

     Cruise Lines International Association                                    2019 U.S. Economic Impact Analysis


     Figure 8 – Distribution of Total Employment Impacts – 2019
                  Total = 436,611 Jobs


                                        Transportation                                             19%
                         Other Services & Government                                      16%
        Administrative & Waste Management Services                                      15%
                     Accommodations & Food Services                              12%
                                        Manufacturing                     9%
           Professional, Scientific & Technical Services                  9%
                             Wholesale & Retail Trade                     9%
                       Performing Arts & Amusements                  4%
             Finance, Insurance, Real Estate & Leasing               4%
           Agriculture, Mining, Utilities & Construction     2%
                                  Information Services     1%

     Source: Business Research and Economic Advisors

     Finally, the Wholesale & Retail Trade sector accounted for 8.8 percent of the total
     employment impact of the cruise industry having generated just over 38,600 jobs and $2.1
     billion in income as a result of the expenditures of the international cruise industry.




     Business Research and Economic Advisors               Page 37                                November 2020

                                                                                              Exhibit 1 - 040
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page41
                                                             41of
                                                                of98
                                                                   98PageID
                                                                     PageID1797
                                                                            959

     Cruise Lines International Association                           2019 U.S. Economic Impact Analysis



     Section II: The Contribution of the Cruise Industry to the U.S.
     Economy by State in 2019
     The national economic contributions discussed in the previous section also had an effect on
     individual state economies. The direct economic contribution of the cruise industry and its
     passengers and crew was allocated to each state based on several criteria. First, vendor
     purchases by industry were allocated to each state based upon a sample of state- and industry-
     specific vendor purchases obtained from the cruise lines. Second, wages and salaries of
     shoreside employees of the cruise lines were allocated to each state based upon the location
     of administrative facilities as provided by the cruise lines. Third, national travel agent
     commissions were allocated to each state based upon the place of residence of cruise
     passengers. Fourth, air transportation spending was assigned to each state based upon a
     combination of the residence of passengers and the ports of embarkation of passengers. Fifth,
     cruise passenger and crew expenditures were allocated to states based upon embarkation and
     arrival data.

     The total economic contribution in each state was estimated by using state- and industry-
     specific multipliers obtained from the Bureau of Economic Analysis. These multipliers reflect
     the industry and wage structure in each state. As a consequence, the direct and indirect
     economic contributions estimated for each state reflect the distribution of vendor purchases
     by the cruise industry by industry and state, the place of residence of cruise passengers, the
     regional distribution of cruise embarkations and port-of-call visits and the economic structure
     of each state.

     As shown in Table 10, our analysis shows that the international cruise industry affects every
     state economy. Table 10 shows the total employment and wages, which result in part, from
     the direct expenditures of the cruise lines for goods and services used to support their cruise
     operations. These range from the purchase of food and beverages, to ship maintenance and
     refurbishment, to engineering, insurance and management consulting services. Economic
     contributions are also generated by other components of what we have called the core cruise
     travel sector. These include the commissions received by travel agents from the cruise lines,
     airfares received by airlines from cruise passengers and fees received by port authorities and
     port service providers.




     Business Research and Economic Advisors     Page 38                                 November 2020

                                                                                   Exhibit 1 - 041
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page42
                                                             42of
                                                                of98
                                                                   98PageID
                                                                     PageID1798
                                                                            960

     Cruise Lines International Association                                        2019 U.S. Economic Impact Analysis



     Table 10 – Direct Expenditures and Total Employment & Wage Impacts for All States – 2019
                                             Direct      Share             Share                 Share
                                                                  Total                Total              Avg
            State         2019    2018    Purchases        of                Of                    Of
                                                                  Emp                 Income              Wage
                                          ($ Millions)    U.S.              U.S.                  U.S.
      Florida               1       1      $ 9,043       36.0%   158,992   36.4%      $ 8,063    33.0%   $ 50.7
      California            2       2      $ 2,596       10.3%    50,193   11.5%      $ 3,318    13.6%   $ 66.1
      Texas                 3       3      $ 1,610       6.4%     26,872    6.2%      $ 1,815     7.4%   $ 67.6
      New York              4      4       $ 1,309       5.2%     17,366    4.0%      $ 1,157    4.7%    $ 66.6
      Alaska                5       5      $ 1,276       5.1%     23,008    5.3%      $ 1,226     5.0%   $ 53.3
      Washington            6       6      $ 1,079       4.3%     22,750    5.2%      $ 1,345    5.5%    $ 59.1
      Georgia               7       7      $      772    3.1%     14,233    3.3%      $ 799       3.3%   $ 56.2
      Illinois              8       8      $      619    2.5%     9,935     2.3%      $ 646      2.6%    $ 65.0
      New Jersey            9       9      $      526    2.1%     9,609     2.2%      $ 581       2.4%   $ 60.5
      Louisiana            10      10      $      491    2.0%     9,012     2.1%      $ 397      1.6%    $ 44.1
      Hawaii               11      12      $      464    1.8%     7,059     1.6%      $ 261       1.1%   $ 37.0
      Pennsylvania         12      11      $      463    1.8%     7,286     1.7%      $ 449      1.8%    $ 61.6
      Colorado             13      13      $      415    1.6%     2,823     0.6%      $ 180       0.7%   $ 63.9
      Massachusetts        14      14      $      388    1.5%     5,830     1.3%      $ 427      1.7%    $ 73.2
      Indiana              15      15      $      346    1.4%     8,473     1.9%      $ 449       1.8%   $ 53.0
      North Carolina       16      16      $      308    1.2%     4,650     1.1%      $ 231      0.9%    $ 49.8
      Michigan             17      17      $      285    1.1%     3,906     0.9%      $ 228       0.9%   $ 58.4
      Virginia             18      21      $      262    1.0%     3,812     0.9%      $ 231      0.9%    $ 60.7
      Ohio                 19      20      $      255    1.0%     4,840     1.1%      $ 248       1.0%   $ 51.3
      Arizona              20      19      $      247    1.0%     4,188     1.0%      $ 196      0.8%    $ 46.7
      Maryland             21      18      $      242    1.0%     3,890     0.9%      $ 223       0.9%   $ 57.4
      Connecticut          22      22      $      237    0.9%     1,968     0.5%      $ 175      0.7%    $ 89.1
      Oregon               23      23      $      196    0.8%     5,608     1.3%      $ 287       1.2%   $ 51.1
      Alabama              24      24      $      195    0.8%     2,830     0.6%      $ 138      0.6%    $ 48.6
      South Carolina       25      26      $      178    0.7%     3,474     0.8%      $ 142       0.6%   $ 40.9
      Missouri             26      25      $      169    0.7%     3,812     0.9%      $ 202      0.8%    $ 52.9
      Minnesota            27      27      $      133    0.5%     2,522     0.6%      $ 154       0.6%   $ 61.0
      Tennessee            28      28      $      112    0.4%     2,038     0.5%      $    96    0.4%    $ 46.9
      Nevada               29      29      $      108    0.4%     1,616     0.4%      $    76     0.3%   $ 46.7
      Wisconsin            30      30      $       73    0.3%     1,260     0.3%      $    59    0.2%    $ 46.7
      Kentucky             31      32      $       70    0.3%     1,589     0.4%      $    72     0.3%   $ 45.1
      Maine                32      31      $       68    0.3%     1,021     0.2%      $    36    0.1%    $ 35.3
      Mississippi          33      37      $       64    0.3%      824      0.2%      $    32     0.1%   $ 38.8
      Kansas               34      33      $       63    0.3%     1,981     0.5%      $    98    0.4%    $ 49.4
      Utah                 35      34      $       60    0.2%     1,426     0.3%      $    61     0.2%   $ 42.5
      Oklahoma             36      35      $       53    0.2%     1,083     0.2%      $    48    0.2%    $ 43.9
      Iowa                 37      38      $       49    0.2%      453      0.1%      $    19     0.1%   $ 42.1
      Dist. of Col.        38      36      $       48    0.2%      297      0.1%      $    44    0.2%    $148.4
      Arkansas             39      39      $       38    0.1%      732      0.2%      $    28     0.1%   $ 38.7
      Delaware             40      41      $       36    0.1%      324      0.1%      $    20    0.1%    $ 60.9
      New Hampshire        41      40      $       35    0.1%      395      0.1%      $    23     0.1%   $ 58.2
      Nebraska             42      42      $       30    0.1%      574      0.1%      $    28    0.1%    $ 49.0
      Rhode Island         43      43      $       30    0.1%      446      0.1%      $    19     0.1%   $ 43.6
      New Mexico           44      44      $       20    0.1%      315      0.1%      $    16    0.1%    $ 52.0
      Idaho                45      45      $       19    0.1%      357      0.1%      $    15     0.1%   $ 43.1
      West Virginia        46      46      $       15    0.1%      320      0.1%      $    14    0.1%    $ 43.1
      Vermont              47      47      $       14    0.1%      100      0.0%      $     6     0.0%   $ 59.6
      North Dakota         48      48      $       10    0.0%      207      0.0%      $     7    0.0%    $ 35.9
      South Dakota         49      50      $        8    0.0%      118      0.0%      $     4     0.0%   $ 36.8
      Montana              50      49      $        8    0.0%      133      0.0%      $     6    0.0%    $ 45.7
      Wyoming              51      51      $        4    0.0%       61      0.0%      $     3     0.0%   $ 52.5
      U. S. Total                          $ 25,136              436,611              $24,399            $ 55.9

       Source: Business Research and Economic Advisors




     Business Research and Economic Advisors               Page 39                                    November 2020

                                                                                                 Exhibit 1 - 042
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page43
                                                             43of
                                                                of98
                                                                   98PageID
                                                                     PageID1799
                                                                            961

     Cruise Lines International Association                            2019 U.S. Economic Impact Analysis



     Economic Impacts in the Top 10 States

     As shown in Table 10, all states had some direct expenditures generated by the international
     cruise industry in 2019. This ranged from approximately $4 million in Wyoming to over $9.0
     billion in Florida.

     The top 10 states accounted for 77 percent of the direct expenditures of the cruise industry
     with $19.3 billion (See Figure 9). Of the top 10 states, eight (Florida, California, Texas, New
     York, Alaska, Washington, New Jersey and Louisiana) had significant cruise ports. Of these,
     Alaska was primarily a destination rather than a homeport state. The other two states,
     Georgia, and Illinois, had no cruise ports but were significant source markets for cruise
     passengers and provided vendor support for cruise and cruise tour operations. These 10 states
     also accounted for 78 percent of the total jobs generated by cruise tourism in the United
     States with nearly 342,000 jobs paying $19.3 billion in wage income, 79 percent of the total
     national impact.

     Of the remaining states, 15, received less than $50 million in direct cruise industry
     expenditures. These were all largely source market states will smaller populations. Another
     22 states received $50 to $350 million in direct expenditures. Several of these were states
     where smaller cruise port operations occurred (Virginia, South Carolina, Maine, Maryland
     and Alabama), while the rest contained a larger population from which passengers were
     sourced or provided goods and services to the cruise industry. Finally, there were 4 states that
     received between $350 and $450 million in direct cruise industry expenditures. Hawaii and
     Massachusetts have cruise port operations and/or a significant number of sourced
     passengers. Pennsylvania, and Colorado provide a larger population from which passengers
     are sourced as well as directly providing a variety of goods and services to the cruise industry,
     particularly in the manufacturing industry.




     Business Research and Economic Advisors      Page 40                                 November 2020

                                                                                    Exhibit 1 - 043
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page44
                                                             44of
                                                                of98
                                                                   98PageID
                                                                     PageID1800
                                                                            962

  Cruise Lines International Association                                      2019 U.S. Economic Impact Analysis


  Figure 9 – Distribution of Direct Expenditures of the International Cruise Industry in the Top 10 States
  – 2019
                                         Top 10 State Total = $19.3 Billion


       Florida                                                                                           47%

      California                                     13%

       Texas                                    8%

     New York                              7%

       Alaska                              7%

   Washington                          6%

      Georgia                       4%

        Illinois                  3%

    New Jersey                    3%

     Louisiana                   3%

  Source: Business Research and Economic Advisors




  Business Research and Economic Advisors              Page 41                                   November 2020

                                                                                                Exhibit 1 - 044
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page45
                                                             45of
                                                                of98
                                                                   98PageID
                                                                     PageID1801
                                                                            963

     Cruise Lines International Association                                            2019 U.S. Economic Impact Analysis



     Summaries of the Economic Impacts of the Top 10 States

     Florida

     As has been discussed previously in this report, Florida is the center for cruising not only
     from the United States, but worldwide. As shown in Table 11, 8.3 million passengers boarded
     their cruises from one of Florida’s five cruise ports, Port of Miami, Port Everglades, Port
     Canaveral, Port of Tampa and Port of Jacksonville10, accounting for 60 percent of
     embarkations at all U.S. ports. While these ports primarily offer cruises to the Bahamas, the
     Caribbean and Central America, cruises that originate in Florida also travel to ports around
     the world.

                         Table 11– Summary of 2019 Cruise Industry Impacts – Florida

                                                                                         Share of the
                                                   Florida
                                                                                             U.S.
                       Passenger Embarkations                             8,286,000         60.1%
                       Resident Cruise Passengers                         2,417,000          17.0%
                       Total Passenger Visits & Crew Arrivals            13,590,000          46.7%
                       Total Passenger & Crew Onshore Visits             11,047,580          46.7%


                       Direct Expenditures ($ Millions)              $         9,043         36.0%
                       Total Employment Impact                              158,992          36.4%
                       Total Wage Impact ($ Millions)                $         8,063         33.0%


            Source: Cruise Lines International Association and Business Research and Economic Advisors



     Florida also led the nation in U.S.-sourced cruise passengers with 2.4 million passengers, 17
     percent of all U.S.-sourced cruise passengers. With nearly three and a third times as many
     embarkations as resident passengers, the cruise industry in Florida is the largest net importer
     of cruise passengers in the United States.

     Relative to 2018, Florida experienced an increase of 10 percent in passenger embarkations,
     and saw a 6.5 percent increase in sourced passengers.

     Port-of-call passenger onshore visits in Florida totaled just over 1.2 million. Key West is a
     significant destination for many cruises with Caribbean itineraries. It accounts for about 80
     percent of the total port of call visits across all Florida ports.




     10Key West is a port-of-call for Caribbean cruises and thus does not generate passenger embarkations. However, spending
     from port-of-call passenger and crew in Key West and other ports are included in the state visit and spending estimates.

     Business Research and Economic Advisors                 Page 42                                         November 2020

                                                                                                      Exhibit 1 - 045
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page46
                                                             46of
                                                                of98
                                                                   98PageID
                                                                     PageID1802
                                                                            964

     Cruise Lines International Association                             2019 U.S. Economic Impact Analysis



     Including homeport and transit calls, cruising at Florida ports generated an estimated 11.0
     million passenger and crew onshore visits, accounting for 47 percent of all passenger and
     crew onshore visits in the United States. These visits produced an estimated $1.4 billion in
     passenger and crew onshore spending, or nearly $124 per passenger and crew onshore visit.
     As in 2018, Florida is the only state to generate over $1 billion in annual passenger and crew
     expenditures, something no other state has yet achieved. Total passenger and crew spending
     in Florida increased by 12 percent from 2018 as a result of the increase in passenger onshore
     visits and crew arrivals.

     Florida is not only the center for cruise originations, it is the center of just about all aspects
     of the cruise industry. Carnival Corporation & plc., Royal Caribbean Cruises, Ltd. and
     Norwegian Cruise Line have their headquarters in Florida as do other cruise lines.
     Accordingly, Royal Caribbean recently opened a new terminal in Port Miami and broke
     ground on an expanded corporate headquarters in mid-2019, and Carnival Cruise Lines has
     begun the construction of a new terminal at Port Canaveral, with a scheduled 2020
     completion date. Overall, operations in 2019 employed approximately 60 percent of the total
     employment of all cruise lines throughout the United States.

     As a result of the activity of the cruise industry, Florida businesses received just over $9.0
     billion, or 36 percent of the direct expenditures generated by the cruise industry in the United
     States. Due to the absolute scale of the industry, direct expenditures in Florida impacted just
     about all segments of the economy, including recreation and amusement establishments,
     wholesalers of products purchased by cruise lines, manufacturers of communications and
     navigation equipment, producers of machinery and equipment such as engine parts, boilers,
     laundry equipment and computers, manufacturers of fabricated metal products such as locks
     and security equipment and business service providers such as interior designers and
     computer services consultants. Tourism-related businesses in addition to the cruise lines, such
     as travel agencies, airlines, hotels, restaurants and providers of ground transportation were
     certainly the main beneficiaries of the cruise industry. These tourism-related industries
     received almost $4 billion, or 44 percent of the industry’s direct expenditures in Florida.
     Another 24 percent of direct spending went to the manufacturing industry with $2.14 billion
     in direct expenditures. The three largest sectors affected within this industry were the food
     and beverage manufacturers, petroleum manufacturers and chemical manufacturers that
     make soap, cleaning and toiletry products.

     Finally, these direct expenditures generated total economic impacts of almost 159,000 jobs
     and $8.1 billion in income throughout the Florida during 2019. Florida’s total employment
     impact increased by 2.8 percent while the total wage impact rose by 4.9 percent. These


     Business Research and Economic Advisors       Page 43                                 November 2020

                                                                                      Exhibit 1 - 046
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page47
                                                             47of
                                                                of98
                                                                   98PageID
                                                                     PageID1803
                                                                            965

     Cruise Lines International Association                      2019 U.S. Economic Impact Analysis



     impacts accounted for 36 percent of the national employment impact and 33 percent of the
     national wage impact.




     Business Research and Economic Advisors   Page 44                              November 2020

                                                                               Exhibit 1 - 047
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page48
                                                             48of
                                                                of98
                                                                   98PageID
                                                                     PageID1804
                                                                            966

     Cruise Lines International Association                                       2019 U.S. Economic Impact Analysis



     California

     With respect to the cruise industry, California is very similar to Florida only on a smaller scale.
     The state has four major cruise ports in Los Angeles, Long Beach, San Diego and San
     Francisco that combined generated nearly 1.3 million passenger embarkations during 2019,
     9.1 percent of total U.S. embarkations (see Table 12). Cruise itineraries primarily include
     ports along the Pacific coast of Mexico, but also include cruises through the Panama Canal,
     to Hawaii and Alaska.

                      Table 12 – Summary of 2019 Cruise Industry Impacts – California

                                                                                   Share of the
                                               California
                                                                                      U.S.
                       Passenger Embarkations                         1,253,000       9.1%
                       Resident Cruise Passengers                     1,480,000        10.4%
                       Total Passenger Visits & Crew Arrivals         2,320,000         8.0%
                       Total Passenger & Crew Onshore Visits          1,882,000         8.0%


                       Direct Expenditures ($ Millions)           $      2,596         10.3%
                       Total Employment Impact                          50,193         11.5%
                       Total Wage Impact ($ Millions)             $      3,318         13.6%

            Source: Cruise Lines International Association and Business Research and Economic Advisors



     Collectively, the California embarkation ports experienced an increase in embarkations from
     2018 to 2019 of 12 percent.

     Embarkations in San Francisco reached a peak of 112,000 in 2016 before experiencing a
     decrease to a total of 101,000 in 2019. Despite this decrease, and the low absolute number of
     annual embarkations compared to other ports in the state, San Francisco embarkations have
     grown 63 percent from 2012, the most in the state. San Diego reversed its downward trend
     in annual embarks over several periods in 2016 with a 12% increase during the year. San
     Diego nearly doubled its embarks in 2018 and added another 36 percent in 2019 reaching
     145,000 embarks, its highest mark since 2010. Los Angeles and Long Beach have consistently
     been the busier ports in California. This trend continues in 2019 with Long Beach reaching a
     new high of nearly 696,000 embarks, and Los Angeles experiencing 311,000 embarks.

     The 1.5 million cruise passengers sourced from California accounted for 10 percent of U.S.-
     sourced passengers during 2019, an increase of 4.3 percent from 2018. The larger number of
     resident passengers than passenger embarkations makes California a net exporter of cruise
     passengers.



     Business Research and Economic Advisors                Page 45                                  November 2020

                                                                                               Exhibit 1 - 048
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page49
                                                             49of
                                                                of98
                                                                   98PageID
                                                                     PageID1805
                                                                            967

     Cruise Lines International Association                             2019 U.S. Economic Impact Analysis



     Including homeport and transit calls, cruising at California ports generated an estimated 1.9
     million passenger and crew onshore visits, accounting for 8.0 percent of all passenger and
     crew onshore visits in the United States. These visits produced an estimated $161 million in
     passenger and crew onshore spending, or about $86 per passenger and crew onshore visit.
     Total estimated spending by passengers and crew increased by 6.9 percent from 2018 as a
     result of the 7.1 percent increase in passenger onshore visits and crew arrivals.

     Again, similar to Florida, California is the home of headquarters and support facilities for
     several cruise lines including Princess and Crystal Cruises. Overall, California employed about
     6 percent of all cruise line employees throughout the United States.

     Total direct cruise industry expenditures in California were approximately $2.6 billion, or 10
     percent of the direct expenditures generated by the cruise industry in the United States. This
     figure is the result of increased spending with businesses that support the industry beyond
     just cruises originating in California. These include entertainment, food processing and legal
     and professional services to name a few. Tourism-related businesses, such as travel agencies,
     airlines, hotels, etc., received $923 million, or 36 percent of the industry’s direct expenditures
     in California. Another $551 million, or 21 percent of the total, was spent with businesses in
     three additional business segments, food processors and petroleum refiners within the
     manufacturing sector, and advertising agencies in the nonmanufacturing sector. Direct
     expenditures in California also impacted many other industries throughout the state including
     business service providers such as computer services, software developers, legal service
     providers, apparel manufacturing and the entertainment and amusement industry, including
     artwork and producers of musical and theatrical shows.

     Finally, these direct expenditures generated total economic impacts of 50,200 jobs and $3.3
     billion in income throughout the California economy during 2019. These impacts accounted
     for 12 percent of national employment impact and 14 percent of the national wage impact.




     Business Research and Economic Advisors       Page 46                                 November 2020

                                                                                      Exhibit 1 - 049
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page50
                                                             50of
                                                                of98
                                                                   98PageID
                                                                     PageID1806
                                                                            968

     Cruise Lines International Association                                     2019 U.S. Economic Impact Analysis



     Texas

     During 2019, Galveston, Texas’ major cruise port, had nearly 1.1 million embarkations, which
     accounts for 7.9 percent of all U.S. cruise embarkations. Galveston has seen a 14 percent
     increase in passenger embarkations since 2018. Cruise passengers sourced from Texas
     accounted for 9.6 percent of all U.S.-sourced passengers and totaled 1.4 million during 2019.
     The larger number of sourced passengers than passenger embarkations makes Texas a net
     exporter of cruise passengers.

                         Table 13 – Summary of 2019 Cruise Industry Impacts – Texas

                                                                                  Share of the
                                                Texas
                                                                                     U.S.
                       Passenger Embarkations                       1,092,000         7.9%
                       Resident Cruise Passengers                   1,364,000         9.6%
                       Total Passenger Visits & Crew Arrivals       1,556,000         5.3%
                       Total Passenger & Crew Onshore Visits        1,268,000         5.3%

                       Direct Expenditures ($ Millions)             $1,610            6.4%
                       Total Employment Impact                      26,872            6.2%
                       Total Wage Impact ($ Millions)               $1,815            7.4%

            Source: Cruise Lines International Association and Business Research and Economic Advisors


     Combining passenger onshore visits and crew arrivals, ships making calls in Texas generated
     nearly 1.3 million passenger and crew onshore visits, accounting for 5.3 percent of all
     passenger and crew onshore visits in the United States. The visits produced an estimated
     $125 million in passenger and crew onshore spending, or approximately $988 per passenger
     and crew onshore visit. Total passenger and crew spending in 2019 increased by 9 percent
     from 2018, due in part to the nearly 11 percent increase in visits.

     As a result of the increase in cruise operations in Galveston, cruise industry direct
     expenditures increased by 6.5 percent in 2019 to $1.6 billion, representing 6.4 percent of the
     direct expenditures generated by the cruise industry in the United States. Tourism-related
     businesses, such as travel agencies, airlines, hotels, etc., received approximately $816 million,
     51 percent of the industry’s direct expenditures in Texas. Another $452 million, 28 percent
     of direct expenditures in the state, was spent with businesses in three additional business
     segments, petroleum refiners in the manufacturing sector and wholesale trade and advertising
     agencies in the nonmanufacturing sector. The remaining direct expenditures in Texas also
     impacted many other industries throughout the state including food processors, machinery
     and computer equipment manufacturers, apparel manufacturers, software publishers,
     companies that manufacture and distribute communication and navigation equipment,

     Business Research and Economic Advisors              Page 47                                  November 2020

                                                                                             Exhibit 1 - 050
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page51
                                                             51of
                                                                of98
                                                                   98PageID
                                                                     PageID1807
                                                                            969

     Cruise Lines International Association                         2019 U.S. Economic Impact Analysis



     insurance carriers and a variety of professional services like legal, architectural and
     engineering services.

     Finally, these direct expenditures generated total economic impacts of nearly 26,900 jobs and
     $1.8 billion in income throughout the Texas economy during 2019. These impacts accounted
     for 6.2 percent of national employment impact and 7.4 percent of the national wage impact.




     Business Research and Economic Advisors    Page 48                                November 2020

                                                                                  Exhibit 1 - 051
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page52
                                                             52of
                                                                of98
                                                                   98PageID
                                                                     PageID1808
                                                                            970

     Cruise Lines International Association                                   2019 U.S. Economic Impact Analysis



     New York

     New York is primarily a place of embarkation for cruises to Canada, Bermuda, the Bahamas
     and the Caribbean. While the cruises to Canada and Bermuda are seasonal (Spring through
     Fall months), cruises to the Bahamas and the Caribbean are offered on a year-round basis.
     The City of New York saw 550,000 passenger embarkations during 2019, 4.0 percent of total
     U.S. embarkations. The Manhattan Cruise Terminal handled approximately 84 percent of the
     passengers while the Brooklyn Cruise Terminal, processed the remaining 16 percent.

                      Table 14 – Summary of 2019 Cruise Industry Impacts – New York

                                                                               Share of the
                                               New York
                                                                                  U.S.
                       Passenger Embarkations                       550,000       4.0%
                       Resident Cruise Passengers                   786,000         5.5%
                       Total Passenger Visits & Crew Arrivals       843,000         2.9%
                       Total Passenger & Crew Onshore Visits        719,000         2.9%


                       Direct Expenditures ($ Millions)         $     1,309         5.2%
                       Total Employment Impact                       17,366         4.0%
                       Total Wage Impact ($ Millions)           $     1,157         4.7%

            Source: Cruise Lines International Association and Business Research and Economic Advisors



     Cruise passengers sourced from New York accounted for 5.5 percent of U.S.-sourced
     passengers and totaled 786,000 during 2019. As a result, New York was a net exporter of
     cruise passengers.

     Relative to 2018, New York experienced a slight decrease in passenger embarkations. As a
     result, New York’s share of passenger embarkations slipped from 4.4 percent in 2018 to 4.0
     percent in 2019.

     Including homeport and transit calls, cruising at New York cruise terminals generated an
     estimated 719,000 passenger and crew onshore visits, accounting for 2.9 percent of all
     passenger and crew onshore visits in the United States. These visits produced an estimated
     $169 million in passenger and crew onshore spending, or $234 per passenger and onshore
     visit. Passenger and crew spending decreased by 3.4 percent from 2018.

     Cruise industry direct expenditures in New York totaled $1.3 billion, or 5.2 percent of the
     direct expenditures generated by the cruise industry in the United States. Direct cruise
     industry expenditures in the state increased by 1.1 percent from 2018.




     Business Research and Economic Advisors              Page 49                                November 2020

                                                                                           Exhibit 1 - 052
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page53
                                                             53of
                                                                of98
                                                                   98PageID
                                                                     PageID1809
                                                                            971

     Cruise Lines International Association                         2019 U.S. Economic Impact Analysis



     Tourism-related businesses, such as travel agencies, airlines, hotels, etc., received
     approximately $507 million, 39 percent of the industry’s direct expenditures in New York.
     Another $527 million, also 40 percent of the direct expenditures, was spent with businesses
     in four additional business segments, petroleum refiners and distributors within the
     manufacturing sector, wholesale trade, advertising agencies and financial services, including
     banking, insurance and securities companies in the nonmanufacturing sector. The remaining
     direct expenditures in New York also impacted many other industries throughout the state
     including law firms, business service companies such as computer services, software
     consulting and marketing, manufacturers of fabricated metal products such as locks and
     security equipment and performing arts and amusement establishments.

     Finally, these direct expenditures generated total employment impacts of about 17,400 jobs
     paying nearly $1.2 billion in income throughout the New York economy during 2019. These
     impacts accounted for 4.0 percent of national employment impact and 4.7 percent of the
     national wage impact.




     Business Research and Economic Advisors    Page 50                                November 2020

                                                                                  Exhibit 1 - 053
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page54
                                                             54of
                                                                of98
                                                                   98PageID
                                                                     PageID1810
                                                                            972

     Cruise Lines International Association                                                2019 U.S. Economic Impact Analysis



     Alaska

     Alaska is the premier cruise destination market in the United States. During 2019, Alaska
     ports received nearly 4.0 million port-of-call cruise passenger onshore visits, approximately
     62 percent of all port-of-call cruise passenger onshore visits at U.S. ports. The state does have
     homeporting operations as well, and generated 221,000 embarkations on turnaround cruises
     between Alaska and Vancouver, Canada. The three busiest ports - consisting of Juneau,
     Ketchikan and Skagway - accounted for about 75 percent of all passenger onshore visits to
     Alaska. Juneau accounted for 29 percent with just over 1.1 million visits, Ketchikan accounted
     for 27 percent with just under 1.1 million visits and Skagway accounted for 24 percent with
     960,000 visits. The remaining 20 percent were distributed among seven additional locations
     and accounted for approximately 810,000 visits. The cruise lines maintain significant tour
     operations in the state and employed an annual average of approximately 2,200 full- and part-
     time employees during the year.

                          Table 15 – Summary of 2019 Cruise Industry Impacts – Alaska

                                                                                             Share of the
                                                     Alaska
                                                                                                U.S.
                        Passenger Embarkations                                  221,000         1.6%
                        Resident Cruise Passengers                               16,000           0.1%
                        Total Passenger Visits & Crew Arrivals                6,115,000          21.0%
                        Total Passenger & Crew Onshore Visits                 4,928,000          21.0%


                        Direct Expenditures ($ Millions)                $          1,276          5.1%
                        Total Employment Impact                                  23,008           5.3%
                        Total Wage Impact ($ Millions)                  $          1,226          5.0%

            Source: Cruise Lines International Association and Business Research and Economic Advisors



     Alaska is one of the least populous states in the nation and thus resident cruise passengers in
     the state totaled 16,000 and accounted for 0.1 percent of U.S.-sourced passengers during
     2019. Thus, Alaska was a net importer of cruise passengers.

     Relative to 2018, Alaska experienced a 12 percent increase in passenger embarkations and a
     8.3 percent increase in total cruise passenger visits and crew arrivals. Including homeport and
     transit calls, cruising at Alaska ports generated 4.9 million passenger and crew onshore visits, 11
     accounting for 21 percent of all passenger and crew onshore visits in the U.S. These onshore
     visits produced an estimated $652 million in passenger and crew onshore spending, a 5.3



     11Since individual passengers will make several port-of-call visits on any given itinerary, passenger visits are approximately
     three times greater than the number of passengers taking cruises to Alaska.

     Business Research and Economic Advisors                    Page 51                                           November 2020

                                                                                                           Exhibit 1 - 054
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page55
                                                             55of
                                                                of98
                                                                   98PageID
                                                                     PageID1811
                                                                            973

     Cruise Lines International Association                           2019 U.S. Economic Impact Analysis



     percent increase over 2018 and accounting for over $132 per passenger and crew onshore
     visit.

     Alaska ranked 5th in cruise industry direct expenditures with $1.3 billion, or 5.1 percent of
     the direct expenditures generated by the cruise industry in the United States. Tourism-related
     businesses, such as tour operators, airlines, hotels, etc., received approximately $807 million,
     about 63 percent of the industry’s direct expenditures in Alaska. Another $105 million was
     spent with businesses in four additional business segments, food processors and petroleum
     refiners and distributors within the manufacturing sector; and employment agencies and
     wholesale trade in the nonmanufacturing sector.

     Finally, these direct expenditures generated total economic impacts of 23,000 jobs and $1.2
     billion in income throughout the Alaska economy during 2019. These impacts accounted for
     5.3 percent of national employment impact and 5.0 percent of the national wage impact.




     Business Research and Economic Advisors      Page 52                                November 2020

                                                                                    Exhibit 1 - 055
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page56
                                                             56of
                                                                of98
                                                                   98PageID
                                                                     PageID1812
                                                                            974

     Cruise Lines International Association                                   2019 U.S. Economic Impact Analysis



     Washington

     Washington has one major cruise port, Port of Seattle, which had 549,000 passenger
     embarkations during 2019, up 8.6 percent. Holland America Group has its headquarters in
     Washington. Many Seattle cruises are destined for the Alaska cruise market and also included
     at least one visit to a Canadian port. Washington's share of the total embarkations at U.S.
     ports was 4.3 percent in 2019.

                     Table 16 – Summary of 2019 Cruise Industry Impacts – Washington

                                                                               Share of the
                                              Washington
                                                                                  U.S.
                       Passenger Embarkations                       596,000       4.3%
                       Resident Cruise Passengers                   327,000         2.3%
                       Total Passenger Visits & Crew Arrivals       876,000         3.0%
                       Total Passenger & Crew Onshore Visits        713,000         3.0%


                       Direct Expenditures ($ Millions)         $     1,079         4.3%
                       Total Employment Impact                       22,750         5.2%
                       Total Wage Impact ($ Millions)           $     1,345         5.5%

            Source: Cruise Lines International Association and Business Research and Economic Advisors



     Cruise passengers sourced from Washington totaled 327,000 during 2019, 2.3 percent of U.S.-
     sourced passengers and a 8.2 percent increase from 2018 – making Washington a net importer
     of cruise passengers.

     Combining passenger onshore visits and crew arrivals, cruising from the Port of Seattle
     generated an estimated 713,000 passenger and crew onshore visits, accounting for 3.0 percent
     of all passenger and crew onshore visits in the United States. These visits produced an
     estimated $228 million in passenger and crew onshore spending, or $321 per passenger and
     crew onshore visit.

     As a result of the increase in passenger visits and crew arrivals in Seattle, direct cruise industry
     expenditures in Washington increased by 7.3 percent to $1.1 billion, or 4.3 percent of the
     direct expenditures generated by the cruise industry in the United States. Tourism-related
     businesses, such as travel agencies, airlines, hotels, etc., received more than $274 million, or
     33 percent of the industry’s direct expenditures in the state. Another $268 million, or 32
     percent was spent with businesses in six additional business segments, food processors,
     petroleum refiners and distributors, and ship repair companies within the manufacturing
     sector; and advertising agencies and technical and management consulting firms in the
     nonmanufacturing sector. Direct expenditures in Washington also impacted many other


     Business Research and Economic Advisors              Page 53                                November 2020

                                                                                           Exhibit 1 - 056
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page57
                                                             57of
                                                                of98
                                                                   98PageID
                                                                     PageID1813
                                                                            975

     Cruise Lines International Association                        2019 U.S. Economic Impact Analysis



     industries throughout the state including law firms, insurance carriers, business service
     providers such as computer services, software consulting and marketing, and other financial
     service companies.

     Finally, these direct expenditures generated total economic impacts of 22,750 jobs and $1.3
     billion in income throughout the Washington economy during 2019. Employment and wage
     impacts accounted for 5.2 and 5.5 percent of the corresponding national impacts.




     Business Research and Economic Advisors   Page 54                                November 2020

                                                                                 Exhibit 1 - 057
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page58
                                                             58of
                                                                of98
                                                                   98PageID
                                                                     PageID1814
                                                                            976

     Cruise Lines International Association                                    2019 U.S. Economic Impact Analysis



     Georgia

     Georgia is a major source market for cruise passengers making it a net exporter of cruise
     passengers. Although it has no direct cruise operations, it also supports the industry with a
     wide range of goods and services. Cruise passengers sourced from Georgia totaled 626,000
     during 2019, 4.4 percent of U.S.-sourced passengers – up 9.0 percent from 2018.

                       Table 17 – Summary of 2019 Cruise Industry Impacts – Georgia

                                                                                  Share of the
                                  Georgia
                                                                                     U.S.
                        Passenger Embarkations                        N.A.            N.A.
                        Resident Cruise Passengers                   626,000         4.4%

                        Direct Expenditures ($ Millions)         $      772          3.1%
                        Total Employment Impact                       14,233         3.3%
                        Total Wage Impact ($ Millions)           $      799          3.3%

            Source: Cruise Lines International Association and Business Research and Economic Advisors



     Cruise industry expenditures in Georgia grew by 2.7 percent in 2019 to $772 million, or 3.1
     percent of the direct expenditures generated by the cruise industry in the United States. Since
     Georgia is a source market for cruise passengers, tourism-related businesses, such as travel
     agencies, airlines, hotels, etc., accounted for 39 percent of the industry’s direct expenditures
     in the state, or $300 million. Another $292 million or 39 percent was spent with businesses
     in the top six support industries, durable goods within the manufacturing sector such as
     computer and electronic equipment manufacturers and food processors and chemical
     manufacturers within the nondurable manufacturing sector; and the wholesale trade,
     advertising agencies and insurance companies in the nonmanufacturing sector. Direct
     expenditures in Georgia also impacted many other industries throughout the state including
     telecom companies, other financial services, software publishers and textile and apparel
     manufacturers.

     Finally, these direct expenditures generated total economic impacts of 14,200 jobs and $799
     million in income throughout the Georgia economy during 2019. Georgia’s total employment
     impact increased by 3.1 percent from 2018 as a result of the increase in direct spending while
     the total wage impact grew by 5.0 percent. These impacts accounted for approximately 3.3
     percent of national employment and wage impacts.




     Business Research and Economic Advisors               Page 55                                November 2020

                                                                                             Exhibit 1 - 058
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page59
                                                             59of
                                                                of98
                                                                   98PageID
                                                                     PageID1815
                                                                            977

     Cruise Lines International Association                                    2019 U.S. Economic Impact Analysis



     Illinois

     Similar to Georgia, Illinois is a major source market for cruise passengers making it a net
     exporter of cruise passengers. It has no direct cruise operations, but it supports the industry
     with a wide range of goods and services. Cruise passengers sourced from Illinois totaled
     351,000 during 2019, accounting for 2.5 percent of U.S.-sourced passengers.

                        Table 18 – Summary of 2019 Cruise Industry Impacts – Illinois

                                                                                  Share of the
                                  Illinois
                                                                                     U.S.
                        Passenger Embarkations                        N.A.            N.A.
                        Resident Cruise Passengers                   351,000         2.5%

                        Direct Expenditures ($ Millions)         $      619          2.5%
                        Total Employment Impact                        9,935         2.3%
                        Total Wage Impact ($ Millions)           $      646          2.6%

            Source: Cruise Lines International Association and Business Research and Economic Advisors



     Cruise industry expenditures in Illinois increased to $619 million, or 2.5 percent of the direct
     expenditures generated by the cruise industry in the United States in 2019. Since Illinois is a
     source market for cruise passengers, tourism-related businesses, such as travel agencies,
     airlines, hotels, etc., accounted for 21 percent of the industry’s direct expenditures in the state,
     or $132 million. Illinois makes a notable contribution to the cruise industry in the
     manufacturing sector. Approximately $169 million, or 27 percent was spent with businesses
     in four manufacturing industries, food and beverage processors, industrial machinery,
     petroleum and coal product firms, and electrical equipment manufacturers. Another $158
     million, or 26 percent of the total in the state, was spent with three non-manufacturing firms,
     wholesale trade, insurance carriers, and advertising agencies. Direct expenditures in Illinois
     also impacted many other industries throughout the state including management and
     technical consultants, video and music production companies, paint and chemical
     manufacturers, business service providers such as computer services, software consulting and
     marketing.

     Finally, these direct expenditures generated total economic impacts of 9,900 jobs and $646
     million in income throughout the Illinois economy during 2019. As a result of the increases
     in direct cruise expenditures in the state, Illinois’ total employment impact increased by 13
     percent from 2018 while the wage impact rose by 16 percent. These impacts accounted for
     2.3 percent of national employment impact and 2.6 percent of the national wage impact.




     Business Research and Economic Advisors               Page 56                                November 2020

                                                                                            Exhibit 1 - 059
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page60
                                                             60of
                                                                of98
                                                                   98PageID
                                                                     PageID1816
                                                                            978

     Cruise Lines International Association                                   2019 U.S. Economic Impact Analysis



     New Jersey

     New Jersey is primarily a place of embarkation for cruises to Canada, Bermuda, the Bahamas
     and the Caribbean. While the cruises to Canada and Bermuda are seasonal (spring through
     fall months), cruises to the Bahamas and the Caribbean are offered on a year-round basis.
     Cape Liberty, New Jersey's cruise port, saw an estimated 348,000 passenger embarkations
     during 2019, 2.5 percent of total U.S. Cape Liberty homeports ships from Royal Caribbean,
     Celebrity, TUI, Azamara and Silversea.

                     Table 19 – Summary of 2019 Cruise Industry Impacts – New Jersey

                                                                               Share of the
                                              New Jersey
                                                                                  U.S.
                       Passenger Embarkations                       348,000       2.5%
                       Resident Cruise Passengers                   414,000         2.9%
                       Total Passenger Visits & Crew Arrivals       533,000         1.8%
                       Total Passenger & Crew Onshore Visits        434,000         1.8%


                       Direct Expenditures ($ Millions)         $      526          2.1%
                       Total Employment Impact                        9,609         2.2%
                       Total Wage Impact ($ Millions)           $      581          2.4%

            Source: Cruise Lines International Association and Business Research and Economic Advisors



     Cruise passengers from New Jersey accounted for 2.9 percent of U.S.-sourced passengers and
     totaled 414,000 during 2019. Thus, New Jersey was a net exporter of cruise passengers.
     Relative to 2018, New Jersey experienced a 4.8 percent increase in the number of resident
     cruise passengers.

     Cape Liberty generated an estimated 434,000 passenger and crew onshore visits, accounting
     for 1.8 percent of all passenger and crew onshore visits in the United States. These visits
     produced an estimated $25.1 million in passenger and crew onshore spending in New Jersey,
     or about $58 onshore visit.

     Direct cruise industry expenditures were $526 million, or 2.1 percent of the direct
     expenditures generated by the cruise industry in the United States. Tourism-related
     businesses, such as travel agencies, airlines, hotels, etc., received approximately $302 million,
     58 percent of the industry’s direct expenditures in New Jersey. Another $127 million, 24
     percent of the direct expenditures, was spent with businesses in four additional business
     segments, petroleum refiners and distributors within the manufacturing sector; and
     advertising agencies, insurance companies and consulting firms in the nonmanufacturing
     sector. The remaining expenditures in New Jersey also impacted many other industries


     Business Research and Economic Advisors              Page 57                                November 2020

                                                                                           Exhibit 1 - 060
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page61
                                                             61of
                                                                of98
                                                                   98PageID
                                                                     PageID1817
                                                                            979

     Cruise Lines International Association                       2019 U.S. Economic Impact Analysis



     throughout the state including law firms, business service companies such as computer
     services, software consulting and marketing and manufacturers of chemical products.

     Finally, these direct expenditures generated total economic impacts of 9,600 jobs and $581
     million in income throughout the New Jersey economy during 2019. These impacts
     accounted for 2.2 percent of national employment impact and 2.4 percent of the national
     wage impact.




     Business Research and Economic Advisors   Page 58                               November 2020

                                                                                Exhibit 1 - 061
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page62
                                                             62of
                                                                of98
                                                                   98PageID
                                                                     PageID1818
                                                                            980

     Cruise Lines International Association                                    2019 U.S. Economic Impact Analysis



      Louisiana

     Louisiana has homeport operations in New Orleans with itineraries to Northern and Western
     Caribbean destinations on a year-around basis. It also occasional repositioning itineraries
     along with other Caribbean regional destinations on longer itineraries. Carnival, Norwegian,
     Royal Caribbean and Disney each had homeport ships operating out of New Orleans in 2019.
     As a result, New Orleans saw 586,000 embarkations in 2019, 4.2 percent of the U.S. total and
     an increase of 6.1 percent from 2018.

                      Table 20 – Summary of 2019 Cruise Industry Impacts – Louisiana

                                                                                Share of the
                                               Louisiana
                                                                                   U.S.
                       Passenger Embarkations                        586,000       4.2%
                       Resident Cruise Passengers                    227,000         1.6%
                       Total Passenger Visits & Crew Arrivals        862,000         3.0%
                       Total Passenger & Crew Onshore Visits         700,000         3.0%


                       Direct Expenditures ($ Millions)          $      491          2.0%
                       Total Employment Impact                         9,012         2.1%
                       Total Wage Impact ($ Millions)            $      397          1.6%

            Source: Cruise Lines International Association and Business Research and Economic Advisors



     Cruise passengers sourced from Louisiana accounted for 1.6 percent of U.S.-sourced
     passengers and totaled 227,000 during 2019. Thus, Louisiana was a net importer of cruise
     passengers. Relative to 2018, Louisiana experienced a 7.2 percent increase in the number of
     resident cruise passengers.

     New Orleans generated an estimated 700,000 passenger and crew onshore visits, accounting
     for 3.0 percent of all passenger and crew onshore visits in the United States. This was a 8.6
     percent increase from 2018. These visits produced an estimated $136 million in passenger
     and crew onshore spending in Louisiana, or about $194 per passenger and crew onshore visit.
     Passenger and crew spending increased by about 5.9 percent from 2018.

     Direct cruise industry expenditures rose by 3.0 percent to $491 million, or 2.0 percent of the
     direct expenditures generated by the cruise industry in the United States. Tourism-related
     businesses, such as travel agencies, airlines, hotels, etc., received approximately $338 million,
     69 percent of the industry’s direct expenditures in Louisiana. Another $106 million, 19
     percent of the direct expenditures, was spent with businesses in four additional business
     segments, petroleum refiners and distributors and transportation equipment manufacturers
     within the manufacturing sector; and wholesale trade and advertising firms in the


     Business Research and Economic Advisors               Page 59                                November 2020

                                                                                            Exhibit 1 - 062
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page63
                                                             63of
                                                                of98
                                                                   98PageID
                                                                     PageID1819
                                                                            981

     Cruise Lines International Association                       2019 U.S. Economic Impact Analysis



     nonmanufacturing sector. The remaining direct expenditures in Louisiana also impacted
     many other industries throughout the state including food and beverage and machinery
     manufacturers and business service companies such as finance and insurance carrier firms.

     Finally, these direct expenditures generated total economic impacts of 9,000 jobs and $397
     million in income throughout the Louisiana economy during 2019. These impacts accounted
     for 2.1 percent of national employment impact and 1.6 percent of the national wage impact.
     The employment impact rose by 0.5 percent while the wage impact rose by 2.9 percent.




     Business Research and Economic Advisors   Page 60                               November 2020

                                                                                Exhibit 1 - 063
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page64
                                                             64of
                                                                of98
                                                                   98PageID
                                                                     PageID1820
                                                                            982

     Cruise Lines International Association                         2019 U.S. Economic Impact Analysis



      Economic Impacts in the Remaining States

     The direct expenditures generated by the international cruise industry and their total
     economic impacts in each of the states in 2019 are shown in Table 21. As discussed above,
     the magnitude of the economic impacts in each state is dependent upon the scope of cruise
     operations, if any, the number of resident cruise passengers and the value of vendor
     purchases. The 40 states and the District of Columbia outside the top ten states accounted
     for 23 percent of the cruise industry’s direct expenditures in 2019 virtually unchanged from
     24 percent in 2018. Most of the states outside of the top ten are source markets for cruise
     passengers and supply vendor goods and services. Some states, such as Hawaii,
     Massachusetts, Maryland, and South Carolina, have cruise operations, as well. These four
     states ranked 11th, 14th, 21st and 25th respectively in terms of direct industry expenditures
     during 2019.

     Passenger embarkations in Hawaii reached over 129,500 in 2019 which is 4.2 percent higher
     than in 2018. In Massachusetts, the Port of Boston had about 115,000 embarkations, the Port
     of Baltimore in Maryland reported 215,600 embarkations, and the Port of Charleston in South
     Carolina showed to have accommodated about 221,000 embarking passengers. While
     passenger data plays an important role in the magnitude of economic impacts, these states
     illustrate how embarking passenger data is only one aspect of total industry spending factors
     within each state.




     Business Research and Economic Advisors    Page 61                                November 2020

                                                                                 Exhibit 1 - 064
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page65
                                                             65of
                                                                of98
                                                                   98PageID
                                                                     PageID1821
                                                                            983

     Cruise Lines International Association                                        2019 U.S. Economic Impact Analysis



     Table 21 – Direct Expenditures and Total Employment and Wage Impacts of the International
     Cruise Industry for All States, 2019

                                             Direct      Share             Share                 Share
                                                                  Total                Total              Avg
            State         2019    2018    Purchases        of                Of                    Of
                                                                  Emp                 Income              Wage
                                          ($ Millions)    U.S.              U.S.                  U.S.
      Florida               1       1      $ 9,043       36.0%   158,992   36.4%      $ 8,063    33.0%   $ 50.7
      California            2       2      $ 2,596       10.3%    50,193   11.5%      $ 3,318    13.6%   $ 66.1
      Texas                 3       3      $ 1,610       6.4%     26,872    6.2%      $ 1,815     7.4%   $ 67.6
      New York              4      4       $ 1,309       5.2%     17,366    4.0%      $ 1,157    4.7%    $ 66.6
      Alaska                5       5      $ 1,276       5.1%     23,008    5.3%      $ 1,226     5.0%   $ 53.3
      Washington            6       6      $ 1,079       4.3%     22,750    5.2%      $ 1,345    5.5%    $ 59.1
      Georgia               7       7      $      772    3.1%     14,233    3.3%      $ 799       3.3%   $ 56.2
      Illinois              8       8      $      619    2.5%     9,935     2.3%      $ 646      2.6%    $ 65.0
      New Jersey            9       9      $      526    2.1%     9,609     2.2%      $ 581       2.4%   $ 60.5
      Louisiana            10      10      $      491    2.0%     9,012     2.1%      $ 397      1.6%    $ 44.1
      Hawaii               11      12      $      464    1.8%     7,059     1.6%      $ 261       1.1%   $ 37.0
      Pennsylvania         12      11      $      463    1.8%     7,286     1.7%      $ 449      1.8%    $ 61.6
      Colorado             13      13      $      415    1.6%     2,823     0.6%      $ 180       0.7%   $ 63.9
      Massachusetts        14      14      $      388    1.5%     5,830     1.3%      $ 427      1.7%    $ 73.2
      Indiana              15      15      $      346    1.4%     8,473     1.9%      $ 449       1.8%   $ 53.0
      North Carolina       16      16      $      308    1.2%     4,650     1.1%      $ 231      0.9%    $ 49.8
      Michigan             17      17      $      285    1.1%     3,906     0.9%      $ 228       0.9%   $ 58.4
      Virginia             18      21      $      262    1.0%     3,812     0.9%      $ 231      0.9%    $ 60.7
      Ohio                 19      20      $      255    1.0%     4,840     1.1%      $ 248       1.0%   $ 51.3
      Arizona              20      19      $      247    1.0%     4,188     1.0%      $ 196      0.8%    $ 46.7
      Maryland             21      18      $      242    1.0%     3,890     0.9%      $ 223       0.9%   $ 57.4
      Connecticut          22      22      $      237    0.9%     1,968     0.5%      $ 175      0.7%    $ 89.1
      Oregon               23      23      $      196    0.8%     5,608     1.3%      $ 287       1.2%   $ 51.1
      Alabama              24      24      $      195    0.8%     2,830     0.6%      $ 138      0.6%    $ 48.6
      South Carolina       25      26      $      178    0.7%     3,474     0.8%      $ 142       0.6%   $ 40.9
      Missouri             26      25      $      169    0.7%     3,812     0.9%      $ 202      0.8%    $ 52.9
      Minnesota            27      27      $      133    0.5%     2,522     0.6%      $ 154       0.6%   $ 61.0
      Tennessee            28      28      $      112    0.4%     2,038     0.5%      $    96    0.4%    $ 46.9
      Nevada               29      29      $      108    0.4%     1,616     0.4%      $    76     0.3%   $ 46.7
      Wisconsin            30      30      $       73    0.3%     1,260     0.3%      $    59    0.2%    $ 46.7
      Kentucky             31      32      $       70    0.3%     1,589     0.4%      $    72     0.3%   $ 45.1
      Maine                32      31      $       68    0.3%     1,021     0.2%      $    36    0.1%    $ 35.3
      Mississippi          33      37      $       64    0.3%      824      0.2%      $    32     0.1%   $ 38.8
      Kansas               34      33      $       63    0.3%     1,981     0.5%      $    98    0.4%    $ 49.4
      Utah                 35      34      $       60    0.2%     1,426     0.3%      $    61     0.2%   $ 42.5
      Oklahoma             36      35      $       53    0.2%     1,083     0.2%      $    48    0.2%    $ 43.9
      Iowa                 37      38      $       49    0.2%      453      0.1%      $    19     0.1%   $ 42.1
      Dist. of Col.        38      36      $       48    0.2%      297      0.1%      $    44    0.2%    $148.4
      Arkansas             39      39      $       38    0.1%      732      0.2%      $    28     0.1%   $ 38.7
      Delaware             40      41      $       36    0.1%      324      0.1%      $    20    0.1%    $ 60.9
      New Hampshire        41      40      $       35    0.1%      395      0.1%      $    23     0.1%   $ 58.2
      Nebraska             42      42      $       30    0.1%      574      0.1%      $    28    0.1%    $ 49.0
      Rhode Island         43      43      $       30    0.1%      446      0.1%      $    19     0.1%   $ 43.6
      New Mexico           44      44      $       20    0.1%      315      0.1%      $    16    0.1%    $ 52.0
      Idaho                45      45      $       19    0.1%      357      0.1%      $    15     0.1%   $ 43.1
      West Virginia        46      46      $       15    0.1%      320      0.1%      $    14    0.1%    $ 43.1
      Vermont              47      47      $       14    0.1%      100      0.0%      $     6     0.0%   $ 59.6
      North Dakota         48      48      $       10    0.0%      207      0.0%      $     7    0.0%    $ 35.9
      South Dakota         49      50      $        8    0.0%      118      0.0%      $     4     0.0%   $ 36.8
      Montana              50      49      $        8    0.0%      133      0.0%      $     6    0.0%    $ 45.7
      Wyoming              51      51      $        4    0.0%       61      0.0%      $     3     0.0%   $ 52.5
      U. S. Total                          $ 25,136              436,611              $24,399            $ 55.9

     Source: Business Research and Economic Advisors


     Business Research and Economic Advisors               Page 62                                    November 2020

                                                                                                 Exhibit 1 - 065
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page66
                                                             66of
                                                                of98
                                                                   98PageID
                                                                     PageID1822
                                                                            984

     Cruise Lines International Association                                             2019 U.S. Economic Impact Analysis



     Appendix I – State Impact Methodology

     As described in Section I of this report, Member Cruise Lines of CLIA were asked to provide
     data on aggregate domestic and international expenditures for their operating and
     administrative expenses. Responses were directly obtained from 18 cruise lines. Spending for
     the remaining lines were estimated from annual reports, 10K’s and other financial reporting.
     These data were used to develop the estimates of the overall spending of the cruise industry
     in the United States. As indicated in Section I, we estimated that the industry spent $25.1
     billion on goods and services in the United States. Of this total, $12.5 billion represented
     direct payments by the cruise lines to U.S. suppliers for operating and administrative goods
     and services. The remaining $12.6 billion represented expenditures by passengers for air travel
     and other goods and services, wage payments to the U.S. resident employees of the cruise
     lines and their associations, and port-related expenses and travel agent commissions paid by
     the cruise lines.

     In addition to the aggregate revenue and expense data for 2019, more detailed data on vendor
     purchases were previously obtained from a smaller group of cruise lines. 12 These data were
     then aggregated by industry group and state and used to estimate total cruise industry
     expenditures by industry. These data listed the type of commodities and services that were
     purchased, as well as the location of the vendors. As a result, we were able to establish
     industry- and state-specific shares for the cruise industry purchases. Using these shares, the
     national direct vendor purchases for 2019 were allocated to the corresponding industries in
     each state.

     The $12.6 billion in core cruise travel expenditures were allocated to each state using data on
     the place of residence of cruise passengers and passenger embarkations as described in
     Section I of this report. During 2019, the cruise industry spent $4.4 billion for port services
     and wages of their U.S.-resident employees. The $1.6 billion in wages of the employees of
     the cruise lines were allocated to each state based upon state-specific employment and wage
     data received from the cruise lines. The remaining $2.7 billion in U.S. port service
     expenditures were allocated to each state based upon its share of U.S. passenger visits and
     crew arrivals. For example, Florida, which accounted for 47 percent of total passenger visits
     and crew arrivals to U.S. ports, was allocated about $1.3 billion in port service spending.




     12Vendor-specific data were obtained for the following cruise lines: Carnival Cruise Lines, Royal Caribbean International,
     Celebrity Cruises, Holland America Line, and Princess Cruises. These five cruise lines accounted for approximately 75
     percent of the industry’s non-wage U.S. operating and administrative expenses.

     Business Research and Economic Advisors                  Page 63                                         November 2020

                                                                                                        Exhibit 1 - 066
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page67
                                                             67of
                                                                of98
                                                                   98PageID
                                                                     PageID1823
                                                                            985

     Cruise Lines International Association                                             2019 U.S. Economic Impact Analysis



     The $2.5 billion in air transportation expenditures was split in half, one-half representing the
     origination of air travel (sourced passengers state) and the other half representing the
     destination of air travel (embarkation state). The origination half of air travel expenditures
     were allocated to each state based upon its share of U.S.-sourced cruise passengers. Thus,
     New Jersey, which accounted for 2.9 percent of U.S. passengers sourced from the United
     States, was allocated $36 million for the origination component of air travel spending. New
     Jersey also accounted for 2.5 percent of U.S. cruise embarkations and thus was allocated
     another $31 million for the destination component of air travel spending. Thus, New Jersey
     received a total allocation of approximately $67 million in direct air transportation
     expenditures, 2.7 percent of national expenditures for air transportation generated by the
     international cruise industry.

     The $3.2 billion in U.S. transportation services expenditures consists of $600 million in
     expenditures for passenger shore excursions and $2.6 billion for travel agent commissions
     and other miscellaneous ground transportation services, such as bus service between airports.
     Since these latter services are spread out through all states of the economy, the total was
     allocated to each state based upon its share of U.S. passengers on a place-of-residence basis.
     Thus Texas, which accounted for 9.6 percent of U.S.-resident cruise passengers, was allocated
     approximately $250 million of the $2.6 billion in transportation service expenditures. The
     separate allocation of the $600 million in expenditures for shore excursions is discussed
     below.

     Finally, the $2.6 billion in passenger and crew spending and the $600 million in passenger
     shore excursion expenditures were the sum of the states, based upon each state’s
     embarkations, split between overnight stays and day of cruise arrivals, estimated port-of-call
     arrivals and estimated crew arrivals. Total U.S. spending for the four categories was reported
     in Table 6 in Section I. When possible, survey data were used to estimate spending for each
     category for each state. Passenger and crew spending estimates were based on data collected
     from various research reports prepared by BREA and other researchers for the following
     ports: Port Canaveral, Port Everglades, Port of Miami, Port of New Orleans, Port of New
     York, Port of Tampa, Port of San Diego, Port of Los Angeles, Port of Seattle, the Ports of
     Maine and Hawaii and Alaska ports-of-call. Per passenger spending estimates for the ports-
     of-embarkation were used to estimate total passenger spending at each of the ports. The
     average for the ports was then used to estimate total passenger spending for all other
     passenger embarkations.13



     13Per passenger spending estimates were segmented by passengers who stayed overnight either prior to or after a cruise
     and those passengers who arrived on the day of the cruise.

     Business Research and Economic Advisors                  Page 64                                         November 2020

                                                                                                       Exhibit 1 - 067
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page68
                                                             68of
                                                                of98
                                                                   98PageID
                                                                     PageID1824
                                                                            986

     Cruise Lines International Association                                  2019 U.S. Economic Impact Analysis



     For example, survey data representing the five embarkation cruise ports in Florida indicated
     that 44.3 percent of embarking cruise passengers stayed one or more nights in the port city
     and that these passengers spent an average of about $259 during their stay. Thus, 3.7 million
     (0.443 x 8.3 million) cruise passengers were estimated to have spent $951 million on lodging,
     food, entertainment, etc. in Florida during 201914. The remaining 4.6 million Florida cruise
     passengers (day of cruise arrivals) spent an average of $37 per passenger for a total of $170
     million. An estimated 1.2 million passengers disembarked their ships and visited Florida ports
     as port-of-call or transit passengers. These passengers spent an average of $69 per visit,
     resulting in total expenditures of approximately $83 million. Finally, crew who went ashore
     spent an average of $104 on each call to a Florida port. An estimated 1.6 million crew
     disembarked cruise ships and visited Florida during 2019 and spent $163 million. Thus, we
     have estimated that passengers and crew spent approximately $1.37 billion in Florida during
     2019, 42 percent of total passenger and crew spending (excluding travel) in the United States.

     By comparison, passengers and crew were estimated to have spent $161 million (5 percent of
     total U.S. spending by passengers and crew) in California during 2019. Approximately 36
     percent, or $58 million, was spent by embarking passengers who spent one or more nights in
     in the city of embarkation in California. Passengers who stayed overnight at least one night
     in California spent an average of $168.

     Alaska received an estimated 4.2 million cruise passenger onshore visits during 2019. This
     includes approximately 221,000 passengers who either embarked or disembarked on their
     cruise in Alaska. Combined, all cruise passengers spent an average of $153 per onshore visit.
     Thus, we have estimated that $644 million was spent by cruise passengers visiting Alaska
     ports. An estimated 728,000 onshore crew visits generated another $8.1 million. Thus, cruise
     passengers and crew spent a total of $652 million in Alaska, accounting for 20 percent of total
     passenger and crew spending in the United States.

     Passenger and crew expenditures were allocated to the remaining states using average per
     visit spending estimates from all available surveys.

     Thus, the $25.1 billion in U.S. expenditures paid by the international cruise industry and its
     passengers and crew were allocated among all states and the District of Columbia. The total
     value of the direct spending by state is shown in Table 10 in Section II. The direct spending
     data by industry in each state are shown in the individual state tables in Appendix II that
     follows.



     14   Financial data adjusted for inflation from year of reference

     Business Research and Economic Advisors                       Page 65                      November 2020

                                                                                           Exhibit 1 - 068
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page69
                                                             69of
                                                                of98
                                                                   98PageID
                                                                     PageID1825
                                                                            987

     Cruise Lines International Association                          2019 U.S. Economic Impact Analysis



     The industry direct expenditure data in each state was then converted to value-added using
     national ratios of value-added to output for each industry. Using industry- and state-specific
     ratios of compensation-to-value-added, implied compensation in each industry and state was
     estimated for the direct expenditures. The direct employment impacts resulting from the
     direct industry spending were estimated by dividing the wage compensation estimates by
     industry- and state-specific annual compensation rates. All of these data were obtained from
     the most recent data available from the Bureau of Economic Analysis (BEA).

     The direct employment estimates were then multiplied by the BEA employment multipliers
     to generate the estimates of the total employment contribution of the cruise industry by state
     and industry. Finally, the employment estimates were multiplied by average annual
     compensation rates to estimate the total effect on wage compensation in each state. The total
     employment and wage contribution of the international cruise industry by state and industry
     are shown in Appendix II.

     The estimated direct and total economic impacts at the state level were controlled to sum to
     the national economic impacts on an industry-by-industry basis. Thus, the estimated state
     economic impacts for direct purchases, employment and wage income sum to the national
     impacts.




     Business Research and Economic Advisors     Page 66                                November 2020

                                                                                  Exhibit 1 - 069
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page70
                                                             70of
                                                                of98
                                                                   98PageID
                                                                     PageID1826
                                                                            988

    Cruise Lines International Association                         2019 U.S. Economic Impact Analysis



    Appendix II – Individual State Tables
    Figure 10 – Total Employment Impact of the International Cruise Industry by State – 2019
    (Thousands)




    Source: Business Research and Economic Advisors
    Figure 11 – Total Income Impact of the International Cruise Industry by State – 2019
    ($ Millions)




    Source: Business Research and Economic Advisors




    Business Research and Economic Advisors       Page 67                             November 2020

                                                                                 Exhibit 1 - 070
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page71
                                                             71of
                                                                of98
                                                                   98PageID
                                                                     PageID1827
                                                                            989

     Cruise Lines International Association                                                   2019 U.S. Economic Impact Analysis



                               Table 22 – Total Economic Impacts – Alabama - 2019

                                    Source: Business Research and Economic Advisors


                                                                         Direct
                                                                                           Total    Total Wages
                                       Sector                          Purchases
                                                                                         Employment   ($1,000)
                                                                        ($1,000)
                   Agriculture, Mining, Utilities & Construction       $         -           48       $     4,674
                   Manufacturing                                       $      72,014        455       $    31,323
                      Nondurable Goods                                 $      20,593        256       $    21,595
                      Durable Goods                                    $      51,421        199       $     9,728
                   Wholesale & Retail Trade                            $       8,350        205       $     9,432
                   Transportation                                      $      54,902        374       $    17,301
                   Information Services                                $             1       10       $       837
                   Finance, Insurance, Real Estate & Leasing           $       7,890         62       $     4,764
                   Services & Government                               $      51,572        1,676     $    69,330
                   Total                                               $     194,729        2,830     $   137,660




                                Table 23 – Total Economic Impacts – Alaska - 2019


                                                                         Direct
                                                                                           Total    Total Wages
                                       Sector                          Purchases
                                                                                         Employment   ($1,000)
                                                                        ($1,000)
                   Agriculture, Mining, Utilities & Construction       $       6,688        1,571     $   271,949
                   Manufacturing                                       $      64,453        470       $    28,920
                      Nondurable Goods                                 $      43,724        126       $     8,993
                      Durable Goods                                    $      20,729        344       $    19,927
                   Wholesale & Retail Trade                            $     124,238        1,967     $    75,766
                   Transportation                                      $     550,389        7,856     $   419,266
                   Information Services                                $       2,659         95       $     6,518
                   Finance, Insurance, Real Estate & Leasing           $       3,091        163       $    10,263
                   Services & Government                               $   524,365         10,886     $ 413,229
                   Total                                               $ 1,275,882         23,008     $ 1,225,911


                                    Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                       Page 68                                       November 2020

                                                                                                           Exhibit 1 - 071
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page72
                                                             72of
                                                                of98
                                                                   98PageID
                                                                     PageID1828
                                                                            990

     Cruise Lines International Association                                                   2019 U.S. Economic Impact Analysis




                               Table 24 – Total Economic Impacts – Arizona - 2019

                                                                         Direct
                                                                                           Total    Total Wages
                                       Sector                          Purchases
                                                                                         Employment   ($1,000)
                                                                        ($1,000)
                   Agriculture, Mining, Utilities & Construction       $         -          117       $     8,193
                   Manufacturing                                       $       6,820        221       $    18,188
                       Nondurable Goods                                $       1,154        185       $    16,353
                       Durable Goods                                   $       5,666         36       $     1,835
                   Wholesale & Retail Trade                            $        888         138       $     9,431
                   Transportation                                      $      31,466        251       $    18,154
                   Information Services                                $      25,655         99       $     7,527
                   Finance, Insurance, Real Estate & Leasing           $      17,209        218       $    12,303
                   Services & Government                               $     164,486        3,144     $   121,973
                   Total                                               $     246,525        4,188     $   195,770


                                    Source: Business Research and Economic Advisors




                              Table 25 – Total Economic Impacts – Arkansas - 2019


                                                                         Direct
                                                                                           Total    Total Wages
                                       Sector                          Purchases
                                                                                         Employment   ($1,000)
                                                                        ($1,000)
                   Agriculture, Mining, Utilities & Construction       $         -           10       $       664
                   Manufacturing                                       $       5,308         90       $     4,190
                      Nondurable Goods                                 $       5,259         28       $     1,641
                      Durable Goods                                    $         49          62       $     2,549
                   Wholesale & Retail Trade                            $         11          28       $       997
                   Transportation                                      $       8,517         45       $     3,469
                   Information Services                                $             2       2        $       120
                   Finance, Insurance, Real Estate & Leasing           $       3,112         17       $       988
                   Services & Government                               $     20,732         540       $    17,873
                   Total                                               $     37,683         732       $    28,300


                                    Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                       Page 69                                       November 2020

                                                                                                           Exhibit 1 - 072
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page73
                                                             73of
                                                                of98
                                                                   98PageID
                                                                     PageID1829
                                                                            991

     Cruise Lines International Association                                                 2019 U.S. Economic Impact Analysis



                              Table 26 – Total Economic Impacts – California - 2019

                                                                         Direct
                                                                                         Total    Total Wages
                                       Sector                          Purchases
                                                                                       Employment   ($1,000)
                                                                        ($1,000)
                   Agriculture, Mining, Utilities & Construction       $        545       2,082     $   193,978
                   Manufacturing                                       $     674,806      6,170     $   570,362
                      Nondurable Goods                                 $     431,565      4,129     $   423,767
                      Durable Goods                                    $     243,240      2,041     $   146,595
                   Wholesale & Retail Trade                            $     124,765      3,459     $   217,508
                   Transportation                                      $     498,079      5,699     $   263,105
                   Information Services                                $      28,200      883       $   129,765
                   Finance, Insurance, Real Estate & Leasing           $      91,061      3,421     $   290,625
                   Services & Government                               $ 1,178,444       28,478     $ 1,652,433
                   Total                                               $ 2,595,900       50,193     $ 3,317,776


                                    Source: Business Research and Economic Advisors




                               Table 27 – Total Economic Impacts – Colorado - 2019

                                                                         Direct
                                                                                         Total    Total Wages
                                       Sector                          Purchases
                                                                                       Employment   ($1,000)
                                                                        ($1,000)
                   Agriculture, Mining, Utilities & Construction       $           1       43       $     5,853
                   Manufacturing                                       $     270,662       240      $    26,252
                       Nondurable Goods                                $     241,357       151      $    17,396
                       Durable Goods                                   $      29,306       89       $     8,856
                   Wholesale & Retail Trade                            $      48,282       323      $    22,650
                   Transportation                                      $      24,256       252      $    17,306
                   Information Services                                $        943        25       $     2,858
                   Finance, Insurance, Real Estate & Leasing           $      10,906       169      $    13,370
                   Services & Government                               $      59,688      1,771     $    91,983
                   Total                                               $     414,738      2,823     $   180,273


                                    Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                       Page 70                                     November 2020

                                                                                                         Exhibit 1 - 073
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page74
                                                             74of
                                                                of98
                                                                   98PageID
                                                                     PageID1830
                                                                            992

     Cruise Lines International Association                                                   2019 U.S. Economic Impact Analysis



                             Table 28 – Total Economic Impacts – Connecticut - 2019

                                                                         Direct
                                                                                           Total    Total Wages
                                       Sector                          Purchases
                                                                                         Employment   ($1,000)
                                                                        ($1,000)
                   Agriculture, Mining, Utilities & Construction       $             0       18       $     2,324
                   Manufacturing                                       $     120,914        381       $    53,441
                      Nondurable Goods                                 $       3,681        324       $    48,219
                      Durable Goods                                    $     117,233         56       $     5,223
                   Wholesale & Retail Trade                            $       1,527        137       $     7,986
                   Transportation                                      $      11,267         70       $     5,433
                   Information Services                                $       3,653         14       $     1,572
                   Finance, Insurance, Real Estate & Leasing           $      39,566        133       $    20,043
                   Services & Government                               $      59,899        1,214     $    84,494
                   Total                                               $     236,825        1,968     $   175,294


                                    Source: Business Research and Economic Advisors




                              Table 29 – Total Economic Impacts – Delaware - 2019


                                                                         Direct
                                                                                           Total    Total Wages
                                       Sector                          Purchases
                                                                                         Employment   ($1,000)
                                                                        ($1,000)
                   Agriculture, Mining, Utilities & Construction       $         -            2       $       195
                   Manufacturing                                       $        754          18       $     1,169
                      Nondurable Goods                                 $        521           6       $       559
                      Durable Goods                                    $        233          12       $       610
                   Wholesale & Retail Trade                            $         52          14       $       599
                   Transportation                                      $       3,864         10       $     1,166
                   Information Services                                $         -            1       $       111
                   Finance, Insurance, Real Estate & Leasing           $      16,387         15       $     1,379
                   Services & Government                               $      15,107        265       $    15,105
                   Total                                               $      36,164        324       $    19,724


                                    Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                       Page 71                                       November 2020

                                                                                                            Exhibit 1 - 074
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page75
                                                             75of
                                                                of98
                                                                   98PageID
                                                                     PageID1831
                                                                            993

     Cruise Lines International Association                                                2019 U.S. Economic Impact Analysis




                        Table 30 – Total Economic Impacts – District of Columbia - 2019

                                                                       Direct
                                                                                        Total    Total Wages
                                        Sector                       Purchases
                                                                                      Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         -            1      $       104
                    Manufacturing                                   $         27           1      $       130
                       Nondurable Goods                             $         22           0      $        58
                       Durable Goods                                $             4        1      $        72
                    Wholesale & Retail Trade                        $             1        2      $       131
                    Transportation                                  $       3,056          8      $     1,037
                    Information Services                            $             1        2      $       253
                    Finance, Insurance, Real Estate & Leasing       $       2,027         22      $     3,582
                    Services & Government                           $      42,857         261     $    38,830
                    Total                                           $      47,968         297     $    44,065


                                     Source: Business Research and Economic Advisors




                                 Table 31 – Total Economic Impacts – Florida – 2019


                                                                       Direct
                                                                                        Total    Total Wages
                                        Sector                       Purchases
                                                                                      Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $      18,321        4,142    $   273,359
                    Manufacturing                                   $ 2,139,070         11,709    $   848,999
                       Nondurable Goods                             $ 1,024,845          8,124    $   603,672
                       Durable Goods                                $ 1,114,225          3,584    $   245,327
                    Wholesale & Retail Trade                        $     443,576        9,477    $   552,596
                    Transportation                                  $ 3,004,188         35,363    $ 1,815,748
                    Information Services                            $     109,715        1,751    $   146,841
                    Finance, Insurance, Real Estate & Leasing       $      56,745        8,906    $   582,670
                    Services & Government                           $ 3,271,475          87,645   $ 3,843,121
                    Total                                           $ 9,043,090         158,992   $ 8,063,334

                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 72                                         November 2020
                                                                                                        Exhibit 1 - 075
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page76
                                                             76of
                                                                of98
                                                                   98PageID
                                                                     PageID1832
                                                                            994

     Cruise Lines International Association                                              2019 U.S. Economic Impact Analysis




                                Table 32 – Total Economic Impacts – Georgia - 2019

                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $        391       459      $    29,849
                    Manufacturing                                   $     201,050      1,720    $   120,771
                       Nondurable Goods                             $      92,870      1,039    $    76,362
                       Durable Goods                                $     108,179      681      $    44,408
                    Wholesale & Retail Trade                        $      18,430      727      $    52,196
                    Transportation                                  $     157,777      1,665    $    83,034
                    Information Services                            $       9,107      239      $    21,849
                    Finance, Insurance, Real Estate & Leasing       $      39,364      1,548    $   103,178
                    Services & Government                           $     345,536     7,875     $   388,388
                    Total                                           $     771,653     14,233    $   799,265


                                     Source: Business Research and Economic Advisors




                                 Table 33 – Total Economic Impacts – Hawaii - 2019


                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         11        14      $     1,095
                    Manufacturing                                   $      27,279       113     $     6,228
                       Nondurable Goods                             $      20,044       50      $     3,569
                       Durable Goods                                $       7,234       63      $     2,659
                    Wholesale & Retail Trade                        $      14,317       135     $     6,303
                    Transportation                                  $     232,442      2,515    $    72,542
                    Information Services                            $         74         8      $       432
                    Finance, Insurance, Real Estate & Leasing       $       2,548       36      $     2,474
                    Services & Government                           $     187,542      4,237    $   171,947
                    Total                                           $     464,213      7,059    $   261,021


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 73                                       November 2020
                                                                                                      Exhibit 1 - 076
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page77
                                                             77of
                                                                of98
                                                                   98PageID
                                                                     PageID1833
                                                                            995

     Cruise Lines International Association                                                2019 U.S. Economic Impact Analysis



                                  Table 34 – Total Economic Impacts – Idaho - 2019

                                                                       Direct
                                                                                        Total    Total Wages
                                        Sector                       Purchases
                                                                                      Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         -            8      $       455
                    Manufacturing                                   $       1,165         26      $     1,647
                       Nondurable Goods                             $        974          11      $       985
                       Durable Goods                                $        191          15      $       663
                    Wholesale & Retail Trade                        $         37          18      $       643
                    Transportation                                  $       3,477         23      $     1,319
                    Information Services                            $         98           1      $        70
                    Finance, Insurance, Real Estate & Leasing       $       1,857         10      $       584
                    Services & Government                           $      12,302        272      $    10,657
                    Total                                           $      18,938        357      $    15,375


                                     Source: Business Research and Economic Advisors




                                 Table 35 – Total Economic Impacts – Illinois - 2019


                                                                       Direct
                                                                                        Total    Total Wages
                                        Sector                       Purchases
                                                                                      Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $             3      259      $    27,299
                    Manufacturing                                   $     226,358        1,920    $   168,734
                       Nondurable Goods                             $     101,469        1,317    $   119,750
                       Durable Goods                                $     124,890        603      $    48,983
                    Wholesale & Retail Trade                        $      25,908        646      $    50,682
                    Transportation                                  $      37,922        810      $    47,247
                    Information Services                            $      38,048        231      $    24,784
                    Finance, Insurance, Real Estate & Leasing       $      69,962        731      $    61,386
                    Services & Government                           $     220,922        5,337    $   265,441
                    Total                                           $     619,124        9,935    $   645,572


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 74                                         November 2020
                                                                                                        Exhibit 1 - 077
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page78
                                                             78of
                                                                of98
                                                                   98PageID
                                                                     PageID1834
                                                                            996

     Cruise Lines International Association                                              2019 U.S. Economic Impact Analysis



                                Table 36 – Total Economic Impacts – Indiana - 2019

                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $           0       83      $     6,907
                    Manufacturing                                   $       7,515      1,100    $    80,514
                       Nondurable Goods                             $       4,845      784      $    60,627
                       Durable Goods                                $       2,670      316      $    19,887
                    Wholesale & Retail Trade                        $        408       548      $    20,652
                    Transportation                                  $      17,324      318      $    19,349
                    Information Services                            $        435        31      $     2,161
                    Finance, Insurance, Real Estate & Leasing       $      17,015      184      $    12,784
                    Services & Government                           $     303,115      6,209    $   306,703
                    Total                                           $     345,811      8,473    $   449,070


                                     Source: Business Research and Economic Advisors




                                  Table 37 – Total Economic Impacts – Iowa - 2019


                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $          0        3       $       252
                    Manufacturing                                   $       5,636       44      $     2,597
                       Nondurable Goods                             $       5,631       15      $     1,055
                       Durable Goods                                $          5        30      $     1,542
                    Wholesale & Retail Trade                        $          2        18      $       626
                    Transportation                                  $       5,503       24      $     1,502
                    Information Services                            $         35        2       $       112
                    Finance, Insurance, Real Estate & Leasing       $     22,640        43      $     3,236
                    Services & Government                           $     15,035       319      $    10,727
                    Total                                           $     48,852       453      $    19,052


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 75                                       November 2020
                                                                                                      Exhibit 1 - 078
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page79
                                                             79of
                                                                of98
                                                                   98PageID
                                                                     PageID1835
                                                                            997

     Cruise Lines International Association                                               2019 U.S. Economic Impact Analysis



                                 Table 38 – Total Economic Impacts – Kansas - 2019

                                                                       Direct
                                                                                       Total    Total Wages
                                        Sector                       Purchases
                                                                                     Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $       200          42      $     3,054
                    Manufacturing                                   $      5,465        257      $    15,845
                       Nondurable Goods                             $      2,532        153      $    10,624
                       Durable Goods                                $      2,933        104      $     5,221
                    Wholesale & Retail Trade                        $       118         136      $     5,222
                    Transportation                                  $     26,843        471      $    27,392
                    Information Services                            $            2       18      $     1,481
                    Finance, Insurance, Real Estate & Leasing       $      8,086         73      $     4,759
                    Services & Government                           $     22,513         985     $    40,120
                    Total                                           $     63,227        1,981    $    97,873


                                     Source: Business Research and Economic Advisors




                               Table 39 – Total Economic Impacts – Kentucky - 2019


                                                                       Direct
                                                                                       Total    Total Wages
                                        Sector                       Purchases
                                                                                     Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $        -           21      $     1,354
                    Manufacturing                                   $     12,545         152     $     9,256
                       Nondurable Goods                             $     11,999         74      $     5,359
                       Durable Goods                                $       546          78      $     3,896
                    Wholesale & Retail Trade                        $       848          85      $     3,209
                    Transportation                                  $     11,269         93      $     6,898
                    Information Services                            $       135           6      $       390
                    Finance, Insurance, Real Estate & Leasing       $      7,122         38      $     2,779
                    Services & Government                           $     37,783        1,194    $    47,822
                    Total                                           $     69,699        1,589    $    71,708


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 76                                        November 2020
                                                                                                       Exhibit 1 - 079
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page80
                                                             80of
                                                                of98
                                                                   98PageID
                                                                     PageID1836
                                                                            998

     Cruise Lines International Association                                              2019 U.S. Economic Impact Analysis




                               Table 40 – Total Economic Impacts – Louisiana - 2019

                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         15       589      $    60,292
                    Manufacturing                                   $      68,542      628      $    54,590
                       Nondurable Goods                             $      23,561      340      $    25,001
                       Durable Goods                                $      44,981      288      $    29,588
                    Wholesale & Retail Trade                        $      20,168      532      $    25,371
                    Transportation                                  $     129,421      1,840    $    62,035
                    Information Services                            $         29        40      $     2,570
                    Finance, Insurance, Real Estate & Leasing       $       7,750      212      $    11,847
                    Services & Government                           $     265,291      5,170    $   180,541
                    Total                                           $     491,217      9,012    $   397,247


                                     Source: Business Research and Economic Advisors




                                  Table 41 – Total Economic Impacts – Maine - 2019


                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         -         23      $     1,138
                    Manufacturing                                   $      18,902      117      $     6,918
                       Nondurable Goods                             $       1,294       76      $     4,516
                       Durable Goods                                $      17,609       41      $     2,403
                    Wholesale & Retail Trade                        $      10,928      148      $     5,657
                    Transportation                                  $       9,572       72      $     2,717
                    Information Services                            $        135         5      $       345
                    Finance, Insurance, Real Estate & Leasing       $       3,791       30      $     2,083
                    Services & Government                           $      24,236       625     $    17,163
                    Total                                           $      67,564      1,021    $    36,021


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 77                                       November 2020
                                                                                                      Exhibit 1 - 080
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document45-1
                                    25-1 Filed
                                         Filed05/13/21
                                               05/05/21 Page
                                                        Page81
                                                             81of
                                                                of98
                                                                   98PageID
                                                                     PageID1837
                                                                            999

     Cruise Lines International Association                                              2019 U.S. Economic Impact Analysis



                               Table 42 – Total Economic Impacts – Maryland - 2019

                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         -         32      $     2,991
                    Manufacturing                                   $      45,281       249     $    20,278
                       Nondurable Goods                             $      25,210       128     $    13,147
                       Durable Goods                                $      20,071       122     $     7,131
                    Wholesale & Retail Trade                        $      10,872       283     $    13,841
                    Transportation                                  $      55,165       467     $    22,549
                    Information Services                            $       7,905       26      $     2,901
                    Finance, Insurance, Real Estate & Leasing       $      14,659       176     $    15,815
                    Services & Government                           $     108,328      2,658    $   144,718
                    Total                                           $     242,212      3,890    $   223,094


                                     Source: Business Research and Economic Advisors




                            Table 43 – Total Economic Impacts – Massachusetts - 2019


                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         -         71      $     6,595
                    Manufacturing                                   $      54,079      448      $    45,544
                       Nondurable Goods                             $      13,580      301      $    35,580
                       Durable Goods                                $      40,499      147      $     9,964
                    Wholesale & Retail Trade                        $       8,888      254      $    18,011
                    Transportation                                  $      44,989      493      $    20,688
                    Information Services                            $       4,952       91      $    11,478
                    Finance, Insurance, Real Estate & Leasing       $      26,170      1,101    $   122,626
                    Services & Government                           $     248,978      3,372    $   201,719
                    Total                                           $     388,057      5,830    $   426,662


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 78                                       November 2020
                                                                                                      Exhibit 1 - 081
Case 8:21-cv-00839-SDM-AAS Document 45-1
                                    25-1 Filed 05/13/21
                                               05/05/21 Page 82 of 98 PageID 1838
                                                                             1000

     Cruise Lines International Association                                                2019 U.S. Economic Impact Analysis



                                Table 44 – Total Economic Impacts – Michigan - 2019

                                                                       Direct
                                                                                        Total    Total Wages
                                        Sector                       Purchases
                                                                                      Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $             0       36      $     3,104
                    Manufacturing                                   $      87,684        527      $    39,645
                       Nondurable Goods                             $      69,581        311      $    26,134
                       Durable Goods                                $      18,103        216      $    13,511
                    Wholesale & Retail Trade                        $      16,516        283      $    14,684
                    Transportation                                  $      28,725        145      $    12,914
                    Information Services                            $       1,098         15      $     1,342
                    Finance, Insurance, Real Estate & Leasing       $      24,442        135      $    10,204
                    Services & Government                           $     126,347        2,765    $   146,250
                    Total                                           $     284,813        3,906    $   228,143


                                     Source: Business Research and Economic Advisors




                               Table 45 – Total Economic Impacts – Minnesota - 2019


                                                                       Direct
                                                                                        Total    Total Wages
                                        Sector                       Purchases
                                                                                      Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         -           27      $     2,318
                    Manufacturing                                   $      22,161         288     $    22,108
                       Nondurable Goods                             $      16,581         164     $    14,403
                       Durable Goods                                $       5,579         124     $     7,704
                    Wholesale & Retail Trade                        $       1,533         168     $     8,053
                    Transportation                                  $      15,876         151     $     9,992
                    Information Services                            $       3,582         21      $     1,988
                    Finance, Insurance, Real Estate & Leasing       $      22,809         213     $    19,266
                    Services & Government                           $      67,155        1,655    $    89,999
                    Total                                           $     133,117        2,522    $   153,722


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 79                                         November 2020
                                                                                                        Exhibit 1 - 082
Case 8:21-cv-00839-SDM-AAS Document 45-1
                                    25-1 Filed 05/13/21
                                               05/05/21 Page 83 of 98 PageID 1839
                                                                             1001

     Cruise Lines International Association                                              2019 U.S. Economic Impact Analysis



                              Table 46 – Total Economic Impacts – Mississippi – 2019

                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         -         15      $       987
                    Manufacturing                                   $      31,923      163      $     9,460
                       Nondurable Goods                             $       1,797      122      $     7,891
                       Durable Goods                                $      30,126       42      $     1,569
                    Wholesale & Retail Trade                        $        213        37      $     1,185
                    Transportation                                  $       8,720       36      $     2,057
                    Information Services                            $         -          2      $       104
                    Finance, Insurance, Real Estate & Leasing       $       3,462       17      $       972
                    Services & Government                           $      19,209      555      $    17,212
                    Total                                           $      63,527      824      $    31,977
                                     Source: Business Research and Economic Advisors




                                Table 47 – Total Economic Impacts – Missouri - 2019

                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         -         35      $     2,876
                    Manufacturing                                   $      23,982      374      $    23,381
                       Nondurable Goods                             $      12,885      207      $    14,487
                       Durable Goods                                $      11,098      167      $     8,893
                    Wholesale & Retail Trade                        $        626       241      $     9,640
                    Transportation                                  $      20,796      183      $    11,471
                    Information Services                            $      10,929       42      $     3,390
                    Finance, Insurance, Real Estate & Leasing       $      14,012      269      $    17,911
                    Services & Government                           $      99,085      2,669    $   133,124
                    Total                                           $     169,431      3,812    $   201,792


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 80                                       November 2020
                                                                                                      Exhibit 1 - 083
Case 8:21-cv-00839-SDM-AAS Document 45-1
                                    25-1 Filed 05/13/21
                                               05/05/21 Page 84 of 98 PageID 1840
                                                                             1002

     Cruise Lines International Association                                                2019 U.S. Economic Impact Analysis



                                Table 48 – Total Economic Impacts – Montana - 2019

                                                                       Direct
                                                                                        Total    Total Wages
                                        Sector                       Purchases
                                                                                      Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $             7       3       $       277
                    Manufacturing                                   $       198           3       $       211
                       Nondurable Goods                             $       186           1       $        94
                       Durable Goods                                $            13       2       $       117
                    Wholesale & Retail Trade                        $             7       7       $       267
                    Transportation                                  $      1,310          8       $       525
                    Information Services                            $            96       1       $        47
                    Finance, Insurance, Real Estate & Leasing       $      1,313          7       $       470
                    Services & Government                           $      4,696         105      $     4,277
                    Total                                           $      7,627         133      $     6,075


                                     Source: Business Research and Economic Advisors




                               Table 49 – Total Economic Impacts – Nebraska - 2019

                                                                       Direct
                                                                                        Total    Total Wages
                                        Sector                       Purchases
                                                                                      Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $        -            7       $       451
                    Manufacturing                                   $      2,554          62      $     3,263
                       Nondurable Goods                             $      2,354          20      $     1,293
                       Durable Goods                                $       200           43      $     1,970
                    Wholesale & Retail Trade                        $        37           39      $     1,433
                    Transportation                                  $      6,155          77      $     5,052
                    Information Services                            $       389           5       $       443
                    Finance, Insurance, Real Estate & Leasing       $     11,046          42      $     2,905
                    Services & Government                           $     10,135         343      $    14,561
                    Total                                           $     30,315         574      $    28,107


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 81                                         November 2020
                                                                                                        Exhibit 1 - 084
Case 8:21-cv-00839-SDM-AAS Document 45-1
                                    25-1 Filed 05/13/21
                                               05/05/21 Page 85 of 98 PageID 1841
                                                                             1003

     Cruise Lines International Association                                                 2019 U.S. Economic Impact Analysis



                                 Table 50 – Total Economic Impacts – Nevada - 2019

                                                                       Direct
                                                                                         Total    Total Wages
                                        Sector                       Purchases
                                                                                       Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         -            14      $     1,313
                    Manufacturing                                   $      25,282         182      $    13,780
                       Nondurable Goods                             $       3,906         156      $    12,686
                       Durable Goods                                $      21,376          25      $     1,094
                    Wholesale & Retail Trade                        $       3,782          82      $     3,606
                    Transportation                                  $      14,050          86      $     5,125
                    Information Services                            $        221            6      $       333
                    Finance, Insurance, Real Estate & Leasing       $       5,385          34      $     2,125
                    Services & Government                           $      59,456         1,211    $    49,238
                    Total                                           $     108,176         1,616    $    75,521


                                     Source: Business Research and Economic Advisors




                            Table 51 – Total Economic Impacts – New Hampshire - 2019


                                                                       Direct
                                                                                         Total    Total Wages
                                        Sector                       Purchases
                                                                                       Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         -             3      $       312
                    Manufacturing                                   $      10,244          58      $     4,002
                       Nondurable Goods                             $      10,208          24      $     2,179
                       Durable Goods                                $             36       35      $     1,823
                    Wholesale & Retail Trade                        $       1,391          32      $     1,693
                    Transportation                                  $       4,172          19      $     1,399
                    Information Services                            $             36        2      $       194
                    Finance, Insurance, Real Estate & Leasing       $       4,812          17      $     1,605
                    Services & Government                           $      14,388          265     $    13,780
                    Total                                           $      35,043          395     $    22,984


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 82                                          November 2020
                                                                                                         Exhibit 1 - 085
Case 8:21-cv-00839-SDM-AAS Document 45-1
                                    25-1 Filed 05/13/21
                                               05/05/21 Page 86 of 98 PageID 1842
                                                                             1004

     Cruise Lines International Association                                                2019 U.S. Economic Impact Analysis



                              Table 52 – Total Economic Impacts – New Jersey - 2019

                                                                       Direct
                                                                                        Total    Total Wages
                                        Sector                       Purchases
                                                                                      Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $        140         121      $    12,362
                    Manufacturing                                   $      75,849        645      $    58,998
                       Nondurable Goods                             $      43,042        360      $    32,313
                       Durable Goods                                $      32,807        285      $    26,686
                    Wholesale & Retail Trade                        $      17,112        576      $    46,079
                    Transportation                                  $     144,880        1,353    $    66,554
                    Information Services                            $      12,818        113      $    13,173
                    Finance, Insurance, Real Estate & Leasing       $      31,915        485      $    45,821
                    Services & Government                           $     242,799        6,318    $   338,227
                    Total                                           $     525,513        9,609    $   581,215


                                     Source: Business Research and Economic Advisors




                              Table 53 – Total Economic Impacts – New Mexico - 2019


                                                                       Direct
                                                                                        Total    Total Wages
                                        Sector                       Purchases
                                                                                      Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         -            9      $       775
                    Manufacturing                                   $        564          12      $       718
                       Nondurable Goods                             $        476           6      $       493
                       Durable Goods                                $         88           6      $       225
                    Wholesale & Retail Trade                        $             9       16      $       521
                    Transportation                                  $       3,324         15      $     1,101
                    Information Services                            $             2        1      $        78
                    Finance, Insurance, Real Estate & Leasing       $       2,127         11      $       627
                    Services & Government                           $      14,251        252      $    12,557
                    Total                                           $      20,276        315      $    16,378


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 83                                         November 2020
                                                                                                        Exhibit 1 - 086
Case 8:21-cv-00839-SDM-AAS Document 45-1
                                    25-1 Filed 05/13/21
                                               05/05/21 Page 87 of 98 PageID 1843
                                                                             1005

     Cruise Lines International Association                                              2019 U.S. Economic Impact Analysis



                               Table 54 – Total Economic Impacts – New York - 2019

                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $       1,247       303     $    33,961
                    Manufacturing                                   $     146,530      1,246    $   107,600
                       Nondurable Goods                             $      78,042       755     $    71,190
                       Durable Goods                                $      68,488       491     $    36,410
                    Wholesale & Retail Trade                        $      36,267       886     $    63,338
                    Transportation                                  $     159,588      1,970    $    73,799
                    Information Services                            $       3,837       224     $    26,827
                    Finance, Insurance, Real Estate & Leasing       $     274,363      1,430    $   191,366
                    Services & Government                           $ 687,437         11,307    $ 660,233
                    Total                                           $ 1,309,268       17,366    $ 1,157,124


                                     Source: Business Research and Economic Advisors




                            Table 55 – Total Economic Impacts – North Carolina – 2019


                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         -         50      $     3,340
                    Manufacturing                                   $      94,598      628      $    39,438
                       Nondurable Goods                             $      78,088      297      $    21,438
                       Durable Goods                                $      16,510      331      $    18,001
                    Wholesale & Retail Trade                        $       7,565      280      $    12,338
                    Transportation                                  $      46,038      250      $    15,877
                    Information Services                            $       2,301       22      $     2,076
                    Finance, Insurance, Real Estate & Leasing       $      20,756      133      $    10,797
                    Services & Government                           $     136,790      3,287    $   147,633
                    Total                                           $     308,048      4,650    $   231,500

                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 84                                       November 2020
                                                                                                      Exhibit 1 - 087
Case 8:21-cv-00839-SDM-AAS Document 45-1
                                    25-1 Filed 05/13/21
                                               05/05/21 Page 88 of 98 PageID 1844
                                                                             1006

     Cruise Lines International Association                                              2019 U.S. Economic Impact Analysis



                             Table 56 – Total Economic Impacts – North Dakota - 2019

                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         35        4       $       318
                    Manufacturing                                   $        468        9       $       427
                       Nondurable Goods                             $        440        4       $       219
                       Durable Goods                                $         28        5       $       209
                    Wholesale & Retail Trade                        $          6        10      $       354
                    Transportation                                  $       1,155       7       $       446
                    Information Services                            $        275        2       $        96
                    Finance, Insurance, Real Estate & Leasing       $       1,567       9       $       437
                    Services & Government                           $       6,115      166      $     5,360
                    Total                                           $       9,621      207      $     7,439


                                     Source: Business Research and Economic Advisors




                                    Table 57 – Total Economic Impacts – Ohio - 2019


                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $           1       44      $     3,938
                    Manufacturing                                   $      49,079      635      $    48,243
                       Nondurable Goods                             $      10,740      453      $    37,128
                       Durable Goods                                $      38,339      182      $    11,115
                    Wholesale & Retail Trade                        $       1,662      302      $    12,628
                    Transportation                                  $      33,031      193      $    14,031
                    Information Services                            $         82        20      $     1,629
                    Finance, Insurance, Real Estate & Leasing       $      37,492      183      $    12,904
                    Services & Government                           $     133,795      3,465    $   154,682
                    Total                                           $     255,142      4,840    $   248,056


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 85                                       November 2020
                                                                                                      Exhibit 1 - 088
Case 8:21-cv-00839-SDM-AAS Document 45-1
                                    25-1 Filed 05/13/21
                                               05/05/21 Page 89 of 98 PageID 1845
                                                                             1007

     Cruise Lines International Association                                              2019 U.S. Economic Impact Analysis



                               Table 58 – Total Economic Impacts – Oklahoma - 2019

                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         21        45      $     4,809
                    Manufacturing                                   $       5,335       72      $     4,007
                       Nondurable Goods                             $       5,154       36      $     2,263
                       Durable Goods                                $        181        37      $     1,744
                    Wholesale & Retail Trade                        $        654        58      $     2,096
                    Transportation                                  $      11,888       64      $     5,668
                    Information Services                            $          9         5      $       327
                    Finance, Insurance, Real Estate & Leasing       $       5,837       41      $     2,082
                    Services & Government                           $      28,843       797     $    28,590
                    Total                                           $      52,586      1,083    $    47,580


                                     Source: Business Research and Economic Advisors




                                 Table 59 – Total Economic Impacts – Oregon - 2019


                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $        333       309      $    15,581
                    Manufacturing                                   $      22,590      645      $    48,064
                       Nondurable Goods                             $       7,005      462      $    38,672
                       Durable Goods                                $      15,586      183      $     9,392
                    Wholesale & Retail Trade                        $       1,242      356      $    24,449
                    Transportation                                  $      43,000      1,408    $    69,060
                    Information Services                            $        507        75      $     6,808
                    Finance, Insurance, Real Estate & Leasing       $       7,268      242      $    14,133
                    Services & Government                           $     120,977      2,573    $   108,748
                    Total                                           $     195,917      5,608    $   286,843


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 86                                       November 2020
                                                                                                      Exhibit 1 - 089
Case 8:21-cv-00839-SDM-AAS Document 45-1
                                    25-1 Filed 05/13/21
                                               05/05/21 Page 90 of 98 PageID 1846
                                                                             1008

     Cruise Lines International Association                                              2019 U.S. Economic Impact Analysis



                             Table 60 – Total Economic Impacts – Pennsylvania - 2019

                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         -        222      $    20,442
                    Manufacturing                                   $     174,011      1,402    $   106,238
                       Nondurable Goods                             $      41,642      1,019    $    79,969
                       Durable Goods                                $     132,369      383      $    26,269
                    Wholesale & Retail Trade                        $      19,988      406      $    27,873
                    Transportation                                  $      62,217      752      $    42,837
                    Information Services                            $       2,341      102      $     8,479
                    Finance, Insurance, Real Estate & Leasing       $      35,699      818      $    60,599
                    Services & Government                           $     168,506      3,584    $   182,678
                    Total                                           $     462,760      7,286    $   449,146


                                     Source: Business Research and Economic Advisors




                             Table 61 – Total Economic Impacts – Rhode Island - 2019


                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         -         4       $       267
                    Manufacturing                                   $        674        29      $     1,796
                       Nondurable Goods                             $        218        20      $     1,348
                       Durable Goods                                $        456        9       $       448
                    Wholesale & Retail Trade                        $       2,184       30      $     1,300
                    Transportation                                  $       8,064       51      $     2,051
                    Information Services                            $         -         2       $       185
                    Finance, Insurance, Real Estate & Leasing       $       4,860       15      $     1,176
                    Services & Government                           $     13,762       315      $    12,656
                    Total                                           $     29,544       446      $    19,431


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 87                                       November 2020
                                                                                                      Exhibit 1 - 090
Case 8:21-cv-00839-SDM-AAS Document 45-1
                                    25-1 Filed 05/13/21
                                               05/05/21 Page 91 of 98 PageID 1847
                                                                             1009

     Cruise Lines International Association                                                 2019 U.S. Economic Impact Analysis



                            Table 62 – Total Economic Impacts – South Carolina - 2019

                                                                       Direct
                                                                                         Total    Total Wages
                                        Sector                       Purchases
                                                                                       Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         -            47      $     3,502
                    Manufacturing                                   $      36,658         407      $    25,246
                       Nondurable Goods                             $      10,960         234      $    15,781
                       Durable Goods                                $      25,698         173      $     9,464
                    Wholesale & Retail Trade                        $       6,307         234      $     8,669
                    Transportation                                  $      63,692         568      $    24,685
                    Information Services                            $         -            11      $       768
                    Finance, Insurance, Real Estate & Leasing       $       6,821          66      $     4,452
                    Services & Government                           $      64,775         2,141    $    74,855
                    Total                                           $     178,254         3,474    $   142,177


                                     Source: Business Research and Economic Advisors




                            Table 63 – Total Economic Impacts – South Dakota - 2019


                                                                       Direct
                                                                                         Total    Total Wages
                                        Sector                       Purchases
                                                                                       Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         -             1      $        86
                    Manufacturing                                   $        630            9      $       402
                       Nondurable Goods                             $        484            4      $       207
                       Durable Goods                                $        146            5      $       195
                    Wholesale & Retail Trade                        $             42        7      $       216
                    Transportation                                  $       1,298           6      $       336
                    Information Services                            $              2        0      $        21
                    Finance, Insurance, Real Estate & Leasing       $       2,324           7      $       389
                    Services & Government                           $       3,491          88      $     2,893
                    Total                                           $       7,786          118     $     4,343


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 88                                          November 2020
                                                                                                         Exhibit 1 - 091
Case 8:21-cv-00839-SDM-AAS Document 45-1
                                    25-1 Filed 05/13/21
                                               05/05/21 Page 92 of 98 PageID 1848
                                                                             1010

     Cruise Lines International Association                                              2019 U.S. Economic Impact Analysis



                              Table 64 – Total Economic Impacts – Tennessee - 2019

                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $          0        12      $       636
                    Manufacturing                                   $       7,861      201      $    12,268
                       Nondurable Goods                             $       6,944       99      $     6,618
                       Durable Goods                                $        917       102      $     5,650
                    Wholesale & Retail Trade                        $        138       115      $     4,741
                    Transportation                                  $      25,095      143      $    10,062
                    Information Services                            $         78         8      $       603
                    Finance, Insurance, Real Estate & Leasing       $      12,025      102      $     7,245
                    Services & Government                           $      67,200      1,457    $    60,095
                    Total                                           $     112,396      2,038    $    95,650


                                     Source: Business Research and Economic Advisors




                                 Table 65 – Total Economic Impacts – Texas – 2019


                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $      19,452      2,606    $   396,092
                    Manufacturing                                   $     526,089      3,008    $   275,551
                       Nondurable Goods                             $     315,449      2,109    $   192,603
                       Durable Goods                                $     210,640      899      $    82,948
                    Wholesale & Retail Trade                        $      85,191      1,665    $   116,876
                    Transportation                                  $     276,001      4,087    $   227,894
                    Information Services                            $      12,070      331      $    31,846
                    Finance, Insurance, Real Estate & Leasing       $      49,896      2,379    $   184,780
                    Services & Government                           $   640,811       12,796    $ 582,273
                    Total                                           $ 1,609,511       26,872    $ 1,815,313


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 89                                       November 2020
                                                                                                      Exhibit 1 - 092
Case 8:21-cv-00839-SDM-AAS Document 45-1
                                    25-1 Filed 05/13/21
                                               05/05/21 Page 93 of 98 PageID 1849
                                                                             1011

     Cruise Lines International Association                                               2019 U.S. Economic Impact Analysis



                                    Table 66 – Total Economic Impacts – Utah - 2019

                                                                       Direct
                                                                                       Total    Total Wages
                                        Sector                       Purchases
                                                                                     Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $            0       16      $     1,283
                    Manufacturing                                   $      1,768         91      $     5,326
                       Nondurable Goods                             $      1,201         53      $     3,646
                       Durable Goods                                $       566          38      $     1,680
                    Wholesale & Retail Trade                        $       152          79      $     2,946
                    Transportation                                  $     16,150         86      $     6,529
                    Information Services                            $      1,148         11      $       794
                    Finance, Insurance, Real Estate & Leasing       $      5,687         72      $     4,488
                    Services & Government                           $     35,379        1,071    $    39,232
                    Total                                           $     60,284        1,426    $    60,599


                                     Source: Business Research and Economic Advisors




                                Table 67 – Total Economic Impacts – Vermont – 2019


                                                                       Direct
                                                                                       Total    Total Wages
                                        Sector                       Purchases
                                                                                     Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $        -           1       $       101
                    Manufacturing                                   $       637          9       $       768
                       Nondurable Goods                             $       475          5       $       543
                       Durable Goods                                $       162          4       $       225
                    Wholesale & Retail Trade                        $        17          5       $       220
                    Transportation                                  $      1,057         5       $       370
                    Information Services                            $       121          1       $        54
                    Finance, Insurance, Real Estate & Leasing       $      1,663         5       $       448
                    Services & Government                           $     10,489        74       $     3,998
                    Total                                           $     13,983        100      $     5,959


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 90                                        November 2020
                                                                                                       Exhibit 1 - 093
Case 8:21-cv-00839-SDM-AAS Document 45-1
                                    25-1 Filed 05/13/21
                                               05/05/21 Page 94 of 98 PageID 1850
                                                                             1012

     Cruise Lines International Association                                              2019 U.S. Economic Impact Analysis



                                Table 68 – Total Economic Impacts – Virginia - 2019

                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $         -         32      $     2,530
                    Manufacturing                                   $      92,477      338      $    27,170
                       Nondurable Goods                             $      13,767      230      $    21,557
                       Durable Goods                                $      78,710      108      $     5,613
                    Wholesale & Retail Trade                        $       2,268      198      $     8,284
                    Transportation                                  $      36,154      219      $    13,511
                    Information Services                            $        918        25      $     3,108
                    Finance, Insurance, Real Estate & Leasing       $      12,397      409      $    35,178
                    Services & Government                           $     117,629      2,591    $   141,703
                    Total                                           $     261,845      3,812    $   231,484


                                     Source: Business Research and Economic Advisors




                             Table 69 – Total Economic Impacts – Washington – 2019


                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $       1,959       927     $    50,814
                    Manufacturing                                   $     248,192      2,371    $   210,498
                       Nondurable Goods                             $      51,144      1,665    $   157,040
                       Durable Goods                                $     197,048       706     $    53,457
                    Wholesale & Retail Trade                        $      33,774      1,255    $    86,928
                    Transportation                                  $     382,213      4,374    $   283,114
                    Information Services                            $       6,661       405     $    69,531
                    Finance, Insurance, Real Estate & Leasing       $      19,195       748     $    54,531
                    Services & Government                           $ 387,422         12,670    $ 589,444
                    Total                                           $ 1,079,415       22,750    $ 1,344,860


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 91                                       November 2020
                                                                                                      Exhibit 1 - 094
Case 8:21-cv-00839-SDM-AAS Document 45-1
                                    25-1 Filed 05/13/21
                                               05/05/21 Page 95 of 98 PageID 1851
                                                                             1013

     Cruise Lines International Association                                             2019 U.S. Economic Impact Analysis



                            Table 70 – Total Economic Impacts – West Virginia – 2019

                                                                       Direct
                                                                                     Total    Total Wages
                                        Sector                       Purchases
                                                                                   Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $        -          8      $       669
                    Manufacturing                                   $       231        14      $     1,051
                       Nondurable Goods                             $       231         8      $       633
                       Durable Goods                                $        -          6      $       418
                    Wholesale & Retail Trade                        $        -         14      $       468
                    Transportation                                  $      3,731       25      $     1,511
                    Information Services                            $        -          1      $        61
                    Finance, Insurance, Real Estate & Leasing       $      2,026        9      $       574
                    Services & Government                           $      9,194      250      $     9,450
                    Total                                           $     15,182      320      $    13,784


                                     Source: Business Research and Economic Advisors




                               Table 71 – Total Economic Impacts – Wisconsin - 2019


                                                                       Direct
                                                                                     Total    Total Wages
                                        Sector                       Purchases
                                                                                   Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $        -         12      $       897
                    Manufacturing                                   $      8,002      179      $    12,188
                       Nondurable Goods                             $      5,349      104      $     8,114
                       Durable Goods                                $      2,653       75      $     4,074
                    Wholesale & Retail Trade                        $       473        70      $     2,666
                    Transportation                                  $     10,352       65      $     4,087
                    Information Services                            $        32         5      $       379
                    Finance, Insurance, Real Estate & Leasing       $     20,938       82      $     5,845
                    Services & Government                           $     32,800       846     $    32,720
                    Total                                           $     72,597      1,260    $    58,783


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 92                                      November 2020
                                                                                                     Exhibit 1 - 095
Case 8:21-cv-00839-SDM-AAS Document 45-1
                                    25-1 Filed 05/13/21
                                               05/05/21 Page 96 of 98 PageID 1852
                                                                             1014

     Cruise Lines International Association                                              2019 U.S. Economic Impact Analysis



                               Table 72 – Total Economic Impacts – Wyoming - 2019

                                                                       Direct
                                                                                      Total    Total Wages
                                        Sector                       Purchases
                                                                                    Employment   ($1,000)
                                                                      ($1,000)
                    Agriculture, Mining, Utilities & Construction   $       -           4       $       424
                    Manufacturing                                   $      110          1       $        82
                     Nondurable Goods                               $      110          0       $        27
                      Durable Goods                                 $       -           1       $        55
                    Wholesale & Retail Trade                        $           0       2       $        94
                    Transportation                                  $      878          7       $       467
                    Information Services                            $       -           0       $         9
                    Finance, Insurance, Real Estate & Leasing       $      570          3       $       171
                    Services & Government                           $     2,694         44      $     1,956
                    Total                                           $     4,252         61      $     3,203


                                     Source: Business Research and Economic Advisors




     Business Research and Economic Advisors                    Page 93                                       November 2020
                                                                                                      Exhibit 1 - 096
Case 8:21-cv-00839-SDM-AAS Document 45-1
                                    25-1 Filed 05/13/21
                                               05/05/21 Page 97 of 98 PageID 1853
                                                                             1015




    BREA specializes in custom market analyses for clients throughout the private and public
    sectors. These unique market analyses integrate economic, financial, and demographic trends
    with primary market research, proprietary client data, and advanced statistical and modeling
    techniques. This approach results in comprehensive and actionable analysis, databases and
    models designed to support planning, sales and marketing and public relations within client
    organizations.
    BREA’s principals each have more than 25 years of experience in consulting and forecasting
    with a wide range of international product and service companies, including consumer
    products, leisure, retailing, gaming, business services, telecommunications, utility and
    financial services. Their consulting assignments provide critical analysis and insight into
    market dynamics, product demand, economic trends, consumer behavior and public policy.
    BREA’s approach to market analysis focuses on determining market or product characteristics
    that can be summarized by three attributes: size, share, and growth. Since studies are designed
    to meet the specific needs of each client, they can incorporate many dimensions of the market
    and include a variety of ancillary services. To carry out this market analysis, BREA provides
    the following services:
    Market Research: design and implementation of primary market research instruments using
    telephone, mail and intercept surveys. Test instruments are designed to collect information on
    product demand, attributes of consumers and users, perceived product attributes and customer
    satisfaction.
    Segmentation Analyses: segmenting demand attributes by product line, consumer
    demographics (age, income, region, etc.) and business characteristics using market research,
    government statistics and proprietary databases.
    Statistical and Econometric Modeling: developing quantitative models relating market and
    product demand to key economic factors and demographic market/consumer attributes. Models
    can be used for forecasting, trend analysis and divergence/convergence analysis.
    Market Studies and Trend Analyses: detailed descriptions of markets (defined as products,
    regions, industries, consumer segments, etc.) and comprehensive analyses of underlying
    market forces (such as economic and financial conditions, competitive environment,
    technology, etc.).
    Economic Impact Studies: thorough analysis of industries and consumption behavior and their
    contribution to or impact on national and regional (state, metropolitan areas, counties, etc.)
    economies.


                                  Business Research and Economic Advisors
                                        201 Strykers Rd Suite 19-132
                                           Phillipsburg, NJ 08865
                                                                                  Exhibit 1 - 097
Case 8:21-cv-00839-SDM-AAS Document 45-1
                                    25-1 Filed 05/13/21
                                               05/05/21 Page 98 of 98 PageID 1854
                                                                             1016




                                CRUISING.ORG




                                                             Exhibit 1 - 098
